



EXHIBIT 10.1












EIGHTH AMENDMENT TO
CREDIT AGREEMENT


Dated as of October 31, 2017
among
SHILOH INDUSTRIES, INC.
and
SHILOH HOLDINGS NETHERLANDS B.V.,
as the Borrowers,


THE DOMESTIC SUBSIDIARIES OF SHILOH INDUSTRIES, INC.,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, Dutch Swing Line Lender and L/C
Issuer,
CIBC BANK USA,
COMPASS BANK,
and
THE HUNTINGTON NATIONAL BANK
as Co-Documentation Agents


and
THE OTHER LENDERS PARTY HERETO


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
JPMorgan Chase Bank, N.A.,
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------







EIGHTH AMENDMENT TO CREDIT AGREEMENT
THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Eighth Amendment Agreement”)
dated as of October 31, 2017 (the “Amendment Closing Date”) is entered into
among SHILOH INDUSTRIES, INC., a Delaware corporation (the “Company”), SHILOH
HOLDINGS NETHERLANDS B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized under the laws of the Netherlands (the “Dutch
Borrower” and together with the Company, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender, Dutch Swing Line
Lender and L/C Issuer.
RECITALS
WHEREAS, the Company, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
October 25, 2013 (as amended by that certain First Amendment to Credit Agreement
dated as of December 30, 2013, that certain Second Amendment to Credit Agreement
dated as of June 26, 2014, that certain Third Amendment to Credit Agreement
dated as of September 29, 2014, that certain Fourth Amendment to Credit
Agreement dated as of April 29, 2015, that certain Fifth Amendment to Credit
Agreement dated as of October 30, 2015, that certain Sixth Amendment to Credit
Agreement dated as of October 28, 2016, that certain Seventh Amendment to Credit
Agreement dated as of July 31, 2017, and as otherwise amended, supplemented or
modified, the “Existing Credit Agreement”); and
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended to provide for certain modifications of the terms of the Existing Credit
Agreement, and that, as so amended, the Existing Credit Agreement for ease of
reference be restated (after giving effect to this Eighth Amendment Agreement)
in the form of Annex A hereto;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Existing Credit Agreement or the Amended
Credit Agreement (as defined below), as the context may require.


2.Amendment. Effective as of the Amendment Closing Date, (a) the Existing Credit
Agreement is hereby amended by this Eighth Amendment Agreement and for ease of
reference restated (after giving effect to this Eighth Amendment Agreement) in
the form of Annex A hereto (the Existing Credit Agreement, as so amended by this
Eighth Amendment Agreement, being referred to as the “Amended Credit
Agreement”), (b) Schedules 2.01, 6.10, 6.13, 6.20(a), 6.20(b), 8.01, 8.02 and
8.03 to the Existing Credit Agreement are hereby amended to read as provided on
Schedules 2.01, 6.10, 6.13, 6.17, 6.20(a), 6.20(b), 8.01, 8.02 and 8.03 attached
hereto, and (c) Exhibit E to the Existing Credit Agreement is hereby amended to
read as provided on Exhibit E attached hereto. Except as expressly set forth
above and therein, all Schedules and Exhibits to the Existing Credit Agreement
will continue in their present forms as Schedules and Exhibits to the Amended
Credit Agreement.


3.Conditions Precedent. This Eighth Amendment Agreement shall become effective
upon satisfaction of the following conditions precedent:
(a)Eighth Amendment Agreement Documents: Receipt by the Administrative Agent of
(i) counterparts of this Eighth Amendment Agreement executed by the Borrowers,
the Guarantors party hereto and each Lender with a Revolving A Commitment or a
Revolving B Commitment under the Amended Credit Agreement and (ii) any Revolving
A Notes and/or Revolving B Notes requested by a Lender.
(b)Opinions of Counsel: Receipt by the Administrative Agent of favorable
opinions of legal counsel, addressed to the Administrative Agent and each
Lender, dated as of the Amendment Closing Date, and in form and substance
satisfactory to the Administrative Agent.





--------------------------------------------------------------------------------





(c)Organization Documents, Resolutions, Etc.: Receipt by the Administrative
Agent of the following, each of which shall be originals, certified copies or
facsimiles (followed promptly by originals), in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:
(i)certificates of Responsible Officers of each Loan Party certifying (x) copies
of the Organization Documents of such Loan Party to be true and correct as of
the Amendment Closing Date, in each case in form and substance satisfactory to
the Administrative Agent or (y) that no changes, amendments or other
modifications have been made to the Organization Documents of such Loan Party
since the Fifth Amendment Effective Date or the date such Loan Party became a
Loan Party, as applicable;
(ii)such certificates of resolutions or other action and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Eighth Amendment Agreement and the transactions
contemplated hereby;
(iii)such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized, formed or
incorporated, and is validly existing, in good standing (to the extent
applicable) and qualified to engage in business in its state of organization,
formation or incorporation, in each case in form and substance satisfactory to
the Administrative Agent; and
(iv)in respect of the Dutch Borrower:


(A)    an up-to-date extract from the Dutch trade register (handelsregister)
relating to it dated no earlier than fifteen (15) Business Days prior to the
Amendment Closing Date; and
(B)    a copy of a resolution of its board of managing directors approving the
execution of, and the terms of, and the transactions contemplated by, this
Eighth Amendment Agreement.


(d)No Material Adverse Effect. There shall not have occurred since October 31,
2016 any event or condition that has had or could be reasonably expected, either
individually or in the aggregate, to have a Material Adverse Effect.
(e)Litigation. There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Company, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect.
(f)Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that the conditions
specified in Sections 3(d) and (e) of this Eighth Amendment Agreement and
Sections 5.02(a) and (b) of the Amended Credit Agreement have been satisfied.
(g)Existing Credit Agreement. The Company shall have (or concurrently with the
Credit Extensions on the Amendment Closing Date will have) prepaid any Revolving
A Loans and any Revolving B Loans (and paid any additional amounts required
pursuant to Section 3.05 of the Existing Credit Agreement) to the extent
necessary to keep the outstanding Revolving A Loans and the outstanding
Revolving B Loans ratable with the revised Revolving A Commitments or the
revised Revolving B Commitments, as applicable, in each case as of the Amendment
Closing Date.
(h)Real Property Collateral. Subject to Section 4 below, receipt by the
Administrative Agent of such Real Property Security Documents as it shall
require with respect to the fee interest and/or leasehold interest of any Loan
Party in each real property identified as a “Mortgaged Property” on
Schedule 6.20(a) to the Amended Credit Agreement.
(i)Perfection and Priority of Liens. Receipt by the Administrative Agent of such
documents and other deliverables of the type described in Section 5.01(g) of the
Amended Credit Agreement as it shall require.
(j)Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and the
Lenders of any fees required to be paid on or before the Amendment Closing Date.





--------------------------------------------------------------------------------





(k)Expense Reimbursement/Attorney Costs. The Administrative Agent, the Joint
Lead Arrangers, the L/C Issuer and the Lenders shall have been reimbursed for
all reasonable and documented out-of-pocket expenses owing to the Administrative
Agent, the Joint Lead Arrangers, the L/C Issuer, the Lenders and their counsel
(including, for the avoidance of doubt, all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to the Amendment Closing Date).
(l)Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as reasonably requested by
the Administrative Agent or any Lender, including, but not limited to,
information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Company and its Subsidiaries.


4.Post-Closing Matters. To the extent not delivered on the Amendment Closing
Date, within forty-five (45) days of the Amendment Closing Date (or such later
date as agreed by the Administrative Agent in its sole discretion), deliver to
the Administrative Agent (a) such Real Property Security Documents as it shall
require with respect to the fee interest and/or leasehold interest of any Loan
Party in each real property identified as a “Mortgaged Property” on
Schedule 6.20(a) to the Amended Credit Agreement and (b) an updated Schedule
6.17 to the Credit Agreement. Effective as of the date of the delivery of such
updated Schedule 6.17, Schedule 6.17 to the Existing Credit Agreement shall be
amended to read as provided on such updated Schedule 6.17. The failure to comply
with this Section 4 shall result in an Event of Default under the Credit
Agreement.


5.Lender Representations and Covenants. Each Lender party hereto represents and
warrants that, after giving effect to this Eighth Amendment Agreement, the
representations and warranties of such Lender set forth in the Amended Credit
Agreement are true and correct as of the date of this Eighth Amendment
Agreement. Each Lender party hereto hereby agrees to comply with the covenants
applicable to such Lender set forth in the Amended Credit Agreement.


6.Exiting Lenders; New Lenders.


(a)     Each entity executing this Eighth Amendment Agreement under the heading
“Exiting Lender” on the signature pages hereto, in its capacity as a Lender
(each an “Exiting Lender”) under the Existing Credit Agreement immediately prior
to the effectiveness of this Eighth Amendment Agreement, is signing this Eighth
Amendment Agreement for the sole purposes of amending the Existing Credit
Agreement and assigning its Commitments and outstanding Loans to Lenders (other
than to any other Exiting Lender) as described in the following sentence. Upon
giving effect to this Eighth Amendment Agreement, (A) the outstanding Loans of
each Exiting Lender under the Existing Credit Agreement shall be fully assigned
at par to Lenders under the Credit Agreement and the outstanding Commitments of
each Exiting Lender under the Existing Credit Agreement shall be fully assigned
to Lenders under the Credit Agreement so that, after giving effect to such
assignments, the Lenders shall hold each class of the Loans and Commitments and
have the Applicable Percentages, in each case as set forth on Schedule 2.01
hereto, and (B) such Exiting Lender shall no longer be a Lender under the Credit
Agreement.
(b)    Each entity executing this Eighth Amendment Agreement under the heading
“New Lender” (collectively, the “New Lenders” and each, a “New Lender”) hereby
agrees to provide a (or increase its existing) Commitment in the amount and of
the class set forth beside its name on Schedule 2.01 hereto and the initial
Applicable Percentage of each such New Lender shall be as set forth therein.
(c)    Each New Lender (i) represents and warrants that (A) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Eighth Amendment Agreement and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (B) it meets all the
requirements to be an assignee under Section 11.06(b)(v) of the Credit Agreement
(subject to such consents, if any, as may be required under Section
11.06(b)(iii) of the Credit Agreement), (C) from and after the Eighth Amendment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of its Commitment, shall have the
obligations of a Lender thereunder, (D) it is sophisticated





--------------------------------------------------------------------------------





with respect to decisions to acquire assets of the type represented by its
Commitment and either it, or the Person exercising discretion in making its
decision to provide its Commitment, is experienced in acquiring assets of such
type, (E) it has received a copy of the Credit Agreement, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Eighth Amendment Agreement and to
provide its Commitment, (F) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Eighth Amendment Agreement and to provide its
Commitment and (G) if it is a Foreign Lender, it has delivered to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by it; and
(ii) agrees that (x) it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(y) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
(d)    Each Borrower agrees that, as of the Eighth Amendment Effective Date,
each New Lender shall (i) be a party to the Credit Agreement and the other Loan
Documents, (ii) be a “Lender” with respect to its Loans and Commitments for all
purposes of the Credit Agreement and the other Loan Documents, and (iii) have
the rights and obligations of such a Lender under the Credit Agreement and the
other Loan Documents.
(e)    The parties hereto agree that the Borrowers, the Lenders and the
Administrative Agent shall effect such assignments, prepayments, Borrowings and
reallocations as are necessary to effectuate the modifications to the
Commitments and Loans as contemplated in this Eighth Amendment Agreement such
that, after giving effect thereto, the Lenders shall hold each class of the
Commitments and Loans and have the Applicable Percentages, in each case as set
forth on Schedule 2.01 hereto. Each Lender party hereto waives any “breakage”
costs that it would otherwise be entitled to pursuant to Section 3.05 of the
Credit Agreement solely as a result of the foregoing. Any assignments effected
pursuant to this Section 6 shall be deemed to be done in compliance with Section
11.06 of the Credit Agreement. From and after the date hereof, the
Administrative Agent shall make all payments in respect of the assigned interest
of the Exiting Lenders (including payments of principal, interest, fees and
other amounts) to the Exiting Lenders for amounts which have accrued to but
excluding the date hereof and to the non-Exiting Lenders for amounts which have
accrued from and after the date hereof.
7.Miscellaneous.


(a)The parties hereto agree that, on the Amendment Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (i) all Obligations under the Existing Credit Agreement
outstanding on the Amendment Closing Date shall in all respects be continuing
and shall be deemed to be Obligations outstanding under the Amended Credit
Agreement, (ii) the Guaranties made to the Lenders, the Swap Banks and the
Treasury Management Banks pursuant to the Existing Credit Agreement shall remain
in full force and effect with respect to the Obligations and are hereby
reaffirmed and (iii) the Collateral Documents and the Liens created in
connection with the Existing Credit Agreement shall remain in full force and
effect with respect to the Obligations and are hereby reaffirmed. The parties
hereto further acknowledge and agree that this Eighth Amendment Agreement
constitutes an amendment to the Existing Credit Agreement made under and in
accordance with the terms of Section 11.01 of the Existing Credit Agreement.
(b)Except as expressly set forth herein, this Eighth Amendment Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the L/C Issuers, the Swing Line Lender, the Dutch Swingline Lender or the
Lenders under the Existing Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which, as amended,
supplemented or otherwise modified hereby, are ratified and affirmed in all
respects and shall continue in full force and effect.





--------------------------------------------------------------------------------





Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Amended Credit Agreement or any other Loan Document in
similar or different circumstances. This Eighth Amendment Agreement shall
constitute a Loan Document.


(c)On the Amendment Closing Date, (i) the revolving credit extensions under the
Revolving A Tranche and Revolving A Commitments made by the Revolving A Lenders
shall be re-allocated and restated among the Lenders so that, and revolving
credit extensions under the Revolving A Tranche and Revolving A Commitments
shall be made by the Revolving A Lenders so that, as of the Amendment Closing
Date, the respective Revolving A Commitments of the Revolving A Lenders shall be
as set forth on Schedule 2.01 attached hereto and (ii) the revolving credit
extensions under the Revolving B Tranche and Revolving B Commitments made by the
Revolving B Lenders shall be re-allocated and restated among the Lenders so
that, and revolving credit extensions under the Revolving B Tranche and
Revolving B Commitments shall be made by the Revolving B Lenders so that, as of
the Amendment Closing Date, the respective Revolving B Commitments of the
Revolving B Lenders shall be as set forth on Schedule 2.01 attached hereto. Each
party hereto hereby consents to the effectiveness of such re-allocations and
restatements as assignments under the terms of Section 11.06 of the Existing
Credit Agreement and agrees that each Lender’s Revolving A Commitment and
Revolving B Commitment shall be as set forth on Schedule 2.01 attached hereto.


(d)Each Guarantor party hereto (i) hereby acknowledges and consents to all of
the terms and conditions of this Eighth Amendment Agreement, (ii) affirms all of
its obligations under the Loan Documents and (iii) agrees that this Eighth
Amendment Agreement and all documents executed in connection herewith do not
operate to reduce or discharge its obligations under the Existing Credit
Agreement, the Amended Credit Agreement or the other Loan Documents.


(e)The Borrowers and the Guarantors party hereto hereby represent and warrant as
follows:
(i)Each of the Loan Parties has taken all necessary action to authorize the
execution, delivery and performance of this Eighth Amendment Agreement.


(ii)This Eighth Amendment Agreement has been duly executed and delivered by the
Loan Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(iii)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Eighth Amendment Agreement, other
than (a) those that have already been obtained and are in full force and effect,
(b) filings to perfect the Liens created by the Collateral Documents, (c) those
approvals, consents, exemptions, authorizations, actions, notices or filings
described in the Collateral Documents and (d) those approvals, consents,
exemptions, authorizations, actions, notices or filings, to the extent that the
failure to obtain the same could not reasonably be expected to have a Material
Adverse Effect.


(f)The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (or, if any such representation or warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) as of the date hereof with the same effect as if made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date, in which case they shall be true and correct
in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and





--------------------------------------------------------------------------------





correct in all respects) as of such earlier date and (ii) no event has occurred
and is continuing which constitutes a Default or an Event of Default.


(g)This Eighth Amendment Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of this Eighth Amendment Agreement by telecopy shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.


(h)THIS Eighth Amendment AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[Signature pages follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWERS:
SHILOH INDUSTRIES, INC.,

a Delaware corporation
                        
By:
/s/ W. Jay Potter
Name:
W. Jay Potter
Title:
Senior Vice President and Chief Financial Officer

SHILOH HOLDINGS NETHERLANDS B.V.,
a besloten vennootschap met beperkte aansprakelijkheid organized under the laws
of the Netherlands


            
By:
/s/ Kenton Bednarz
Name:
Kenton Bednarz
Title:
Director B

            
By:
/s/ Heleen de Rijk
Name:
Heleen de Rijk
Title:
Director A

GUARANTORS:                SHILOH CORPORATION,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer



GREENFIELD DIE & MANUFACTURING CORP.,
a Michigan corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

JEFFERSON BLANKING INC.,
a Georgia corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer








--------------------------------------------------------------------------------





SHILOH AUTOMOTIVE, INC.,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH INDUSTRIES, INC. DICKSON
MANUFACTURING DIVISION,
a Tennessee corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

LIVERPOOL COIL PROCESSING, INCORPORATED,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

MEDINA BLANKING, INC.,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

THE SECTIONAL DIE COMPANY,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SECTIONAL STAMPING, INC.,
an Ohio corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer














--------------------------------------------------------------------------------





SHILOH DIE CAST LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

ALBANY-CHICAGO COMPANY LLC,
a Wisconsin limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH DIE CAST MIDWEST LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH HOLDINGS INTERNATIONAL, INC.,
a Michigan corporation


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

FMS MAGNUM HOLDINGS LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer

SHILOH MANUFACTURING LLC,
a Michigan limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer
















--------------------------------------------------------------------------------





SHILOH MANUFACTURING HOLDINGS LLC,
an Ohio limited liability company


            
By:
/s/ Thomas M. Dugan
Name:
Thomas M. Dugan
Title:
Assistant Treasurer








































































--------------------------------------------------------------------------------





ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,

an Administrative Agent
        
        
By:
/s/ Angela Larkin
Name:
Angela Larkin
Title:
Assistant Vice President








--------------------------------------------------------------------------------





LENDER:
BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender, Dutch Swing Line Lender and L/C Issuer
                        
By:
/s/ Gregory J. Bosio
Name:
Gregory J. Bosio
Title:
Senior Vice President






--------------------------------------------------------------------------------





LENDER:                    JPMORGAN CHASE BANK, N.A.,
as a Lender
                        
                        
By:
/s/ Erik Barragan
Name:
Erik Barragan
Title:
Authorized Officer








--------------------------------------------------------------------------------





LENDER:                    CIBC BANK USA,
as a Lender


                        
By:
/s/ Robert Cheffins
Name:
Robert Cheffins
Title:
Associate Managing Director










--------------------------------------------------------------------------------





LENDER:                    COMPASS BANK,
as a Lender


                        
By:
/s/ Jeffrey Bork
Name:
Jeffrey Bork
Title:
Senior Vice President






--------------------------------------------------------------------------------





LENDER:                    THE HUNTINGTON NATIONAL BANK,
as a Lender


                        
By:
/s/ Brian H. Gallagher
Name:
Brian H. Gallagher
Title:
Senior Vice President






--------------------------------------------------------------------------------





LENDER:                    BMO HARRIS BANK, NA,
as a Lender


                        
By:
/s/ Nicole Deimling
Name:
Nicole Deimling
Title:
Vice President






--------------------------------------------------------------------------------













LENDER:                    KEYBANK NATIONAL ASSOCIATION,
as a Lender


                        
By:
/s/ Marc Evans
Name:
Marc Evans
Title:
Vice President






--------------------------------------------------------------------------------





LENDER:                    Associated Bank, N.A.


                        
By:
/s/ Viktor R. Gottlieb
Name:
Victor R. Gottlieb
Title:
Senior Vice President






--------------------------------------------------------------------------------





LENDER:                    Siemens Financial Services Inc.
as a Lender


                        
By:
/s/ William Jentsch
Name:
William Jentsch
Title:
Vice President









                        
By:
/s/ Maria Levy
Name:
Maria Levy
Title:
Vice President








--------------------------------------------------------------------------------










Annex A
CREDIT AGREEMENT
Dated as of October 25, 2013
(as amended by the Eighth Amendment, dated October 31, 2017)
among
SHILOH INDUSTRIES, INC.
and
SHILOH HOLDINGS NETHERLANDS B.V.,
as the Borrowers,


THE DOMESTIC SUBSIDIARIES OF SHILOH INDUSTRIES, INC.,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, Dutch Swing Line Lender and L/C
Issuer,
and
THE OTHER LENDERS PARTY HERETO





--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS                        6
1.01    Defined Terms                                     6
1.02    Other Interpretive Provisions                            46
1.03    Accounting Terms                                46
1.04    Rounding                                    48
1.05    Times of Day; Rates                                48
1.06    Letter of Credit Amounts                                48
1.07    Exchange Rates; Currency Equivalents                        48
1.08    Additional Alternative Currencies                            49
1.09    Change of Currency                                50
1.10    Dutch Borrower Interpretive Provisions                        50


ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS                    51


2.01    Commitments                                    51
2.02    Borrowings, Conversions and Continuations of Loans                    52
2.03    Letters of Credit                                    55
2.04    Swing Line Loans                                64
2.05    Prepayments                                    67
2.06    Termination or Reduction of Aggregate Revolving
Commitments            69
2.07    Repayment of Loans                                70
2.08    Interest                                        71
2.09    Fees                                        71
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate        72
2.11    Evidence of Debt                                    73
2.12    Payments Generally; Administrative Agent’s Clawback                73
2.13    Sharing of Payments by Lenders                            75
2.14    Cash Collateral                                    76
2.15    Defaulting Lenders                                77
2.16    Dutch Swing Line Loans                                79


ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY                    82


3.01    Taxes                                        82
3.02    Illegality                                    87
3.03    Inability to Determine Rates                            88
3.04    Increased Costs                                    89
3.05    Compensation for Losses                                90
3.06    Mitigation Obligations; Replacement of Lenders                    91
3.07    Survival                                        91


ARTICLE IV GUARANTY                                    91


4.01    The Guaranty                                    91
4.02    Obligations Unconditional                                92
4.03    Reinstatement                                    93
4.04    Certain Additional Waivers                            93
4.05    Remedies                                    93
4.06    Rights of Contribution                                94
4.07    Guarantee of Payment; Continuing Guarantee                    94
4.08    Keepwell                                    94





--------------------------------------------------------------------------------





4.09    Appointment of Company                                95


ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS                95
    
5.01    Conditions of Initial Credit Extension                        95
5.02    Conditions to all Credit Extensions                            98


ARTICLE VI REPRESENTATIONS AND WARRANTIES                        98


6.01    Existence, Qualification and Power                            98
6.02    Authorization; No Contravention                            99
6.03    Governmental Authorization; Other Consents                    99
6.04    Binding Effect                                    99
6.05    Financial Statements; No Material Adverse Effect                    99
6.06    Litigation                                 100
6.07    No Default                                 100
6.08    Ownership of Property; Liens                         100
6.09    Environmental Compliance                         101
6.10    Insurance                                 101
6.11    Taxes                                     102
6.12    ERISA Compliance                             102
6.13    Subsidiaries                                 103
6.14    Margin Regulations; Investment Company Act                 103
6.15    Disclosure                                 103
6.16    Compliance with Laws                             103
6.17    Intellectual Property; Licenses, Etc                         104
6.18    Solvency                                 104
6.19    Perfection of Security Interests in the Collateral                 104
6.20    Business Locations                             104
6.21    Labor Matters                                 104
6.22    OFAC                                     105
6.23    No Works Council                             105
6.24    Representations as to Dutch Borrower                     105
6.25    No EEA Financial Institution                         106
6.26    Anti-Corruption Laws                             106


ARTICLE VII AFFIRMATIVE COVENANTS                         106


7.01    Financial Statements                             106
7.02    Certificates; Other Information                         107
7.03    Notices    109
7.04    Payment of Obligations                             110
7.05    Preservation of Existence, Etc                         110
7.06    Maintenance of Properties                         110
7.07    Maintenance of Insurance                             110
7.08    Compliance with Laws                             111
7.09    Books and Records                             111
7.10    Inspection Rights                                 111
7.11    Use of Proceeds                                 112    
7.12    Additional Subsidiaries                             112
7.13    ERISA Compliance                             112
7.14    Pledged Assets                                 112
7.15    Post-Closing Obligations                             113
7.16    Anti-Corruption Laws                             113


ARTICLE VIII NEGATIVE COVENANTS                             113


8.01    Liens                                     113
8.02    Investments                                 115





--------------------------------------------------------------------------------





8.03    Indebtedness                                    117
8.04    Fundamental Changes                                118
8.05    Dispositions                                    118
8.06    Restricted Payments                                119
8.07    Change in Nature of Business                            119
8.08    Transactions with Affiliates and Insiders                        119
8.09    Burdensome Agreements                                119
8.10    Use of Proceeds                                    120
8.11    Financial Covenants                                120
8.12    Prepayment of Other Indebtedness, Etc                        121
8.13    Organization Documents; Fiscal Yr; Legal Name, State of Formation and
Form of Entity 121
8.14    Ownership of Subsidiaries                                121
8.15    Sale Leasebacks                                    121
8.16    Sanctions                                    121
8.17    Consolidated Capital Expenditures                            122
8.18    Anti-Corruption Laws                                122


ARTICLE IX EVENTS OF DEFAULT AND REMEDIES                        122


9.01    Events of Default                                    122
9.02    Remedies Upon Event of Default                            124
9.03    Application of Funds                                125


ARTICLE X ADMINISTRATIVE AGENT                                126


10.01    Appointment and Authority                            126
10.02    Rights as a Lender                                126
10.03    Exculpatory Provisions                                127
10.04    Reliance by Administrative Agent                            128
10.05    Delegation of Duties                                128
10.06    Resignation of Administrative Agent                        128
10.07    Non-Reliance on Administrative Agent and Other
Lenders                130
10.08    No Other Duties; Etc                                130
10.09    Administrative Agent May File Proofs of Claim                    130
10.10    Collateral and Guaranty Matters                            132
10.11    Treasury Management Banks and Swap Banks                    132
10.12    ERISA Matters                                    133


ARTICLE XI MISCELLANEOUS                                    135


11.01    Amendments, Etc                                    135
11.02    Notices and Other Communications; Facsimile Copies                137
11.03    No Waiver; Cumulative Remedies; Enforcement                    139
11.04    Expenses; Indemnity; and Damage Waiver                        140
11.05    Payments Set Aside                                142
11.06    Successors and Assigns                                142
11.07    Treatment of Certain Information;
Confidentiality                    147
11.08    Set-off                                        148
11.09    Interest Rate Limitation                                149
11.10    Counterparts; Integration; Effectiveness                        149
11.11    Survival of Representations and Warranties                        149
11.12    Severability                                    149
11.13    Replacement of Lenders                                150
11.14    Governing Law; Jurisdiction; Etc                            150
11.15    Waiver of Right to Trial by Jury                            152
11.16    Electronic Execution of Assignments and Certain Other
Documents            152
11.17    USA PATRIOT Act                                152
11.18    No Advisory or Fiduciary Relationship                        152
11.19    Judgment Currency                                153





--------------------------------------------------------------------------------





11.20    Nature of Obligations of the Borrowers                        153
11.21    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions            154
11.22    Subordination of Intercompany Indebtedness                    154





--------------------------------------------------------------------------------













SCHEDULES
2.01        Commitments and Applicable Percentages
6.10
Insurance

6.13
Subsidiaries

6.17
IP Rights

6.20(a)
Locations of Real Property

6.20(b)
Taxpayer and Organizational Identification Numbers

6.20(c)
Changes in Legal Name, State of Formation and Structure

6.21
Collective Bargaining Agreements

7.15
Post-Closing Obligations

8.01
Liens Existing on the Eighth Amendment Effective Date

8.02
Investments Existing on the Eighth Amendment Effective Date

8.03
Indebtedness Existing on the Eighth Amendment Effective Date

11.02
Certain Addresses for Notices

EXHIBITS
A
Form of Loan Notice

B
Form of Swing Line Loan Notice

C-1
Form of Revolving A Note

C-2
Form of Revolving B Note

D-1
Form of Swing Line Note

D-2
Form of Dutch Swing Line Note

E
Form of Compliance Certificate

F
Form of Joinder Agreement

G
Form of Assignment and Assumption

H
Forms of U.S. Tax Compliance Certificates

I
Form of Secured Party Designation Notice

J
Form of Notice of Loan Prepayment

K
Form of Dutch Swing Line Loan Notice



        





--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of October 25, 2013 among Shiloh
Industries, Inc., a Delaware corporation (the “Company”), Shiloh Holdings
Netherlands B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands (the “Dutch Borrower” and together
with the Company, collectively the “Borrowers” and each a “Borrower”), the
Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, Dutch Swing Line Lender and
L/C Issuer.
The Company has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:
“2013 Permitted Government Revenue Bond Documents” means the Collateral
Assignment, the Series 2013 Bonds, and the financing agreement, the lease
agreement and the security agreement, in each case entered into in connection
herewith.”
“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) all or
any substantial portion of the property of another Person, or any division, line
of business or other business unit of another Person or (b) at least a majority
of the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Revolving A Commitments” means the aggregate amount of the Revolving
A Commitments of all the Lenders. The aggregate principal amount of the
Aggregate Revolving A Commitments in effect on the Eighth Amendment Effective
Date is TWO HUNDRED SEVENTY-FIVE MILLION DOLLARS ($275,000,000).


“Aggregate Revolving B Commitments” means the aggregate amount of the Revolving
B Commitments of all the Lenders. The aggregate principal amount of the
Aggregate Revolving B Commitments in effect on the Eighth Amendment Effective
Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000).
 
“Aggregate Revolving Commitments” means the Aggregate Revolving A Commitments
and/or the Aggregate Revolving B Commitments, as applicable.





--------------------------------------------------------------------------------





“Agreement” means this Credit Agreement.
“Alternative Currency” means Euro and each other currency (other than Dollars)
that is approved in accordance with Section 1.08; provided that for each
Alternative Currency, such requested currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving A Commitments and (b) $10,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving A Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving A
Commitments represented by such Lender’s Revolving A Commitment at such time,
subject to adjustment as provided in Section 2.15; provided that if the
commitment of each Lender to make Revolving A Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving A Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and (b) with respect to such Lender’s Revolving B
Commitment at any time, the percentage of the Aggregate Revolving B Commitments
represented by such Lender’s Revolving B Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving B Loans has been terminated pursuant to Section 9.02 or
if the Aggregate Revolving B Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans, Dutch
Swing Line Loans, Letters of Credit and the Commitment Fee, the following
percentages per annum, based upon the Consolidated Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 7.02(b):

 
Pricing Tier
Consolidated Leverage Ratio
Commitment Fee
Letter of Credit Fee
Eurocurrency Rate Loans
Base Rate Loans
  
1
> 3.25 to 1.00
0.500%
3.00%
3.00%
2.00%
 
2
< 3.25 to 1.00
but
> 2.75 to 1.00
0.425%
2.50%
2.50%
1.50%
 
3
< 2.75 to 1.00
but
> 2.25 to 1.00
0.375%
2.25%
2.25%
1.25%
 
4
< 2.25 to 1.00
but
> 1.75 to 1.00
0.325%
2.00%
2.00%
1.00%
 
5
< 1.75 to 1.00
but
> 1.50 to 1.00
0.300%
1.75%
1.75%
0.75%
 
6
< 1.50 to 1.00
0.275%
1.50%
1.50%
0.50%






--------------------------------------------------------------------------------





Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Eighth Amendment Effective
Date to the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(b) for the fiscal period
ending October 31, 2017 shall be determined based upon Pricing Tier 4.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended October 31, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.
“Auto Borrow Agreement” has the meaning specified in Section 2.04(b)(ii).
“Availability Period” means (a) with respect to the Revolving A Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving A Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Revolving A Loans and of the obligation of the L/C Issuer to
make L/C Credit Extensions pursuant to Section 9.02 and (b) with respect to the
Revolving B Commitments, the period from and including the Closing Date to the
earliest of (i) the Maturity Date, (ii) the date of termination of the Aggregate
Revolving B Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving B Lender to make Revolving B
Loans pursuant to Section 9.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.





--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half percent (0.50%), (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” and (c) the Eurocurrency Rate plus one
percent (1.00%); provided that if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any
such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” have the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04, (b) a borrowing consisting of simultaneous Loans of
the same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01 and (c) a borrowing of Dutch Swing Line Loans pursuant to Section 2.16.
“British Pounds” means the lawful currency of the United Kingdom.
“British Pounds Agreement” means any agreement governing any British Pounds
Obligations.


“British Pounds Obligations” means indebtedness and other obligations of any
Loan Party denominated in British Pounds and owing to a Lender; provided, that,
such Loan Party shall have provided copies of all documentation entered into in
connection therewith to the Administrative Agent.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;





--------------------------------------------------------------------------------





(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Businesses” means, at any time, a collective reference to the businesses
operated by the Company and its Subsidiaries at such time.
“C&H Design” means C&H Design Company, a Michigan corporation.
“C&H Design Assets” means (a) all of the assets of C&H Design and (b) the Equity
Interests of the Company in C&H Design.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure by such Person during such period that is a capital expenditure as
determined in accordance with GAAP.
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to the Administrative Agent and the L/C Issuer and/or
(c) if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations and (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).





--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided, that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following events:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty percent (30%) or more of the Equity Interests of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); provided, that, the acquisition after the Closing Date by
MTD Pension Master Trust and MTD Holdings Inc. of not more than twenty percent
(20%) of such Equity Interests of the Company in the aggregate shall not result
in a “Change of Control” under this clause (a); or
(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the occurrence of a change of control, or other term of similar import
used therein, in any agreement evidencing Indebtedness in excess of the
Threshold Amount; or


(d)    the failure of the Company to own and control, directly or indirectly,
one hundred percent (100%) of the Equity Interests of the Dutch Borrower.
    
“Chinese Renminbi” means the lawful currency of China.
“Chinese Renminbi Agreement” means any agreement governing any Chinese Renminbi
Obligations.


“Chinese Renminbi Obligations” means indebtedness and other obligations of any
Loan Party denominated in Chinese Renminbi and owing to a Lender; provided,
that, such Loan Party shall have provided copies of all documentation entered
into in connection therewith to the Administrative Agent.


“Closing Date” means the date hereof.
“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the other holders of the Obligations, are purported to be granted
pursuant to and in accordance with the terms of the Collateral Documents.





--------------------------------------------------------------------------------





“Collateral Assignment” means that certain Collateral Assignment of Series 2013
Bonds, Financing Agreement, Lease Agreement and Security Agreement dated on or
about December 31, 2013 by the Company and Jefferson Blanking Inc. to and for
the benefit of the Administrative Agent.
“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages, the Collateral Assignment, any other
collateral assignment or security agreement entered into by the Administrative
Agent in connection with Permitted Government Revenue Bond Indebtedness and all
other security documents as are executed and delivered by the Loan Parties
pursuant to the pursuant to the terms of Section 7.14.
“Commitment” means, as to each Lender, the Revolving A Commitment of such Lender
and/or the Revolving B Commitment of such Lender, as the context may require.
“Commitment Fee” has the meaning specified in Section 2.09(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended or otherwise modified, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, all Capital Expenditures.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) the following (without duplication) to the
extent deducted in calculating such Consolidated Net Income (or, in the case of
clause (b)(xii), to the extent not already included in Consolidated Net Income),
all as determined in accordance with GAAP: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by the Company and its Subsidiaries for such period, (iii)
consolidated depreciation and amortization expense for such period, (iv) all
non-cash charges or expenses for such period (excluding any non-cash charges or
expenses related to accounts receivable) that do not represent a cash item in
such period or any future period, (v) non-cash stock based employee compensation
expenses for such period, (vi) to the extent not capitalized, fees, costs and
expenses (including appraisal costs and fees) for such period related to the
closing of this Agreement and any amendment, consent or waiver related thereto,
(vii) unusual or non-recurring cash charges or expenses for such period, (viii)
to the extent not capitalized, fees, costs, premiums, charges or expenses for
such period in connection with any issuance or amendment of Indebtedness by the
Company or any Subsidiary permitted by Section 8.03, any issuance of Qualified
Capital Stock of the Company or any Subsidiary, any Permitted Acquisition, any
Investment permitted by Section 8.02 or any Disposition permitted by Section
8.05, (ix) cash restructuring, transition and business optimization fees, costs
and expenses (including, without limitation, costs associated with exit or
disposal activities, employee retention, severance and termination benefits,
costs to open, close, integrate or consolidate facilities, costs to relocate
employees, executive search and recruiting, costs to terminate contracts and
other similar costs) for such period, (x) non-recurring cash charges or expenses
related to production materials for such period, including pricing and scrap
recovery below $225.00 per gross ton; provided, that, the aggregate amount of
all such non-recurring cash charges and expenses added back pursuant to this
clause (b)(x) shall not exceed $3,500,000 during the term of this Agreement,
(xi) net losses from discontinued operations for such period, (xii) the amount
of net “run rate” cost savings, operating expense reductions and synergies for
such period projected by the Company in good faith to be realized as a result of
specified actions which have been taken, which are committed to be taken or
which are expected to be taken in connection with Acquisitions, divestitures,
other specified transactions, restructurings, cost savings initiatives and other
initiatives, in each case, after July 31, 2016, net of the amount of actual
benefits realized during such period from such actions; provided, that, (A) in
the Compliance Certificate required to be delivered pursuant to Section 7.02 for
such period, the Company shall certify that such cost





--------------------------------------------------------------------------------





savings, operating expense reductions and synergies (x) are reasonably
anticipated to be realized within twelve (12) months after the consummation of
the Acquisition, divestiture, specified transaction, restructuring, cost saving
initiative or other initiative which is expected to result in such cost savings,
operating expense reductions or synergies and (y) are factually supportable as
determined in good faith by the Company, (B) no cost savings, operating expense
reductions or synergies shall be added pursuant to this clause (b)(xii) to the
extent duplicative of any amounts otherwise added to, or included in,
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period, and (C) projected amounts (that are not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this
clause (b)(xii) to the extent occurring more than four (4) full fiscal quarters
after the specified action taken in order to realize such projected cost
savings, operating expense reductions or synergies, (xiii) solely until, with
respect to any joint venture, the J/V Start-Up Date for such joint venture, to
the extent not capitalized, fees, costs, charges or expenses for such period in
connection with start-up operations for joint ventures to the extent such fees,
costs, charges or expenses are paid with amounts contributed by the Company’s
joint venture partner with respect to such joint venture and (xiv) any non-cash
losses attributable to the mark-to-market movement in the valuation of Swap
Contracts, minus (c) the following (without duplication) to the extent included
in calculating such Consolidated Net Income, all as determined in accordance
with GAAP, (i) all non-cash income or gains for such period, (ii) net income or
gains from discontinued operations for such period, (iii) all federal, state,
local and foreign income tax credits of the Company and its Subsidiaries during
such period and (iv) any non-cash gains attributable to the mark-to-market
movement in the valuation of Swap Contracts. Notwithstanding the foregoing, it
is understood and agreed that the aggregate amount added back (or, for the
avoidance of doubt, in the case of clause (b)(xii), added) pursuant to clauses
(b)(vii), (b)(ix), (b)(xii) and (b)(xiii) for any period shall not exceed
fifteen percent (15%) of Consolidated EBITDA for such period prior to giving
effect to all such add-backs (or, for the avoidance of doubt, in the case of
clause (b)(xii), additions) for such period.
“Consolidated Funded Indebtedness” means Funded Indebtedness of the Company and
its Subsidiaries on a consolidated basis determined in accordance with GAAP.
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets (but excluding (i) fees and expenses
paid to the Administrative Agent, the Joint Lead Arrangers and the Lenders in
connection with the consummation of the Transactions, (ii) annual agency fees
paid to the Administrative Agent and (iii) interest payable to the Company or
any Subsidiary in connection with Permitted Government Revenue Bond
Indebtedness), in each case to the extent treated as interest expense in
accordance with GAAP plus (b) the portion of rent expense with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP
plus (c) the implied interest component of Synthetic Leases with respect to such
period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) the cash portion of Consolidated Interest Charges for
the period of the four fiscal quarters most recently ended.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Net Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
“Consolidated Net Funded Indebtedness” means, as of any date of determination,
(a) Consolidated Funded Indebtedness as of such date minus (b) Unrestricted Cash
as of such date.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period (excluding (a) extraordinary items for such period,
(b) net income of any Subsidiary during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Company’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income, (c) any income (or loss) for such period of any Person if such Person is
not a Subsidiary, except that the





--------------------------------------------------------------------------------





Company’s equity in the net income of any such Person for such period shall be
included in Consolidated Net Income up to the amount of cash actually
distributed by such Person during such period to the Company or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Company as described in clause (b) hereof) and
(d) interest income for such period arising from Permitted Government Revenue
Bond Indebtedness), as determined in accordance with GAAP.
“Consolidated Total Assets” means the net book value of all assets of the
Company and its Subsidiaries reflected on the consolidated balance sheet of the
Company and its Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.


“Contemplated Disposition Assets” means the real property and facility owned by
Jefferson Blanking Inc. and located in Pendergrass, Georgia.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.
“Convertible Note Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into or by reference to Equity Interests of the Company.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Credit” means, at any date, the total of (a) $20,000,000 minus (b)
the amount of the Cumulative Credit applied to make Investments, Restricted
Payments or Capital Expenditures after the Eighth Amendment Effective Date but
prior to such date, as permitted hereunder.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
suspension of payments (including a Dutch surséance van betaling and
noodregeling), appointment of an administrator (including a Dutch bewindvoerder)
or receiver (including a Dutch curator), a winding up, administration,
dissolution (including a Dutch failliet verklaard and ontbonden) or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurocurrency Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two
percent (2%) per annum, in each case to the fullest extent permitted by
applicable Laws and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s





--------------------------------------------------------------------------------





determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender, the Dutch Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit, Swing
Line Loans or Dutch Swing Line Loans) within two (2) Business Days of the date
when due, (b) has notified the Company, the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Dutch Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender, the Dutch Swing Line Lender and each other Lender promptly
following such determination.
“Designated Jurisdiction” means any region, country or territory to the extent
that such country or territory is the subject of any Sanction (at the time of
the Eighth Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory in the ordinary course of business; (b) the sale,
lease, license, transfer or other disposition in the ordinary course of business
of surplus, obsolete or worn out property no longer used or useful in the
conduct of business of any Loan Party and its Subsidiaries; (c) any sale, lease,
license, transfer or other disposition of property to any Loan Party or any
Subsidiary; provided, that if the transferor of such property is a Loan Party
(i) the transferee thereof must be a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 8.02, (d) any Involuntary Disposition, (e) any sale, transfer or other
disposition of accounts receivable of Foreign Subsidiaries pursuant to any
Securitization Transaction permitted by Section 8.03(f), (f) any sale of
accounts receivable from a customer pursuant to such customer’s supplier
financing program to a third party financial institution, so long as (x) there
shall be no credit recourse to the Company or any Subsidiary with respect to
such accounts receivable and (y) the aggregate amount of all such sales of
accounts receivable pursuant to this clause (f) shall not exceed fifteen percent
(15%) of the net revenues of the Company and its Subsidiaries for the four
fiscal quarter period mostly recently ended for which financial statements have
been delivered pursuant to Section 7.01(a) or 7.01(b), (g) dispositions of older
non-efficient assets to the extent that the proceeds of such disposition are
promptly applied to the purchase price of replacement Eligible Assets that are
newer and/or more efficient, (h) any sale or other disposition of the
Contemplated Disposition Assets so long as the fair market value (as reasonably
determined by the Company in good faith) of the





--------------------------------------------------------------------------------





real property and facility being sold or otherwise disposed of does not exceed
$5,000,000 in the aggregate for any one location, (i) so long as C&H Design is
an Immaterial Subsidiary, any C&H Design Assets, (j) so long as VCS Properties
is an Immaterial Subsidiary, any VCS Properties Assets, (k) dispositions of
assets not to exceed $30,000,000 in the aggregate during the term of this
Agreement to a Governmental Authority in connection with Permitted Government
Revenue Bond Indebtedness and the granting of state or local tax development
incentives; provided, that, (i) the Company or the applicable Subsidiary retains
a leasehold interest in such property (and such leasehold interest is pledged to
the Administrative Agent pursuant to documentation in form and substance
satisfactory to the Administrative Agent), (ii) the use of such assets by the
Company or such Subsidiary is not materially limited or restricted thereby, and
(iii) the Company or such Subsidiary has the right to reacquire such assets for
nominal consideration (and such right shall be assigned to the Administrative
Agent), which shall include cancellation by the Company or such Subsidiary of
any bond held by the Company or such Subsidiary related to Permitted Government
Revenue Bond Indebtedness, (l) the sale, transfer, license, lease or other
disposition of the Sanji Equipment after the Fifth Amendment Effective Date;
provided, that, the aggregate amount of all such sales, transfers, licenses,
leases or other dispositions of Sanji Equipment shall not exceed $7,500,000 and
(m) the sale, transfer, license, lease or other disposition of assets after the
Eighth Amendment Effective Date (but on or prior to the date that is eighteen
(18) months after the Eighth Amendment Effective Date) in connection with
business optimization initiatives; provided, that, the aggregate amount of all
such sales, transfers, licenses, leases or other dispositions shall not exceed
$25,000,000, in each case to the extent that the proceeds of such sale or
disposition are applied to the purchase price of Eligible Assets within three
hundred and sixty-five (365) days of such sale or disposition (or such later
date that may be reasonably agreed to by the Administrative Agent).
“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the one hundred eighty-first (181st) day after the Maturity Date, (b) requires
the payment of any cash dividends, (c) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Equity Interests referred to in clauses (a) or (b) above, in each case
at any time prior to the one hundred eighty-first (181st) day after the Maturity
Date or (d) contains any repurchase obligation at the option of the holder
thereof, in whole or in part, which may come into effect prior to the one
hundred eighty-first (181st) day after the Maturity Date; provided, that, if
such Equity Interests are issued pursuant to a plan for the benefit of employees
or other service providers of the Company or any Subsidiary, such Equity
Interests shall not constitute Disqualified Capital Stock solely because they
may be required to be repurchased by the Company or a Subsidiary in order to
satisfy applicable statutory or regulatory obligations or in connection with
such employee’s or other service provider’s termination, death or disability.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.
“Dutch Borrower” has the meaning specified in the introductory paragraph hereto.
“Dutch Obligations” means all Obligations of the Dutch Borrower.
“Dutch Swing Line Lender” means Bank of America in its capacity as provider of
Dutch Swing Line Loans, or any successor swing line lender hereunder.





--------------------------------------------------------------------------------





“Dutch Swing Line Loan” has the meaning specified in Section 2.16(a). All Dutch
Swing Line Loans shall be denominated in Dollars.
“Dutch Swing Line Loan Notice” means a notice of a Borrowing of Dutch Swing Line
Loans pursuant to Section 2.16(b), which, if in writing, shall be substantially
in the form of Exhibit K or such other form as approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by a Responsible Officer of the Dutch Borrower.
“Dutch Swing Line Note” has the meaning specified in Section 2.11(a).
“Dutch Swing Line Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate Revolving B Commitments. The Dutch Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving B
Commitments.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Company or any Subsidiary to make earn out or other contingency payments
(excluding working capital adjustments but including purchase price adjustments,
non-competition and consulting agreements, or other indemnity obligations)
pursuant to the documentation relating to such Acquisition. For purposes of
determining the aggregate consideration paid for an Acquisition at the time of
such Acquisition, the amount of any Earn Out Obligations shall be deemed to be
the maximum amount of the earn-out payments in respect thereof as specified in
the documents relating to such Acquisition. For purposes of determining the
amount of any Earn Out Obligations to be included in the definition of Funded
Indebtedness, the amount of Earn Out Obligations shall be deemed to be the
aggregate liability in respect thereof, as determined in accordance with GAAP.
“Eighth Amendment Fee Letter” means that certain letter agreement dated as of
October 13, 2017, by and among the Company, Bank of America and MLPFS.
“Eighth Amendment Effective Date” means October 31, 2017.
“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Company and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extension or expansions thereof).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued,





--------------------------------------------------------------------------------





result in, in the reasonable opinion of the Administrative Agent (in the case of
any Loans to be denominated in an Alternative Currency) or the L/C Issuer (in
the case of any Letter of Credit to be denominated in an Alternative Currency),
(a) such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Equivalent is no longer readily
calculable with respect to such currency, (c) providing such currency is
impracticable for the Lenders or (d) no longer a currency in which the Required
Lenders are willing to make such Credit Extensions (each of (a), (b), (c), and
(d) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Company, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist. Within, five (5) Business Days after receipt of such notice from
the Administrative Agent, the Borrowers shall repay all Loans in such currency
to which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate.





--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Base Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan (i)
denominated in a LIBOR Quoted Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, on the Rate Determination Date,
for deposits in the relevant LIBOR Quoted Currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period and
(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.07; and


(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that date;
provided, that, (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent and (ii) if the Eurocurrency Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.


“Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (i) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (ii) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period and (b) for any day with respect to any Base Rate Loan bearing
interest at a rate based on the Eurocurrency Rate, a rate per annum determined
by the Administrative Agent to be equal to the quotient obtained by dividing (i)
the Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one
minus the Eurocurrency Reserve Percentage for such Base Rate Loan for such day.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.
“Eurocurrency Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan and for each
outstanding Base Rate Loan the interest on which is determined by reference to
the Eurocurrency Rate, in each case, shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any (i) owned or leased real or personal property which is located
outside of the United States and (ii) owned or leased real property located in
the United States with a fair





--------------------------------------------------------------------------------





market value of less than $5,000,000 (other than, for the avoidance of doubt,
real property identified as a “Mortgaged Property” on Schedule 6.20(a)), in each
case, unless requested by the Administrative Agent or the Required Lenders, (b)
any personal property (including, without limitation, motor vehicles) in respect
of which perfection of a Lien is not either (i) governed by the Uniform
Commercial Code or (ii) effected by appropriate evidence of the Lien being filed
in either the United States Copyright Office or the United States Patent and
Trademark Office, unless requested by the Administrative Agent or the Required
Lenders, (c) the Equity Interests of any direct Foreign Subsidiary of a Loan
Party to the extent not required to be pledged to secure the Obligations
pursuant to Section 7.14(a), (d) any property which, subject to the terms of
Section 8.09, is subject to a Lien of the type described in Section 8.01(i)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such property, (e) the Contemplated Disposition Assets so long as the
fair market value (as reasonably determined by the board of directors of the
Company) of such assets does not exceed $5,000,000 in the aggregate for any one
location, (f) so long as C&H Design is an Immaterial Subsidiary, the C&H Design
Assets, (g) so long as VCS Properties is an Immaterial Subsidiary, the VCS
Properties Assets and (h) any owned or leased personal or real property of the
Dutch Borrower.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Future Trading Commission (or the application or official
interpretation thereof) by virtue of such Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 hereof and any
other “keepwell”, support or other agreement for the benefit of such Loan Party
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Loan Party, or grant by such Loan
Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or security interest becomes excluded in accordance with the first sentence of
this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” means that certain Credit and Security Agreement
dated as of April 19, 2011 among the Company, the lenders party thereto and The
PrivateBank and Trust Company, as agent, as amended or modified from time to
time.
“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.
“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.





--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of one percent (1%)) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent and (c) if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.
“Fifth Amendment Agreement” means that certain Fifth Amendment to Credit
Agreement dated as of October 30, 2015 by and among the Borrowers, the
Guarantors, Bank of America, as Administrative Agent, Swing Line Lender, Dutch
Swing Line Lender and L/C Issuer and the Lenders party thereto.
“Fifth Amendment Fee Letter” means that certain letter agreement dated as of
October 30, 2015, by and among the Company, Bank of America and MLPFS.
“Fifth Amendment Effective Date” means October 30, 2015.
“Fee Letter” means the letter agreement, dated as of the Third Amendment
Effective Date among the Company, Bank of America and MLPFS, as amended or
otherwise modified.
“Finnveden Acquisition” means the Acquisition of all of the Equity Interests of
Finnveden Metal Structures AB and its Subsidiaries pursuant to the terms of the
Finnveden Acquisition Documents.
“Finnveden Acquisition Documents” means that certain Sale and Purchase Agreement
among Finnveden AB, Finnveden Bulten AB and Shiloh Holdings Sweden AB, dated May
21, 2014, together with all corollary documents related thereto.
“Flood Hazard Property” means any real property subject to a Mortgage that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.


“Foreign Currency Agreements” means collectively, the British Pounds Agreements,
the Chinese Renminbi Agreements, the Mexican Pesos Agreements, Polish Zloty
Agreements and the Swedish Krona Agreements.
 
“Foreign Currency Obligations” means collectively, the British Pounds
Obligations, the Chinese Renminbi Obligations, the Mexican Pesos Obligations,
the Polish Zloty Obligations and the Swedish Krona Obligations.


“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which





--------------------------------------------------------------------------------





such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof and (c) with respect to the Dutch Swing Line
Lender, such Defaulting Lender’s Applicable Percentage of Dutch Swing Line Loans
other than Dutch Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (other than any Permitted Government Revenue
Bond Indebtedness):
(a)all obligations, whether current or long-term, for borrowed money (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
(b)all purchase money Indebtedness;
(c)the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business);
(d)all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (but only to the extent of drawn but unreimbursed amounts);
(e)all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created), including, without limitation,
any Earn Out Obligations;
(f)the Attributable Indebtedness of Capital Leases, Securitization Transactions
and Synthetic Leases;
(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h)all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;
(i)all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and
(j)all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.


For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect





--------------------------------------------------------------------------------





from time to time; provided that, in relation to the consolidated financial
statements of the Dutch Borrower, “GAAP” means generally accepted accounting
principles, standards and practices in the Netherlands.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means (a) each Domestic Subsidiary identified as a “Guarantor” on
the signature pages hereto, (b) each other Person that joins as a Guarantor
pursuant to Section 7.12, (c) with respect to (i) Obligations under any Secured
Swap Agreement, (ii) Obligations under any Secured Treasury Management
Agreement, (iii) Foreign Currency Obligations, (iv) any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 4.01 and 4.08)
under the Guaranty and (v) the Dutch Obligations, the Company and (d) the
successors and permitted assigns of the foregoing.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Immaterial Subsidiary” means, at any time, a Subsidiary of any Loan Party that
(a) as of the last day of the fiscal quarter of the Company most recently ended
for which the Company was required to deliver financial statements pursuant to
Section 7.01(a)(i) or (b), did not have Consolidated Total Assets in excess of
five percent (5%) of the aggregate Consolidated Total Assets of the Company and
its Subsidiaries at the end of such fiscal quarter and (b) for the period of
four consecutive fiscal quarters of the Company most recently ended for which
the Company was required to deliver financial statements pursuant to Section
7.01(a)(i) or (b), did not have consolidated revenues attributable to





--------------------------------------------------------------------------------





such Subsidiary in excess of five percent (5%) of the consolidated revenues of
the Company and its Subsidiaries for such period.


“Impacted Loans” has the meaning specified in Section 3.03.
“Incremental Amount” means ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(k)all Funded Indebtedness;


(l)the Swap Termination Value of any Swap Contract;


(m)all Permitted Government Revenue Bond Indebtedness;


(n)all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments


(o)[reserved];


(p)all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a), (b), (c) and (d) above of any other Person; and


(q)all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person or a Subsidiary
thereof is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person or such Subsidiary.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
(3) months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan and a Dutch Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one (1) week or one
(1), two (2), three (3) or six (6) months thereafter, in each case, subject to
availability, as selected by the applicable Borrower in its Loan Notice;
provided that:
(r)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;







--------------------------------------------------------------------------------





(s)any Interest Period pertaining to a Eurocurrency Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(t)no Interest Period with respect to any Loan shall extend beyond the Maturity
Date.
“Interim Financial Statements” means the unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ended July
31, 2013, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Internal Revenue Service” means the United States Internal Revenue Service.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested (measured at the time made), without adjustment for subsequent
increases or decreases in the value of such Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.
“IP Rights” has the meaning specified in Section 6.17.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.
“Joint Lead Arrangers” means MLPFS and JPMorgan Chase Bank, N.A., in their
respective capacities as joint lead arrangers and joint book managers.
“Judgment Currency” has the meaning set forth in Section 11.19.
“J/V Start-Up Date” means, with respect to any joint venture, the date that is
twelve (12) months after formation of such joint venture (or such later date
that may be reasonably agreed to by the Administrative Agent).
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.





--------------------------------------------------------------------------------





“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving A Loans. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as issuer of Letters of
Credit hereunder, (b) any other Lender designated by the Company and approved by
the Administrative Agent that agrees in writing to become a L/C Issuer after the
date of this Agreement, in its capacity as an issuer of Letters of Credit
hereunder and (c) any successor issuer of Letters of Credit hereunder. All
singular references to the L/C Issuer shall mean any L/C Issuer, either L/C
Issuer, the L/C Issuer that has issued the applicable Letter of Credit or all
L/C Issuers, as the context may require.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns, each Person that executes a
lender joinder agreement or commitment agreement in accordance with Section
2.02(f) and, as the context requires, includes the Swing Line Lender and/or the
Dutch Swing Line Lender, as applicable.
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Company and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be issued in Dollars or an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving A Commitments and (b) $15,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving A
Commitments.
“Leverage Increase Period” has the meaning set forth in Section 8.11(a).
“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.
“LIBOR Quoted Currency” means Dollars and Euro, in each case, as long as there
is a published LIBOR with respect thereto.





--------------------------------------------------------------------------------







“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving A Loan, a Revolving B Loan, Swing Line Loan or Dutch
Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Third Amendment Effective Date Disclosure Letter, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, each Auto Borrow Agreement, each
Collateral Document, the Fee Letter, the Fifth Amendment Agreement, the Fifth
Amendment Fee Letter, the Sixth Amendment Fee Letter, the Eighth Amendment Fee
Letter and any other agreement or document specifically designated as a “Loan
Document” (but specifically excluding Secured Swap Agreements, Secured Treasury
Management Agreements and Foreign Currency Agreements).
“Loan Notice” means a notice of (a) a Borrowing of Revolving A Loans, (b) a
Borrowing of Revolving B Loans, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, in each case pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Mandatory Cost” means any amount incurred periodically by any Lender or the L/C
Issuer during the term of this Agreement which constitutes fees, costs or
charges imposed on lenders generally in the jurisdiction in which such Lender is
domiciled, subject to regulation, or has its Facility Office by any Governmental
Authority.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.
“Material Acquisition” means any Permitted Acquisition for which the aggregate
consideration (including cash and non-cash consideration, any assumption of
Indebtedness, deferred purchase price and any Earn Out Obligations) exceeds
$25,000,000.
“Material Acquisition Pro Forma Calculation” means, to the extent made in
connection with determining the permissibility of any Permitted Acquisition that
is a Material Acquisition, the calculations required by clauses (e)(i) and
(e)(ii) in the proviso of the definition of “Permitted Acquisition”.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Company and
its Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document to
which it is a party; (c) a material impairment of the ability of any Loan Party
to perform its material obligations under any Loan Document to which it is a
party; or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Subsidiary” means, at any time, any Subsidiary that is not an
Immaterial Subsidiary.
“Maturity Date” means October 31, 2022.
“Mexican Pesos” means the lawful currency of Mexico.





--------------------------------------------------------------------------------





“Mexican Pesos Agreement” means any agreement governing any Mexican Pesos
Obligations.
 
“Mexican Pesos Obligations” means indebtedness and other obligations of any Loan
Party denominated in Mexican Pesos and owing to a Lender; provided, that, such
Loan Party shall have provided copies of all documentation entered into in
connection therewith to the Administrative Agent.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred two percent (102%) of the Fronting Exposure of the
L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to one hundred two percent (102%) of the
Outstanding Amount of all L/C Obligations, and (c) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as a joint lead arranger and joint book manager.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).
“MTD Pension Master Trust” means the MTD Products Inc. Master Retirement Trust
which is a qualified benefit plan sponsored by MTD Products Inc., for the
benefit of certain of its employees and/or retirees.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of (i) all Lenders or (ii)
all affected Lenders (and in the case of this clause (a)(ii), such Lender is an
affected Lender) in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.


“Note” or “Notes” means the Revolving A Notes, Revolving B Notes, the Swing Line
Note and/or the Dutch Swing Line Note, individually or collectively, as
appropriate.
“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of the Cumulative Credit, in each case, that is proposed to be
applied to a particular use or transaction, that such amount has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on





--------------------------------------------------------------------------------





an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Obligations” means with respect to each Loan Party, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, (b) all obligations of any Loan Party owing to a Treasury Management
Bank or a Swap Bank in respect of Secured Treasury Management Agreements or
Secured Swap Agreements and (c) all Foreign Currency Obligations, in the case of
each of clauses (a), (b) and (c), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, the Swing Line Lender,
or the Dutch Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.





--------------------------------------------------------------------------------





“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisitions” means Investments consisting of an Acquisition by any
Loan Party or Subsidiary, provided that (a) no Default or Event of Default shall
have occurred and be continuing or would result from such Acquisition, (b) the
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in the same or a related line of business as the Company and
its Subsidiaries were engaged in on the Closing Date (or any reasonable
extensions or expansions thereof), (c) the Administrative Agent shall have
received all items in respect of the Equity Interests or property acquired in
such Acquisition required to be delivered by the terms of Section 7.12 and/or
Section 7.14, (d) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (e) the Company
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, (i) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter end for
which the Company was required to deliver financial statements pursuant to
Section 7.01(a)(i) or (b), (ii) the Consolidated Leverage Ratio is at least 0.25
less than the ratio required to be maintained at such time by Section 8.11(a)
and (iii) the Consolidated Leverage Ratio is less than 3.00 to 1.0, (f) the
Company shall have delivered to the Administrative Agent pro forma financial
statements for the Company and its Subsidiaries after giving effect to such
Acquisition for the twelve (12) month period ending as of the most recent fiscal
quarter in a form satisfactory to the Administrative Agent, (g) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) at and as if made as of
the date of such Acquisition (after giving effect thereto) except to the extent
such representations and warranties expressly relate to an earlier date and (h)
if such transaction involves the purchase of an interest in a partnership
between the Company (or a Subsidiary) as a general partner and entities
unaffiliated with the Company or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by the Company
newly formed for the sole purpose of effecting such transaction.
“Permitted Government Revenue Bond Indebtedness” means a “phantom” revenue bond
or bonds issued by a state or local Governmental Authority as part of a
government tax incentive program, the proceeds of which are used to finance or
refinance the acquisition, construction, equipping or improvement of facilities
or property used by the Company or any Subsidiary, and any lease or similar
obligation of the Company or any Subsidiary relating thereto; provided, that:
(a) such revenue bond or bonds are non-recourse to the Company and its
Subsidiaries, (b) the Company or a Subsidiary is the holder of such revenue bond
or bonds, (c) the payments to be made by the Company or any Subsidiary as
payment on the bond or bonds under the conduit financing agreement are revenue
neutral by virtue of





--------------------------------------------------------------------------------





(i) the Company or the applicable Subsidiary being the holder of the bond or
bonds and (ii) any payments under the related lease of assets with the
Governmental Authority are in lieu of taxes, (d) the aggregate amount of all
such bonds and other obligations of the Company and its Subsidiaries shall not
exceed $30,000,000 at any one time outstanding, (e) the use of any assets by the
Company or any of its Subsidiaries is not limited in any material respect and
(f) the Administrative Agent shall have received the definitive documentation
for the applicable project or program pursuant to which such bond or bonds are
issued (which, in any case, shall be substantially similar to the 2013 Permitted
Government Revenue Bond Documents), certified as true and complete by a
Responsible Officer of the Company and otherwise in form and substance
satisfactory to the Administrative Agent.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.
“Pledge Agreement” means the pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.
“Polish Zloty” means the lawful currency of Poland.
“Polish Zloty Agreement” means any agreement governing any Polish Zloty
Obligations.


“Polish Zloty Obligations” means indebtedness and other obligations of any Loan
Party denominated in Polish Zloty and owing to a Lender; provided, that, such
Loan Party shall have provided copies of all documentation entered into in
connection therewith to the Administrative Agent.


“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement for the applicable covenant or requirement: (a) (i) with respect to
any Disposition or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property disposed of shall be excluded and (ii) with respect to any Acquisition
or Investment, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement items for the Company and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness and
(c) any incurrence or assumption of Indebtedness by the Company or any
Subsidiary (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, (x) Pro Forma Basis, Pro Forma Compliance and
Pro Forma Effect in respect of any Specified Transaction shall be calculated in
a reasonable and factually supportable manner and certified by a Responsible
Officer of the Company and (y) any such calculation shall be subject to the
applicable limitations set forth in the definition of Consolidated EBITDA;
provided, further, that, at all times prior to the first delivery of financial
statements pursuant to Section 7.01(a)(i) or (b), this definition shall be
applied based on pro forma financial statements of the Company and its
Subsidiaries, in form and substance satisfactory to the Administrative Agent,
delivered by the Company to the Administrative Agent prior to consummation of
the applicable





--------------------------------------------------------------------------------





Specified Transaction and thereafter, based on the most recent financial
statements delivered pursuant to Section 7.01(a)(i) or (b).
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the Consolidated
Leverage Ratio and the Consolidated Interest Coverage Ratio as of the most
recent fiscal quarter end for which the Company was required to deliver
financial statements pursuant to Section 7.01(a)(i) or (b) after giving Pro
Forma Effect to the applicable Specified Transaction.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02.
“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of the applicable Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, then “Rate
Determination Date” means such other day as otherwise reasonably determined by
the Administrative Agent).


“Real Property Security Documents” means with respect to the fee interest and/or
leasehold interest of any Loan Party in any real property:


(a)    a fully executed and notarized Mortgage encumbering the fee interest
and/or leasehold interest of such Loan Party in such real property;


(b)    if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner satisfactory to each of
the Administrative Agent and such title insurance company, dated a date
satisfactory to each of the Administrative Agent and such title insurance
company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be sufficient to delete any
standard printed survey exception contained in the applicable title policy and
be made in accordance with the Minimum Standard Detail Requirements for Land
Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 2011 with
items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and
19 on Table A thereof completed;


(c)    ALTA mortgagee title insurance policies issued by a title insurance
company acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Liens, which title insurance policies shall otherwise be in form and substance
satisfactory to the Administrative Agent and shall include such endorsements as
are requested by the Administrative Agent;


(d)    (i) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to such real property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by each Loan Party relating thereto) and (ii) if such
real





--------------------------------------------------------------------------------





property is a Flood Hazard Property, (A)  notices to (and confirmations of
receipt by) such Loan Party as to the existence of a special flood hazard and,
if applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program and (A) evidence of applicable flood insurance, if
available, in each case in such form, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent;


(e)    if requested by the Administrative Agent in its sole discretion, an
environmental assessment report, as to such real property, in form and substance
and from professional firms acceptable to the Administrative Agent;


(f)    if requested by the Administrative Agent in its sole discretion, evidence
reasonably satisfactory to the Administrative Agent that such real property, and
the uses of such real property, are in compliance in all material respects with
all applicable zoning Laws (the evidence submitted as to which should include
the zoning designation made for such real property, the permitted uses of such
real property under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);


(g)    in the case of a leasehold interest of any Loan Party in such real
property, (i) such estoppel letters, consents and waivers from the landlords on
such real property as may be required by the Administrative Agent, which
estoppel letters shall be in the form and substance satisfactory to the
Administrative Agent and (ii) evidence that the applicable lease, a memorandum
of lease with respect thereto, or other evidence of such lease in form and
substance satisfactory to the Administrative Agent, has been or will be recorded
in all places to the extent necessary or desirable, in the judgment of the
Administrative Agent, so as to enable the Mortgage encumbering such leasehold
interest to effectively create a valid and enforceable first priority lien
(subject to Permitted Liens) on such leasehold interest in favor of the
Administrative Agent (or such other Person as may be required or desired under
local Law); and


(h)    if requested by the Administrative Agent in its sole discretion, an
opinion of legal counsel to the Loan Party granting the Mortgage on such real
property, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent.


“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, (c) with respect to a Swing Line Loan
at any time an Auto Borrow Agreement is not in effect, a Swing Line Loan Notice
and (d) with respect to a Dutch Swing Line Loan, a Dutch Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan, Dutch Swing Line Loan and Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the Swing Line Lender, Dutch Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.





--------------------------------------------------------------------------------





“Required Revolving A Lenders” means, at any time, Lenders having Revolving A
Credit Exposures representing more than fifty percent (50%) of the Revolving A
Exposures of all Lenders. The Revolving A Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving A Lenders at any
time; provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice-president of finance, director of finance, treasurer,
assistant treasurer or controller of a Loan Party and, solely for purposes of
the delivery of certificates pursuant to Sections 5.01 or 7.12(b), the secretary
or any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Company’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance, amendment and/or extension of
a Letter of Credit denominated in an Alternative Currency, amendment and/or
extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iii) such additional dates as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.
“Revolving A Commitment” means, as to each Lender, its obligation to (a) make
Revolving A Loans to the Company pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving A Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving A Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.
“Revolving A Lender” means, at any time, any Lender that has a Revolving A
Commitment at such time.
“Revolving A Loan” has the meaning specified in Section 2.01(a).
“Revolving A Note” has the meaning specified in Section 2.11(a).





--------------------------------------------------------------------------------





“Revolving A Tranche” means the Revolving A Commitments, the Revolving A Loans,
the L/C Obligations and the Swing Line Loans.
“Revolving B Commitment” means, as to each Lender, its obligation to (a) make
Revolving B Loans to the Dutch Borrower pursuant to Section 2.01(b) and (b)
purchase participations in Dutch Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Revolving B Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving B Loans and such
Lender’s participation in Dutch Swing Line Loans at such time.
“Revolving B Lender” means, at any time, any Lender that has a Revolving B
Commitment at such time.
“Revolving B Loan” has the meaning specified in Section 2.01(b).
“Revolving B Note” has the meaning specified in Section 2.11(a).
“Revolving B Tranche” means the Revolving B Commitments, the Revolving B Loans
and the Dutch Swing Line Loans.
“Revolving Commitment” means, a Revolving A Commitment and/or a Revolving B
Commitment, as applicable.
“Revolving Credit Exposure” means, as to any Lender at any time, the Revolving A
Credit Exposure and/or the Revolving B Credit Exposure of such Lender, as
applicable.
“Revolving Loan” means a Revolving A Loan and/or a Revolving B Loan, as
applicable.
“Revolving Note” means a Revolving A Note and/or a Revolving B Note, as
applicable.
“Revolving Tranche” means the Revolving A Tranche and/or the Revolving B
Tranche, as applicable.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctions” means any imposed, sanction administered or enforced by the United
States Government (including, without limitation, OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or other
relevant sanctions authority.
“Sanji Equipment” means that certain equipment to be sold, transferred,
licensed, leased or otherwise disposed of by the Company or any of its
Subsidiaries to Suzhou Sanji Foundry Equipment Co. Ltd. after the Fifth
Amendment Effective Date.





--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit I.
“Secured Swap Agreement” means any Swap Contract permitted under Section 8.03
between any Loan Party or any Subsidiary and any Swap Bank; provided that for
any of the foregoing to be included as a “Secured Swap Agreement” on any date of
determination by the Administrative Agent, the applicable Swap Bank (other than
the Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Secured Party Designation Notice to the Administrative Agent prior
to such date of determination.
“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank;
provided, that for any of the foregoing to be included as a “Secured Treasury
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Treasury Management Bank (other than the Administrative Agent or
an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.
“Series 2013 Bonds” means those certain Development Authority of Jefferson,
Georgia Taxable Industrial Development Revenue Bonds (Jefferson Blanking Inc.),
Series 2013, in an aggregate principal amount not to exceed $8,000,000.
“Sixth Amendment Fee Letter” means that certain letter agreement dated as of
October 14, 2016, by and among the Company, Bank of America and MLPFS.
“Sixth Amendment Effective Date” means October 28, 2016.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.





--------------------------------------------------------------------------------





“Specified Loan Party” has the meaning set forth in Section 4.08.
“Specified Transaction” means (a) any Acquisition, any Disposition, any
Involuntary Disposition, or any Investment that results in a Person becoming a
Subsidiary, in each case, whether by merger, consolidation or otherwise, or any
incurrence or repayment of Indebtedness or (b) any other event that by the terms
of the Loan Documents requires Pro Forma Compliance with a test or covenant or
requires such test or covenant to be calculated on a Pro Forma Basis.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. It being understood that, in relation
to a person incorporated (or established) under Dutch law, “Subsidiary” includes
a “dochtermaatschappij" within the meaning of Section 2:24a of the Dutch Civil
Code (regardless whether the shares or voting rights on the shares in such
company are held directly or indirectly through another "dochtermaatschappij").
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
“Swap Bank” means any Person that (a) at the time it enters into a Swap
Contract, is a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent, (b) in the case of any Swap Contract in effect on or
prior to the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to a Swap Contract or (c) within thirty
(30) days after the time it enters into the applicable Swap Contract, becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Swap
Contract; provided, in the case of a Secured Swap Agreement with a Person who is
no longer a Lender (or Affiliate of a Lender), such Person shall be considered a
Swap Bank only through the stated termination date (without extension or
renewal) of such Secured Swap Agreement.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.





--------------------------------------------------------------------------------





“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swedish Krona” means the lawful currency of Sweden.
“Swedish Krona Agreement” means any agreement governing any Swedish Krona
Obligations.


“Swedish Krona Obligations” means indebtedness and other obligations of any Loan
Party denominated in Swedish Krona and owing to a Lender; provided, that, such
Loan Party shall have provided copies of all documentation entered into in
connection therewith to the Administrative Agent.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.
“Swing Line Note” has the meaning specified in Section 2.11(a).
“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving A Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving A Commitments.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Third Amendment Effective Date” means September 29, 2014.
“Third Amendment Effective Date Disclosure Letter” means that certain disclosure
letter dated as of the Third Amendment Effective Date delivered by the Loan
Parties to the Administrative Agent and the Lenders.
“Threshold Amount” means $5,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.





--------------------------------------------------------------------------------





“Total Revolving A Outstandings” means the aggregate Outstanding Amount of all
Revolving A Loans, all Swing Line Loans and all L/C Obligations.
“Total Revolving B Outstandings” means the aggregate Outstanding Amount of all
Revolving B Loans and all Dutch Swing Line Loans.
“Total Revolving Outstandings” means Total Revolving A Outstandings and/or Total
Revolving B Outstandings, as applicable.
“Transactions” means the execution and delivery by the Loan Parties of this
Agreement and the other Loan Documents, the borrowing of the Loans on the
Closing Date and the creation and perfection of Liens granted under the
Collateral Documents.
“Treasury Management Agreement” means any agreement that is not prohibited by
the terms hereof to provide treasury or cash management services, including
deposit accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards) overdraft, credit or debit card, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.
“Treasury Management Bank” means any Person that (a) at the time it enters into
a Treasury Management Agreement, is a Lender or the Administrative Agent or an
Affiliate of a Lender or the Administrative Agent, (b) in the case of any
Treasury Management Agreement in effect on or prior to the Closing Date, is, as
of the Closing Date or within thirty (30) days thereafter, a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent and
a party to a Treasury Management Agreement or (c) within thirty (30) days after
the time it enters into the applicable Treasury Management Agreement, becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Treasury
Management Agreement.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash” means, subject to the limitations in Section 1.03(a), the
aggregate amount of unrestricted cash and Cash Equivalents of the Loan Parties,
not to exceed $10,000,000; provided, that, cash and Cash Equivalents of any Loan
Party not held in the United States shall be deemed to be “restricted” to the
extent that such cash or Cash Equivalents, as the case may be, cannot be
repatriated, or adverse tax consequences would result from the repatriation of
such cash, to the jurisdiction of organization of such Loan Party; provided,
further, that, if at any time the cash and Cash Equivalents of the Dutch
Borrower exceed the Total Revolving B Outstandings, thirty-five percent (35%) of
such cash and Cash Equivalents of the Dutch Borrower in excess of the Total
Revolving B Outstandings shall be considered to be “restricted”.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“VCS Properties” means VCS Properties, LLC, an Ohio limited liability company.





--------------------------------------------------------------------------------





“VCS Properties Assets” means (a) the forty-nine percent (49%) ownership
interest of VCS Properties in Valley Steel, LLC, (b) the one hundred percent
(100%) ownership interest of Shiloh Corporation in VCS Properties and (c) all of
the assets (including personal property and real property) of VCS Properties.
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Equity Interests are at the time owned by the Company directly or indirectly
through other Persons one hundred percent (100%) of whose Equity Interests are
at the time owned, directly or indirectly, by the Company.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto, ” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.





--------------------------------------------------------------------------------





    
1.03    Accounting Terms.


(d)Generally. Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein; provided, however, that calculations of Attributable
Indebtedness under any Synthetic Lease or the implied interest component of any
Synthetic Lease shall be made by the Company in accordance with accepted
financial practice and consistent with the terms of such Synthetic Lease.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at one hundred percent (100%) of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded. Notwithstanding anything contained herein to the contrary, with
respect to determining the permissibility of the incurrence of any Indebtedness,
the proceeds thereof shall not be counted as Unrestricted Cash for the purposes
of clause (b) of the definition of Consolidated Net Funded Indebtedness.
(e)Changes in GAAP. The Company will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(b).
If at any time any change in GAAP (including the adoption of IFRS) would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.
(f)Pro Forma Calculations. Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Leverage Ratio (including for
purposes of determining the Applicable Rate) and the Consolidated Interest
Coverage Ratio shall be made on a Pro Forma Basis with respect to all Specified
Transactions occurring during the applicable four quarter period to which such
calculation relates, and/or subsequent to the end of such four quarter period
but not later than the date of such calculation; provided, that, notwithstanding
the foregoing, when calculating the Consolidated Leverage Ratio and/or the
Consolidated Interest Coverage Ratio for purposes of determining (x) compliance
with Section 8.11 and/or (y) the Applicable Rate, any Specified Transaction and
any related adjustment contemplated in the definition of Pro Forma Basis that
occurred subsequent to the end of the applicable four quarter period shall not
be given Pro Forma Effect. For purposes of determining compliance with any
provision of this Agreement which requires Pro Forma Compliance with any
financial covenant set forth in Section 8.11, such Pro Forma Compliance shall be
determined by reference to the maximum Consolidated Leverage Ratio and/or
minimum Consolidated Interest Coverage Ratio, as applicable, permitted for the
fiscal quarter most recently then ended for which financial statements have been
delivered (or were required to have been delivered) in accordance with
Section 7.01(a)(i) or (b). Notwithstanding anything to the contrary contained
herein, in connection with any Material Acquisition Pro Forma Calculation, the
numerator of the otherwise applicable maximum Consolidated Leverage Ratio that
was permitted pursuant to Section 8.11(a) for the most recent fiscal quarter
ended for which the Company was required to deliver financial statements
pursuant to Section 7.01(a) or (b) shall be deemed to be increased by (i) for
each of the three consecutive fiscal quarters, beginning with the fiscal quarter
in which such Material Acquisition occurs, an amount equal to 0.50 and (ii) for
the fourth fiscal quarter ending





--------------------------------------------------------------------------------





immediately after the Material Acquisition occurs, an amount equal to 0.25;
solely for purposes of such Material Acquisition Pro Forma Calculation.
(g)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04    Rounding.


Any financial ratios required to be maintained by the Company pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05    Times of Day; Rates


(a)Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).


(b)Rates. The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Base Rate” or with respect to any comparable or
successor rate thereto.


1.06    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
1.07    Exchange Rates; Currency Equivalents.


(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.







--------------------------------------------------------------------------------





1.08    Additional Alternative Currencies.


(c)The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “LIBOR Quoted Currency” or “Non-LIBOR
Quoted Currency”; provided that (i) such requested currency is an Eligible
Currency and (ii) such requested currency shall only be treated as a LIBOR
Quoted Currency to the extent that there is published LIBOR rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders obligated to make Credit Extensions in such
currency; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.
(d)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each affected Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each such Lender (in the case of any such request
pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten (10) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.
(e)Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency and the
Administrative Agent and such Lenders reasonably determine that a Eurocurrency
Rate is available to be used for such requested currency, the Administrative
Agent shall so notify the Company and (i) the Administrative Agent and such
Lenders may amend the definition of Eurocurrency Base Rate for any Non-LIBOR
Quoted Currency to the extent necessary to add the applicable Eurocurrency Base
Rate for such currency and (ii) to the extent the definition of Eurocurrency
Base Rate reflects the appropriate interest rate for such currency or has been
amended to reflect the appropriate rate for such currency, such currency shall
thereupon be deemed for all purposes to be a LIBOR Quoted Currency or a
Non-LIBOR Quoted Currency, as applicable, for purposes of any Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent and the L/C Issuer consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and (i) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Base Rate for
any Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Base Rate for such currency and (ii) to the extent the definition
of Eurocurrency Base Rate reflects the appropriate interest rate for such
currency or has been amended to reflect the appropriate rate for such currency,
such currency shall thereupon be deemed for all purposes to be a LIBOR Quoted
Currency or a Non-LIBOR Quoted Currency, as applicable, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Company.


1.09    Change of Currency.


(f)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency





--------------------------------------------------------------------------------





of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.
(g)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(h)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.


1.10    Dutch Borrower Interpretive Provisions.


In this Agreement, where it relates to a Dutch entity, or Dutch security, a
reference to:
(a)
a necessary action to authorise where applicable, includes without limitation:

(i)
any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and



(ii)
obtaining an unconditional positive advice (advies) from the competent works
council(s) if a positive advice is required pursuant to the Dutch Works Councils
Act (Wet op de ondernemingsraden);

(b)
gross negligence means grove schuld;



(c)
negligence means schuld;



(d)
a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);



(e)
willful misconduct means opzet;



(f)
a winding-up, administration or dissolution (and any of those terms) includes a
Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden);



(g)
a moratorium includes surseance van betaling and a moratorium is declared or
occurs includes surseance verleend;



(h)
any step or procedure taken in connection with insolvency proceedings includes a
Dutch entity having filed a notice under Section 36 of the Dutch Tax Collection
Act (Invorderingswet 1990);



(i)
an administrative receiver or receiver includes a curator;



(j)
an administrator includes a bewindvoerder;



(k)
an attachment includes a beslag;



(l)
a merger includes a juridische fusie;






--------------------------------------------------------------------------------





(n)
a demerger includes a juridische splitsing; and

(o)
financial assistance means any action or contemplated action prohibited by a
naamloze vennootschap, section 2:98(c) of the Dutch Civil Code.

ARTICLE II
2.01    Commitments.


(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving A Loan”) to the
Company in Dollars or in one or more Alternative Currencies from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving A
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving A Loans, (i) the Total Revolving A Outstandings shall not exceed the
Aggregate Revolving A Commitments, (ii) the Revolving A Credit Exposure of any
Lender shall not exceed such Lender’s Revolving A Commitment and (iii) the
aggregate Outstanding Amount of all Revolving A Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Within the limits
of each Lender’s Revolving A Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Revolving A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as
further provided herein.
(b)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Revolving B Loan”) to the
Dutch Borrower in Dollars or in one or more Alternative Currencies from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving B
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving B Loans, (i) the Total Revolving B Outstandings shall not exceed the
Aggregate Revolving B Commitments and (ii) the Revolving B Credit Exposure of
any Lender shall not exceed such Lender’s Revolving B Commitment. Within the
limits of each Lender’s Revolving B Commitment, and subject to the other terms
and conditions hereof, the Dutch Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving B
Loans may be Base Rate Loans or Eurocurrency Rate Loans, or a combination
thereof, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given
by: (A) telephone or (B) a Loan Notice; provided that any telephonic notice must
be confirmed immediately by delivery to the Administrative Agent of a Loan
Notice. Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c), 2.04(c) and 2.16(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Each Loan Notice shall specify (i) whether the applicable
Borrower is requesting a Borrowing of Revolving A Loans or Revolving B Loans, a
conversion of Revolving A Loans or Revolving B Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the currency of the Loans to be borrowed. If the
applicable Borrower fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in





--------------------------------------------------------------------------------





Dollars. If the applicable Borrower fails to specify a Type of a Loan in a Loan
Notice or if such Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one (1) month. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one (1) month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be repaid in the original currency of such Loan and reborrowed in
the other currency.


(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the applicable Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan denominated in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and acceptable to) the
Administrative Agent by such Borrower; provided, however, that if, on the date
the Loan Notice with respect to a Borrowing of Revolving A Loans denominated in
Dollars is given by the Company, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings and second, shall be made available to the Company as
provided above.


(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, (x) no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and/or (y) the Required Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, in each case on the last day of the then current
Interest Period with respect thereto.


(d)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than five (5) Interest Periods in effect with respect to all Loans.


(f)    The Company may at any time and from time to time, upon prior written
notice by the Company to the Administrative Agent, increase the Aggregate
Revolving A Commitments and/or the Aggregate Revolving B Commitments (but not
the related Letter of Credit Sublimit, the Swing Line Sublimit, the Dutch





--------------------------------------------------------------------------------





Swing Line Sublimit or the Alternative Currency Sublimit), as applicable, by a
maximum aggregate amount of up to the Incremental Amount with additional
Revolving A Commitments from any existing Lender with a Revolving A Commitment
and/or additional Revolving B Commitments from any existing Lender with a
Revolving B Commitment, as applicable, or new Revolving A Commitments and/or new
Revolving B Commitments, as applicable, from any other Person selected by the
Company and acceptable to the Administrative Agent and the L/C Issuer; provided,
that:
(i)the Aggregate Revolving Commitments shall not exceed $500,000,000 without the
consent of the Required Lenders;


(ii)any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;


(iii)no Default or Event of Default shall exist and be continuing at the time of
any such increase;


(iv)no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;


(v)(1) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (2) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
satisfactory to the Administrative Agent;
 
(vi)as a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the date of
such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Company, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects (or, if any
such representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.02(f), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a)(i) and (b), respectively, of
Section 7.01, and (y) no Default or Event of Default exists; and


(vii)Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Revolving A Commitments and/or the Aggregate Revolving B Commitments,
as applicable, pursuant to this Section 2.02(f) and to include thereon any
Person that becomes a Lender pursuant to this Section 2.02(f).


The Company shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.
(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification





--------------------------------------------------------------------------------





or similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.


(g)This Section 2.02 shall not apply to Swing Line Loans.


2.03    Letters of Credit.


(h)The Letter of Credit Commitment.
(i)

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving A Outstandings shall not exceed the Aggregate
Revolving A Commitments, (y) the Revolving A Credit Exposure of any Lender shall
not exceed such Lender’s Revolving A Commitment and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by the Company for the issuance or amendment of a Letter of Credit shall
be deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
(ii)The L/C Issuer shall not issue any Letter of Credit if:


(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving A Lenders have approved such
expiry date;


(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving A Lenders have
approved such expiry date.


(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;


(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;







--------------------------------------------------------------------------------





(C)except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $500,000;


(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;


(E)the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or


(F)any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.


(vi)The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(j)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Administrative Agent not later than 11:00 a.m. at least five (5) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof (and in the absence of
specification of currency, shall be deemed a request for a Letter of Credit
denominated in Dollars); (C) the expiry date thereof; (D) the name and address
of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter





--------------------------------------------------------------------------------





of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Company or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.


(iii)If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
L/C Issuer not to permit such extension.


(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.


(k)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent





--------------------------------------------------------------------------------





thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Company shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Company shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Company will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Company, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the Company fails to timely reimburse the L/C Issuer on the
Honor Date, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof. In such event, the
Company shall be deemed to have requested a Borrowing of Revolving A Loans that
are Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving A
Outstandings shall not exceed the Aggregate Revolving A Commitments. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving A Loan that is a Base Rate Loan to the Company in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving A Loans that are Base Rate Loans because the conditions
set forth in Section 5.02 cannot be satisfied or for any other reason, the
Company shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.





--------------------------------------------------------------------------------





(iv)Until each Lender funds its Revolving A Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.


(v)Each Lender’s obligation to make Revolving A Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving A Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Company of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving A Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.


(l)Repayment of Participations.


(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in Dollars in the same funds as those received by the
Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.







--------------------------------------------------------------------------------





(m)Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Company or any waiver by the L/C Issuer
which does not in fact materially prejudice the Company;


(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;


(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or


(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.





--------------------------------------------------------------------------------





(n)Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Company may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Company, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.


(o)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Company when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Company for, and the L/C Issuer’s rights and remedies against the Company shall
not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.


(p)Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the daily maximum amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable





--------------------------------------------------------------------------------





Rate during any quarter, the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.


(q)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
actual daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Company shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.


(r)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(s)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.


(l)    L/C Issuer Reports to the Administrative Agent.


Unless otherwise agreed by the Administrative Agent, each L/C Issuer shall, in
addition to its notification obligations set forth elsewhere in this Section
2.03, report in writing to the Administrative Agent: (i) periodic activity (for
such period or recurrent periods as shall be requested by the Administrative
Agent) in respect of Letters of Credit issued by such L/C Issuer, including
extensions, amendments and renewals, expirations and cancellations and
disbursements and reimbursements, (ii) at least one (1) Business Day prior to
the time that such L/C Issuer amends, renews or extends a Letter of Credit, the
date of such amendment, renewal or extension and the stated amount of the
applicable Letter of Credit after giving effect to such amendment, renewal or
extension (and whether the amounts thereof shall have changed), (iii) on each
Business Day on which such L/C Issuer makes a payment pursuant to a Letter of
Credit, the date and amount of such payment, (iv) on any Business Day on which
the Company fails to reimburse a payment made pursuant to a Letter of Credit
required to be reimbursed to such L/C Issuer on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request with
respect to the Letters of Credit issued by such L/C Issuer.


2.04    Swing Line Loans.


(t)Swing Line Facility. Subject to the terms and conditions set forth herein and
in the Auto Borrow Agreement then in effect, the Swing Line Lender, in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, may in
its sole discretion, subject to the terms of any Auto Borrow Agreement, make
loans (each such loan, a “Swing Line Loan”) to the Company in Dollars from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the





--------------------------------------------------------------------------------





amount of the Swing Line Sublimit; notwithstanding the fact that such Swing Line
Loans, when aggregated with the Applicable Percentage of the Outstanding Amount
of Revolving A Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving A Commitment; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments,
and (ii) the Revolving A Credit Exposure of any Lender shall not exceed such
Lender’s Revolving A Commitment, (y) the Company shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan; provided however, that if the Auto Borrow Agreement
is in effect, the Swing Line Lender may, at its discretion, provide for an
alternate rate of interest on Swing Line Loans under the Auto Borrow Agreement
with respect to any Swing Line Loans for which the Swing Line Lender has not
requested that the Revolving A Lenders fund Revolving A Loans to refinance, or
to purchase and fund risk participations in, such Swing Line Loans pursuant to
Section 2.04(c)). Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
(u)Borrowing Procedures.
(i)    At any time an Auto Borrow Agreement is not in effect, each Borrowing of
Swing Line Loans shall be made upon the Company’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by: (A)
telephone or (B) a Swing Line Loan Notice; provided that any telephonic notice
must be confirmed immediately by delivery to the Swing Line Lender and the
Administrative Agent of a Swing Line Loan Notice. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company.


(ii)    In order to facilitate the borrowing of Swing Line Loans, the Company
and the Swing Line Lender may mutually agree to, and are hereby authorized to,
enter into an Auto Borrow Agreement in form and substance satisfactory to the
Administrative Agent and the Swing Line Lender (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swing Line Lender of Swing Line Loans
under the conditions set forth in such agreement, which shall be in addition to
the conditions set forth herein. At any time an Auto Borrow Agreement is in
effect, the requirements for Borrowings of Swing Line set forth in the
immediately preceding paragraph shall not apply, and all Borrowings of Swing
Line Loans shall be made in accordance with the Auto Borrow Agreement; provided
that any automatic advance made by Bank of America in reliance on the Auto
Borrow Agreement shall be deemed a Swing Line Loan as of the time such automatic
advance is made notwithstanding any provision in the Auto Borrow Agreement to
the contrary. For purposes of determining the Total Revolving Outstandings at
any time during which an Auto Borrow Agreement is in effect, the Outstanding
Amount of all Swing Line Loans shall be deemed to be the amount of the Swing
Line





--------------------------------------------------------------------------------





Sublimit. For purposes of any Borrowing of Swing Line Loans pursuant to the Auto
Borrow Agreement, all references to Bank of America in the Auto Borrow Agreement
shall be deemed to be a reference to Bank of America, in its capacity as Swing
Line Lender hereunder.


(v)Refinancing of Swing Line Loans.
(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably requests and authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving A Loan that is a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Revolving A Loans that are Base Rate Loans, but subject
to the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving A Outstandings shall not exceed the Aggregate Revolving A Commitments.
The Swing Line Lender shall furnish the Company with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Revolving A Loan that is a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving A Loans in accordance with Section 2.04(c)(i), the
request for Revolving A Loans that are Base Rate Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.


(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving A Loan included in the
relevant Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.


(iv)Each Lender’s obligation to make Revolving A Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving A Loans pursuant to this Section 2.04(c) is subject





--------------------------------------------------------------------------------





to the conditions set forth in Section 5.02. No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.


(w)Repayment of Participations.


(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(x)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Revolving A Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
(y)Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.




2.05    Prepayments.
(a)Voluntary Prepayments
(b)Mandatory Prepayments of Loans.


(i)Revolving Commitments.


(A)If for any reason the Total Revolving A Outstandings at any time exceed the
Aggregate Revolving A Commitments then in effect, the Company shall immediately
prepay Revolving A Loans and/or the Swing Line Loans and/or Cash Collateralize
the L/C Obligations in an aggregate amount equal to such excess; provided,
however, that the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(i) unless after the prepayment in
full of the Revolving A Loans and the Swing Line Loans the Total Revolving A
Outstandings exceed the Aggregate Revolving A Commitments then in effect;


(B)If for any reason the Total Revolving B Outstandings at any time exceed the
Aggregate Revolving B Commitments then in effect, the Dutch Borrower shall
immediately prepay Revolving B Loans and/or the Dutch Swing Line Loans in an
aggregate amount equal to such excess;


(C)If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving A Loans denominated in Alternative
Currencies at such





--------------------------------------------------------------------------------





time exceeds an amount equal to one hundred five percent (105%) of the
Alternative Currency Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Company shall prepay Revolving A Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed one hundred percent (100%) of the Alternative
Currency Sublimit then in effect;


(ii)Application of Mandatory Prepayments. (A) With respect to all amounts
prepaid pursuant to Section 2.05(b)(i)(A), ratably to Revolving A Loans and
Swing Line Loans and (after all Revolving A Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations, (B) with respect to all amounts
paid pursuant to Section 2.05(b)(i)(B), ratably to Revolving B Loans and Dutch
Swing Line Loans and (C) with respect to all amounts paid pursuant to Section
2.05(b)(i)(C), to Revolving A Loans denominated in Alternative Currencies and
(after all Revolving A Loans denominated in Alternative Currencies have been
repaid) to Cash Collateralize L/C Obligations denominated in Alternative
Currencies.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
2.06    Termination or Reduction of Aggregate Revolving Commitments.


(a)Optional Reductions. The Company may, upon notice to the Administrative
Agent, (x) terminate the Aggregate Revolving A Commitments, or from time to time
permanently reduce the Aggregate Revolving A Commitments to an amount not less
than the Outstanding Amount of Revolving A Loans, Swing Line Loans and L/C
Obligations and/or (y) terminate the Aggregate Revolving B Commitments, or from
time to time permanently reduce the Aggregate Revolving B Commitments to an
amount not less than the Outstanding Amount of Revolving B Loans and Dutch Swing
Line Loans; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Company shall not terminate or reduce (A) the
Aggregate Revolving A Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving A Outstandings would
exceed the Aggregate Revolving A Commitments, (B) the Aggregate Revolving B
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving B Outstandings would exceed the Aggregate
Revolving B Commitments, (C) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (D) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit, (E) the Dutch Swing Line Sublimit if, after giving
effect thereto and to any concurrent prepayments hereunder, the Outstanding
Amount of Dutch Swing Line Loans would exceed the Dutch Swing Line Sublimit or
(F) the Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of all Revolving A
Loans denominated in Alternative Currencies would exceed the Alternative
Currency Sublimit then in effect.


(b)Mandatory Reductions. If after giving effect to any reduction or termination
of Revolving A Commitments under this Section 2.06, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit exceeds
the Aggregate Revolving A Commitments at such time, the Letter of Credit
Sublimit, the Swing Line Sublimit or the Alternative Currency Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess. If
after giving effect to any reduction or termination of Revolving B Commitments
under this Section 2.06, the Dutch Swing Line Sublimit exceeds the Aggregate
Revolving B Commitments at such time, the Dutch Swing Line Sublimit shall be
automatically reduced by the amount of such excess.





--------------------------------------------------------------------------------





(c)Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Swing Line
Sublimit, the Dutch Swing Line Sublimit the Alternative Currency Sublimit, the
Aggregate Revolving A Commitments or the Aggregate Revolving B Commitments under
this Section 2.06. Upon any reduction of the Aggregate Revolving A Commitments
and/or the Aggregate Revolving B Commitments, the Revolving A Commitment and/or
Revolving B Commitments, as applicable, of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees in respect of
the Aggregate Revolving A Commitments and/or the Aggregate Revolving B
Commitments, as applicable, accrued until the effective date of any termination
of the Aggregate Revolving A Commitments and/or the Aggregate Revolving B
Commitments, as applicable, shall be paid on the effective date of such
termination.


2.07    Repayment of Loans.


(d)Revolving Loans.
(i)The Company shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Revolving A Loans outstanding on such date; and
(ii)The Dutch Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Revolving B Loans outstanding on such date.
(e)Swing Line Loans. At the time the Auto Borrow Agreement is in effect, the
Swing Line Loans shall be repaid in accordance with the terms of the Auto Borrow
Agreement. At any time the Auto Borrow Agreement is not in effect, the Company
shall repay each Swing Line Loan on the earliest to occur of (i) the date within
one (1) Business Day of demand therefor by the Swing Line Lender, (ii) the date
thirty (30) Business Days after such Swing Line Loan is made and (iii) the
Maturity Date.
(f)Dutch Swing Line Loans. The Dutch Borrower shall repay each Dutch Swing Line
Loan on the earliest to occur of (i) the date within one (1) Business Day of
demand therefor by the Dutch Swing Line Lender, (ii) the date thirty (30)
Business Days after such Dutch Swing Line Loan is made and (iii) the Maturity
Date.
    
2.08    Interest.
(g)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurocurrency Rate
for such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the sum of the Base Rate
plus the Applicable Rate, (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate, or, if an Auto
Borrow Agreement is in effect, at a rate per annum provided by the Swing Line
Lender and (iv) each Dutch Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a calculation that is less than zero,
such calculation shall be deemed zero for purposes of this Agreement.
(h)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or any Event of Default under Section 9.01(f) shall
occur, all outstanding Obligations hereunder shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)If any amount (other than principal of any Loan) is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(ii)Upon the request of the Required Lenders, while any Event of Default exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a





--------------------------------------------------------------------------------





fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(i)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of Section
2.03:
(a)Commitment Fee. The Company shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars (the “Commitment Fee”) at a rate per annum equal to
the product of (i) the Applicable Rate times (ii) the actual daily amount by
which the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding
Amount of Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans and the Outstanding Amount of Dutch
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the Commitment Fee.
The Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the Closing Date, and on the Maturity Date; provided, that
(A) no Commitment Fee shall accrue on the Revolving Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (B) any
Commitment Fee accrued with respect to the Revolving Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)Fee Letter. The Company shall pay to MLPFS and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
be non-refundable for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred sixty-five (365) or three hundred sixty-six (366) days,
as the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred sixty-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a three hundred sixty-five-day year) or, in the
case of interest in respect of Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Company shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable





--------------------------------------------------------------------------------





Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Company under the Bankruptcy Code of the
United States, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the L/C Issuer,
as the case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under
Article IX. The Company’s obligations under this paragraph shall survive the
termination of the Commitments of all of the Lenders and the repayment of all
other Obligations hereunder.
2.11    Evidence of Debt.
(c)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, each Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving A Loans, be in the form of Exhibit C-1
(a “Revolving A Note”), (ii) in the case of Revolving B loans, be in the form of
Exhibit C-2 (a “Revolving B Note”), (iii) in the case of Swing Line Loans, be in
the form of Exhibit D-1 (a “Swing Line Note”) and (iv) in the case of Dutch
Swing Line Loans, be in the form of Exhibit D-2 (a “Dutch Swing Line Note”).
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
(d)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit, Swing Line Loans and Dutch Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(e)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, a Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business





--------------------------------------------------------------------------------





Day and any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by a Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(f)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the applicable Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the applicable Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(g)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent promptly shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.
(h)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit, Swing Line Loans and
Dutch Swing Line Loans and to make payments pursuant to Section 11.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be





--------------------------------------------------------------------------------





responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).
(i)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations, in Swing Line
Loans or in Dutch Swing Line Loans held by it (excluding any amounts applied by
the Swing Line Lender or the Dutch Swing Line Lender to outstanding Swing Line
Loans or Dutch Swing Line Loans, as applicable) resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations, Swing Line Loans and Dutch Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:
(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations, Swing Line Loans or Dutch Swing
Line Loans to any assignee or participant, other than an assignment to any
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Cash Collateral.


(j)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 2.05 or 9.02(c), or (iv)
there shall exist a Defaulting Lender, the Company shall immediately (in the
case of clause (iii) above) or within one (1) Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(k)Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which





--------------------------------------------------------------------------------





such Cash Collateral may be applied pursuant to Section 2.14(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Liens permitted under Section 8.01(l)), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Company will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Company
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral. Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds one hundred five percent
(105%) of the Letter of Credit Sublimit then in effect, then, within two (2)
Business Days after receipt of such notice, the Company shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the Letter of Credit Sublimit.
(l)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(m)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.15    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer, Swing Line Lender or Dutch Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.14;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash





--------------------------------------------------------------------------------





Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.14; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer, Swing Line Lender or Dutch Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer, the Swing Line Lender or the Dutch Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided, that, if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations, Swing Line Loans and
Dutch Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.
(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders under the
Revolving A Tranche in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Revolving A Commitment),
and all or any part of such Defaulting Lender’s participation in Dutch Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders under the
Revolving B Tranche in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Revolving B Commitment)
but, in each case, only to the extent that such reallocation does not cause the
aggregate Revolving A Credit Exposure or the Revolving B Credit Exposure, as
applicable, of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving A Commitment or Revolving B Commitment, as applicable. Subject to
Section 11.21, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a Non-





--------------------------------------------------------------------------------





Defaulting Lender as a result of such Non-Defaulting Lender’s increased exposure
following such reallocation.
(v)Cash Collateral, Repayment of Swing Line Loans and Dutch Swing Line Loans. If
the reallocation described in clause (a)(iv) above cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans and/or Dutch Swing Line Loans, as applicable, in any amount
equal to the Swing Line Lenders’ and/or the Dutch Swing Line Lenders’ Fronting
Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure
in accordance with the procedures set forth in Section 2.14.
(b)Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender, the Dutch Swing Line Lender and the L/C Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit, Swing Line Loans and Dutch Swing Line Loans to be held on a
pro rata basis by the Lenders under the applicable Revolving Tranche in
accordance with their Applicable Percentages (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided, that, no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.




2.16    Dutch Swing Line Loans.


(a)Dutch Swing Line Facility. Subject to the terms and conditions set forth
herein, the Dutch Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.16, may in its sole discretion make
loans (each such loan, a “Dutch Swing Line Loan”) to the Dutch Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Dutch Swing Line Sublimit; notwithstanding the fact that such Dutch Swing Line
Loans, when aggregated with the Applicable Percentage of the Outstanding Amount
of Revolving B Loans and L/C Obligations of the Lender acting as Dutch Swing
Line Lender, may exceed the amount of such Lender’s Revolving B Commitment;
provided, however, that (x) after giving effect to any Dutch Swing Line Loan,
(i) the Total Revolving B Outstandings shall not exceed the Aggregate Revolving
B Commitments, and (ii) the Revolving B Credit Exposure of any Lender shall not
exceed such Lender’s Revolving B Commitment, (y) the Dutch Borrower shall not
use the proceeds of any Dutch Swing Line Loan to refinance any outstanding Dutch
Swing Line Loan, and (z) the Dutch Swing Line Lender shall not be under any
obligation to make any Dutch Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Dutch Borrower may borrow under this Section 2.16, prepay under Section 2.05,
and reborrow under this Section 2.16. Each Dutch Swing Line Loan shall be a Base
Rate Loan. Immediately upon the making of a Dutch Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Dutch Swing Line Lender a risk participation in such Dutch
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Dutch Swing Line Loan.


(b)Borrowing Procedures. Each Borrowing of Dutch Swing Line Loans shall be made
upon the Dutch Borrower’s irrevocable notice to the Dutch Swing Line Lender and
the Administrative Agent, which may be given by: (A) telephone or (B) a Dutch
Swing Line Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Dutch Swing Line Lender and the Administrative
Agent of a Dutch Swing Line Loan Notice. Each such notice must be received by
the Dutch Swing Line Lender and





--------------------------------------------------------------------------------





the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by the Dutch Swing Line Lender of any
Dutch Swing Line Loan Notice, the Dutch Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Dutch Swing Line Loan Notice and, if not, the Dutch Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Dutch Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Dutch
Swing Line Loans (A) directing the Dutch Swing Line Lender not to make such
Dutch Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.16(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Dutch Swing Line Lender will,
not later than 3:00 p.m. on the borrowing date specified in such Dutch Swing
Line Loan Notice, make the amount of its Dutch Swing Line Loan available to the
Dutch Borrower.


(c)Refinancing of Dutch Swing Line Loans.


(i)The Dutch Swing Line Lender at any time in its sole discretion may request,
on behalf of the Dutch Borrower (which hereby irrevocably requests and
authorizes the Dutch Swing Line Lender to so request on its behalf), that each
Lender make a Revolving B Loan that is a Base Rate Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Dutch Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Revolving B Loans that are Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving B Outstandings shall not exceed the Aggregate
Revolving B Commitments. The Dutch Swing Line Lender shall furnish the Dutch
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Dutch
Swing Line Loan) for the account of the Dutch Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.16(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving B Loan that is a Base Rate Loan to the Dutch Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the Dutch Swing Line Lender.


(ii)If for any reason any Dutch Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving B Loans in accordance with Section 2.16(c)(i), the
request for Revolving B Loans that are Base Rate Loans submitted by the Dutch
Swing Line Lender as set forth herein shall be deemed to be a request by the
Dutch Swing Line Lender that each of the Lenders fund its risk participation in
the relevant Dutch Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Dutch Swing Line Lender pursuant to
Section 2.16(c)(i) shall be deemed payment in respect of such participation.


(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Dutch Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.16(c) by the time
specified in Section 2.16(c)(i), the Dutch Swing Line Lender shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Dutch Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative,





--------------------------------------------------------------------------------





processing or similar fees customarily charged by the Dutch Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving B Loan included in the relevant Borrowing or funded participation in
the relevant Swing Line Loan, as the case may be. A certificate of the Dutch
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.


(iv)Each Lender’s obligation to make Revolving B Loans or to purchase and fund
risk participations in Dutch Swing Line Loans pursuant to this Section 2.16(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Dutch Swing Line Lender, the
Dutch Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving B Loans pursuant to this Section 2.16(c)
is subject to the conditions set forth in Section 5.02. No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Dutch Borrower to repay Dutch Swing Line Loans, together with interest as
provided herein.


(d)Repayment of Participations.


(i)At any time after any Lender has purchased and funded a risk participation in
a Dutch Swing Line Loan, if the Dutch Swing Line Lender receives any payment on
account of such Dutch Swing Line Loan, the Dutch Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Dutch Swing Line Lender.


(ii)If any payment received by the Dutch Swing Line Lender in respect of
principal or interest on any Dutch Swing Line Loan is required to be returned by
the Dutch Swing Line Lender under any of the circumstances described in Section
11.05 (including pursuant to any settlement entered into by the Dutch Swing Line
Lender in its discretion), each Lender shall pay to the Dutch Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. The Administrative Agent will make such demand upon the
request of the Dutch Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)Interest for Account of Dutch Swing Line Lender. The Dutch Swing Line Lender
shall be responsible for invoicing the Dutch Borrower for interest on the Dutch
Swing Line Loans. Until each Lender funds its Revolving B Loans that are Base
Rate Loans or risk participation pursuant to this Section 2.16 to refinance such
Lender’s Applicable Percentage of any Dutch Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Dutch Swing
Line Lender.


(f)Payments Directly to Dutch Swing Line Lender. The Dutch Borrower shall make
all payments of principal and interest in respect of the Dutch Swing Line Loans
directly to the Dutch Swing Line Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.





--------------------------------------------------------------------------------





(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or the L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.





--------------------------------------------------------------------------------





(i)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten (10) days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)Evidence of Payments. As soon as practicable, after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(i)Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:





--------------------------------------------------------------------------------





(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(II)executed copies of Internal Revenue Service Form W-8ECI,


(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable); or


(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the





--------------------------------------------------------------------------------





amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(ii)Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality.


(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Company shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest





--------------------------------------------------------------------------------





rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Company shall
also pay accrued interest on the amount so prepaid or converted.
(b)     If, in any applicable jurisdiction, the Administrative Agent, the L/C
Issue or any Lender or any domestic or foreign branch or Affiliate of such
Lender (each a “Designated Lender”) determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) fund or maintain its participation in any Loan or
Letter of Credit or (iii) issue, make, maintain, fund or charge interest or fees
with respect to any Credit Extension to the Dutch Borrower, such Person shall
promptly notify the Administrative Agent, then, upon the Administrative Agent
notifying the Company, and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest or
fees with respect to any such Credit Extension shall be suspended, and to the
extent required by applicable Law, cancelled. Upon receipt of such notice, the
Loan Parties shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable Law), (B) to the extent
applicable to the L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.
3.03    Inability to Determine Rates.


If in connection with any request for a Eurocurrency Rate Loan or a conversion
to or continuation thereof, (a) the Administrative Agent determines that (A)
deposits (whether in Dollars or an Alternative Currency) are not being offered
to banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan, (B)
adequate and reasonable means do not exist for determining the Eurocurrency Base
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Company and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Company and the Required Lenders,
may





--------------------------------------------------------------------------------





establish an alternative interest rate for the applicable Impacted Loans, in
which case, such alternative interest rate shall apply with respect to such
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the applicable Impacted Loans under clause (a)(i) of this
Section 3.03, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
applicable Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative interest rate or
to determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.
3.04    Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will, upon demand, pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered; provided, however, a Lender or L/C Issuer shall not be entitled to any
compensation pursuant to this clause (a) to the extent such Lender or L/C Issuer
is not imposing such charges or requesting such compensation from borrowers
(similarly situated to the Borrowers hereunder) under comparable syndicated
credit facilities.
(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit, Swing Line Loans or Dutch Swing Line
Loans held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy or liquidity), then from time to time the Company will, upon
demand, pay (or will cause the Dutch Borrower to pay) to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered; provided, however, a Lender or L/C
Issuer shall not be entitled to any compensation pursuant to this clause (b) to
the extent such Lender or L/C Issuer is not imposing such charges or requesting
such compensation from borrowers (similarly situated to the Borrowers hereunder)
under comparable syndicated credit facilities.





--------------------------------------------------------------------------------





(c)    Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or will cause the Dutch Borrower to pay) to such Lender or the L/C Issuer,
as the case may be, such Mandatory Costs.  Such amount shall be expressed as a
percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.
(d)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (c) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or will cause the Dutch
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
(e)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) -month
period referred to above shall be extended to include the period of retroactive
effect thereof).
3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Company shall promptly compensate (or cause the Dutch Borrower to
compensate) such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by a Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurocurrency Rate
Loan on the date or in the amount notified by such Borrower;
(c)any failure by a Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;
excluding any loss of anticipated profits but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the Dutch
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the Dutch
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate
used in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C





--------------------------------------------------------------------------------





Issuer or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or cause the Dutch
Borrower to pay) all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 11.13.
    
3.07    Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.


ARTICLE IV
GUARANTY
4.01    The Guaranty.


Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of all Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Swap Agreements, Secured Treasury Management
Agreements or Foreign Currency Agreements, (i) the obligations of each Guarantor
under this Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state Law and (ii) the Obligation of a Guarantor
that are guaranteed under this Guaranty shall exclude any Excluded Swap
Obligations with respect to such Guarantor.
4.02    Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Secured Swap
Agreements, Secured Treasury Management Agreements or Foreign Currency
Agreements, or any other





--------------------------------------------------------------------------------





agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any Law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against any Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Secured Swap Agreement, any Secured Treasury Management
Agreement, any Foreign Currency Agreement or any other agreement or instrument
referred to in the Loan Documents, such Secured Swap Agreements, such Secured
Treasury Management Agreements or such Foreign Currency Agreements shall be done
or omitted;


(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Secured Swap Agreement, any Secured
Treasury Management Agreement or any Foreign Currency Agreement, or any other
agreement or instrument referred to in the Loan Documents, such Secured Swap
Agreements, such Secured Treasury Management Agreements or such Foreign Currency
Agreements shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or


(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Secured Swap Agreement, any Secured Treasury Management
Agreement or any Foreign Currency Agreement, or any other agreement or
instrument referred to in the Loan Documents, such Secured Swap Agreements, such
Secured Treasury Management Agreements or such Foreign Currency Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.
4.03    Reinstatement.


The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar Law.





--------------------------------------------------------------------------------





4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.
4.06    Rights of Contribution.


The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid-in-full and the Commitments have terminated,
and none of the Guarantors shall exercise any right or remedy under this Section
4.06 against any other Guarantor until such Obligations have been paid-in-full
and the Commitments have terminated. For purposes of this Section 4.06, (a)
“Excess Payment” shall mean the amount paid by any Guarantor in excess of its
Ratable Share of any Obligations; (b) “Ratable Share” shall mean, for any
Guarantor in respect of any payment of Obligations, the ratio (expressed as a
percentage) as of the date of such payment of Obligations of (i) the amount by
which the aggregate present fair salable value of all of its assets and
properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of such Guarantor hereunder) to (ii) the amount by
which the aggregate present fair salable value of all assets and other
properties of all of the Loan Parties exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties hereunder) of the
Loan Parties; provided, however, that, for purposes of calculating the Ratable
Shares of the Guarantors in respect of any payment of Obligations, any Guarantor
that became a Guarantor subsequent to the date of any such payment shall be
deemed to have been a Guarantor on the date of such payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment. This Section 4.06 shall not be
deemed





--------------------------------------------------------------------------------





to affect any right of subrogation, indemnity, reimbursement or contribution
that any Guarantor may have under Law against the Borrower in respect of any
payment of Obligations.
4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
4.08    Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until such time as the Obligations
(other than contingent indemnification obligations that survive the termination
of this Agreement) have been paid in full and the Commitments have expired or
terminated. Each Loan Party intends this Section to constitute, and this Section
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.


4.09    Appointment of Company.


Each of the Loan Parties hereby appoints the Company to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) the
Company may execute such documents and provide such authorizations on behalf of
such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document
and/or authorization executed on its behalf, (b) any notice or communication
delivered by the Administrative Agent, L/C Issuer or a Lender to the Company
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
L/C Issuer or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.




ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension.


This Agreement shall become effective upon and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.
(b)Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.







--------------------------------------------------------------------------------





(c)Financial Statements. The Administrative Agent shall have received:
(i)the Audited Financial Statements;


(ii)the Interim Financial Statements; and


(iii)financial projections for the Company and its Subsidiaries in form and
substance satisfactory to the Lenders for each year commencing with the fiscal
year ending October 31, 2014 through October 31, 2018.


(d)No Material Adverse Change. There shall not have occurred a material adverse
change since October 31, 2012 in the business, assets, income, properties,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole.


(e)Litigation. There shall not exist any action, suit, investigation or
proceeding pending or threatened in any court or before an arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.


(f)Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent
of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:


(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;


(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and


(iii)such documents and certifications as the Administrative Agent may require
to evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.


(g)Perfection and Priority of Liens. Receipt by the Administrative Agent of the
following:


(i)searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party or where a filing would need to be made in order to perfect
the Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;


(ii)UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;


(iii)all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank and undated stock powers attached thereto;


(iv)searches of ownership of, and Liens on, intellectual property of each Loan
Party in the appropriate governmental offices;





--------------------------------------------------------------------------------







(v)duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Loan Parties; and


(vi)in the case of any personal property Collateral located at a premises leased
by a Loan Party, such estoppel letters, consents and waivers from the landlords
on such real property as may be required by the Administrative Agent.


(h)Real Property Collateral. Receipt by the Administrative Agent of Real
Property Security Documents with respect to the fee interest and/or leasehold
interest of any Loan Party in each real property identified as a “Mortgaged
Property” on Schedule 6.20(a) (except to the extent subject to a post-closing
undertaking pursuant to Section 7.15).


(i)Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or Lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.


(j)Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Company certifying that (i) the
conditions specified in Sections 5.01(d) and (e) and Sections 5.02(a) and (b)
have been satisfied and (ii) the Company and its Subsidiaries (after giving
effect to the transactions contemplated hereby and the incurrence of
Indebtedness related thereto) are Solvent on a consolidated basis.


(k)Termination of Existing Credit Agreement. Receipt by the Administrative Agent
of evidence that the Existing Credit Agreement concurrently with the Closing
Date is being terminated and all Liens securing obligations under the Existing
Credit Agreement concurrently with the Closing Date are being released.


(l)Fees. Receipt by the Administrative Agent, the Joint Lead Arrangers and the
Lenders of any fees required to be paid on or before the Closing Date.


(m)Attorney Costs. Unless waived by the Administrative Agent, the Company shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).


(n)Other. Receipt by the Administrative Agent and the Lenders of such other
documents, instruments, agreements and information as requested by the
Administrative Agent or any Lender, including, but not limited to, information
regarding litigation, tax, accounting, labor, insurance, pension liabilities
(actual or contingent), real estate leases, material contracts, debt agreements,
property ownership, environmental matters, contingent liabilities and management
of the Company and its Subsidiaries; such information may include, if requested
by the Administrative Agent, asset appraisal reports and written audits of
accounts receivable, inventory, payables, controls and systems.


Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter





--------------------------------------------------------------------------------





required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.02    Conditions to all Credit Extensions.


The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:
(a)The representations and warranties of the Company and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a)(i) and (b), respectively, of Section 7.01.
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c)The Administrative Agent and, if applicable, the L/C Issuer, the Swing Line
Lender, if no Auto Borrow Agreement is then in effect, and/or the Dutch Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.


Each Request for Credit Extension submitted by a Borrower and each Borrowing of
Swing Line Loans pursuant to an Auto Borrow Agreement shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01    Existence, Qualification and Power.


Each Loan Party (a) is duly organized or formed, validly existing and in good
standing (if applicable in such jurisdiction) under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing (if
applicable in such jurisdiction) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention





--------------------------------------------------------------------------------





of, or the creation of any Lien under, or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB),
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b) to the extent that such conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.
6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.
6.04    Binding Effect.


Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms.
6.05    Financial Statements; No Material Adverse Effect.


(a)The Company’s audited consolidated financial statements for the fiscal year
ended October 31, 2016 delivered pursuant to Section 7.01(a) of the Agreement
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof, including liabilities for taxes,
commitments and Indebtedness.
(b)The Company’s unaudited consolidated financial statements for the fiscal
quarter ended July 31, 2017 delivered pursuant to Section 7.01(b) of the
Agreement (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments; and (iii) show
all material indebtedness and other liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness.
(c)From the date of the Audited Financial Statements to and including the
Closing Date, there has been no Disposition by any Loan Party or any Subsidiary,
or any Involuntary Disposition, of any material part of the business or property
of any Loan Party or any Subsidiary, and no purchase or other acquisition by any
of them of any business or property (including any Equity Interests of any other
Person) material to any Loan Party or any Subsidiary, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the
Closing Date.
(d)The financial statements delivered pursuant to Section 7.01(a), (b) and (c)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a), (b) and (c)) and present fairly (on the basis disclosed
in the footnotes to such financial statements (as applicable)) the consolidated
financial condition, results of operations and cash flows of the Company and its
Subsidiaries as of the dates thereof and for the periods covered thereby.





--------------------------------------------------------------------------------





(e)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
    
6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) if determined adversely, could reasonably be expected
to have a Material Adverse Effect.
6.07    No Default.


(a)Neither any Loan Party nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.
(b)No Default has occurred and is continuing.
    
6.08    Ownership of Property; Liens.


Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of each Loan Party and its Subsidiaries is
subject to no Liens, other than Permitted Liens.
6.09    Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:
(a)Each of the Facilities and all operations at the Facilities are in compliance
with all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Facilities or the Businesses, and there
are no conditions relating to the Facilities or the Businesses that could give
rise to liability under any applicable Environmental Laws.
(b)None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or could give rise to liability under,
Environmental Laws.
(c)Neither any Loan Party nor any Subsidiary has received any written notice of,
or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.
(d)Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of any Loan
Party or any Subsidiary in violation of, or in a manner that would be reasonably
likely to give rise to liability under, any applicable Environmental Law.
(e)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law to which any Loan Party or any Subsidiary is or will be named as a party,
nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to any Loan
Party, any Subsidiary, the Facilities or the Businesses.
(f)There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of any Loan Party or any





--------------------------------------------------------------------------------





Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.
6.10    Insurance.


(a)The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of such
Persons, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The insurance coverage of the Loan Parties and
their Subsidiaries as in effect on the Eighth Amendment Effective Date is
outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10.
(b)The Company and its Subsidiaries maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.


6.11    Taxes.


The Loan Parties and their Subsidiaries have filed all federal, state and other
tax returns and reports required to be filed, and have paid all federal, state
and other taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.
6.12    ERISA Compliance.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Internal Revenue Code or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent, or cause the loss of, such tax-qualified status.
(b)There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. To the knowledge of the Loan Parties, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
(c)(i) No ERISA Event has occurred and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all material applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher
and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid; (v)
neither the Company nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator





--------------------------------------------------------------------------------





thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.
(d)The Company represents and warrants as of the Closing Date that the Company
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of


6.13    Subsidiaries.
Set forth on Schedule 6.13 is a complete and accurate list as of the Eighth
Amendment Effective Date of each Subsidiary of any Loan Party, together with (a)
jurisdiction of formation, (b) number of shares of each class of Equity
Interests outstanding, (c) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and (d)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto. The
outstanding Equity Interests of each Subsidiary of any Loan Party are validly
issued, fully paid and non-assessable.
6.14    Margin Regulations; Investment Company Act.


(a)No Borrower is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. Following the application of the
proceeds of each Borrowing or drawing under each Letter of Credit, not more than
twenty-five percent (25%) of the value of the assets (either of the applicable
Borrower only or of the Company and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 8.01 or Section 8.05 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 9.01(e) will be margin stock.


(b)None of any Loan Party, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.


6.15    Disclosure.


Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
6.16    Compliance with Laws.


Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
6.17    Intellectual Property; Licenses, Etc.


Each Loan Party and its Subsidiaries own, or possess the legal right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.17





--------------------------------------------------------------------------------





is a list of all IP Rights registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office and
owned by each Loan Party (other than the Dutch Borrower) as of the Eighth
Amendment Effective Date. Except for such claims and infringements that could
not reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Loan Parties, the use
of any IP Rights by any Loan Party or any of its Subsidiaries or the granting of
a right or a license in respect of any IP Rights from any Loan Party or any of
its Subsidiaries does not infringe on the rights of any Person. As of the Eighth
Amendment Effective Date, none of the IP Rights owned by any of the Loan Parties
or any of its Subsidiaries is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 6.17.
6.18    Solvency.


The Loan Parties are Solvent on a consolidated basis.
6.19    Perfection of Security Interests in the Collateral.


The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.
6.20    Business Locations.


Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Eighth
Amendment Effective Date. Set forth on Schedule 6.20(b) is the tax payer
identification number and organizational identification number of each Loan
Party as of the Eighth Amendment Effective Date. The exact legal name and state
of organization of (a) the Company is as set forth on the signature pages hereto
and (b) each Guarantor is (i) as set forth on the signature pages hereto, (ii)
as set forth on the signature pages to the Joinder Agreement pursuant to which
such Guarantor became a party hereto or (iii) as may be otherwise disclosed by
the Loan Parties to the Administrative Agent in accordance with Section 8.13(c).
Except as set forth on Schedule 6.20(c), no Loan Party has during the five years
preceding the Closing Date (i) changed its legal name, (ii) changed its state of
formation, or (iii) been party to a merger, consolidation or other change in
structure.
6.21    Labor Matters.


There are no collective bargaining agreements (except as set forth on Schedule
6.21) or Multiemployer Plans covering the employees of any Loan Party or any
Subsidiary as of the Closing Date and neither any Loan Party nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.
6.22    OFAC.


Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
6.23    No Works Council.


No works council (ondernemingsraad) has been established which has the right to
advise in relation to the entry into and performance of this Agreement and the
Dutch Borrower is not in the process of establishing a works council.





--------------------------------------------------------------------------------





6.24    Representations as to Dutch Borrower.


Each of the Company and the Dutch Borrower represents and warrants to the
Administrative Agent and the Lenders that:
(a)     The Dutch Borrower is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively, the “Applicable Dutch Documents”), and the execution,
delivery and performance by the Dutch Borrower of the Applicable Dutch Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither the Dutch Borrower nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the Netherlands in respect
of its obligations under the Applicable Dutch Documents.
(b)    The Applicable Dutch Documents are in proper legal form under the Laws of
the Netherlands for the enforcement thereof against the Dutch Borrower under the
Laws of the Netherlands, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Dutch Documents. It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Dutch Documents that the Applicable
Dutch Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the Netherlands or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable Dutch
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Dutch Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Netherlands either (i) on or by virtue of
the execution or delivery of the Applicable Dutch Documents or (ii) on any
payment to be made by the Dutch Borrower pursuant to the Applicable Dutch
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Dutch Documents
executed by the Dutch Borrower are, under applicable foreign exchange control
regulations of the Netherlands, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
6.25    No EEA Financial Institution.


No Loan Party is an EEA Financial Institution.
6.26    Anti-Corruption Laws.


The Loan Parties and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.


ARTICLE VII
AFFIRMATIVE COVENANTS





--------------------------------------------------------------------------------





So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:
7.01    Financial Statements.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(a)(i) upon the earlier of the date that is ninety (90) days after the end of
each fiscal year of the Company and the date such information is filed with the
SEC, a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit and (ii) [reserved]; and
(b)upon the earlier of the date that is forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Company and
the date such information is filed with the SEC, a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.


As to any information contained in materials furnished pursuant to Section
7.02(d), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.01(a) or 7.01(b) at the times specified
therein.


7.02    Certificates; Other Information.


Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(a)concurrently with the delivery of the financial statements referred to in
Section 7.01(a)(i), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status of such event;
(b)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a)(i) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;
(c)(i) no more than sixty (60) days after the end of each fiscal year of the
Company, beginning with the fiscal year ending October 31, 2013, an annual
business plan and budget of the Company and its Subsidiaries containing, among
other things, pro forma financial statements for each quarter of the next fiscal
year and (ii) [reserved];
(d)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the equityholders
of any Loan Party, and copies of all annual, regular, periodic and special
reports and registration statements which a Loan Party may file or be required
to file with





--------------------------------------------------------------------------------





the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;
(f)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;
(g)promptly, and in any event within ten (10) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(h)promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may
reasonably from time to time request; and
(i)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a)(i) and (b), a certificate of a Responsible Officer of the
Company (i) listing (A) all applications by any Loan Party, if any, for
Copyrights, Patents or Trademarks (each such term as defined in the Security
Agreement) made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters on existing applications by any Loan Party for Copyrights, Patents and
Trademarks (each such term as defined in the Security Agreement) received since
the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), and (C) all Trademark Licenses, Copyright
Licenses and Patent Licenses (each such term as defined in the Security
Agreement) entered into by any Loan Party since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
and (ii) attaching the insurance binder or other evidence of insurance for any
insurance coverage of any Loan Party or any Subsidiary that was renewed,
replaced or modified during the period covered by such financial statements.


Documents required to be delivered pursuant to Section 7.01(a)(i) or (b) or
Section 7.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or e-mail) of the posting of any such documents and provide
to the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Company
with any such request for delivery by a Lender, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Company hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Company hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who





--------------------------------------------------------------------------------





may be engaged in investment and other market-related activities with respect to
such Person’s securities. The Company hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Company
shall be deemed to have authorized the Administrative Agent, the Joint Lead
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Company or its securities for purposes of United States
federal and state securities Laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated as “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”
7.03    Notices.


(a)Promptly (and in any event, within two (2) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any Default.
(b)Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of the occurrence of any ERISA Event, which
is reasonably expected to result in a liability or payment obligation in excess
of the Threshold Amount.
(d)Promptly (and in any event, within five (5) Business Days) notify the
Administrative Agent and each Lender of any material change in accounting
policies or financial reporting practices by the Company or any Subsidiary,
including any determination by the Company referred to in Section 2.10(b).
(e)Commencing on the Eighth Amendment Effective Date, promptly (and in any
event, within three (3) Business Days) deliver to the Administrative Agent
notice of entering into, or amending, any customer supplier financing program
and a copy of all agreements entered into by the Company or any Subsidiary in
connection therewith.
(f)Upon the reasonable written request of the Administrative Agent following the
occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders believe has caused (or could be
reasonably expected to cause) the representations and warranties set forth in
Section 6.09 to be untrue in any material respect, furnish or cause to be
furnished to the Administrative Agent, at the Loan Parties’ expense, a report of
an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil or groundwater sampling) by a consultant
acceptable to the Administrative Agent as to the nature and extent of the
presence of any Hazardous Materials on any real properties and as to the
compliance by any Loan Party or any of its Subsidiaries with Environmental Laws
at such real properties. If the Loan Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for the same, and the Loan
Parties hereby grant to the Administrative Agent and its representatives access
to the real properties to undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Loan Parties on demand and added to the obligations secured by
the Collateral Documents.


Each notice pursuant to this Section 7.03(a) through (f) shall be accompanied by
a statement of a Responsible Officer of the Company setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.





--------------------------------------------------------------------------------





7.04    Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.
7.05    Preservation of Existence, Etc.


(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.
(b)Preserve, renew and maintain in full force and effect its good standing (if
applicable in such jurisdiction) under the Laws of the jurisdiction of its
organization, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(c)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(d)Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.
    
7.06    Maintenance of Properties.


(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.
(b)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(c)Use the standard of care typical in the industry in the operation and
maintenance of its facilities.
    
7.07    Maintenance of Insurance.


(a)Maintain with financially sound and reputable insurance companies not
Affiliates of the Company, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
(b)Without limiting the foregoing, (i) maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof, and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
improved real property into or out of a special flood hazard area.
(c)Cause the Administrative Agent and its successors and/or assigns to be named
as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled.





--------------------------------------------------------------------------------





    
7.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09    Books and Records.


(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of such
Loan Party or such Subsidiary, as the case may be.
(b)Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
    
7.10    Inspection Rights.


Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
desired, upon reasonable advance notice to the Company; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Company at any time during normal business
hours and without advance notice. In addition, if as of any date, the
Consolidated Leverage Ratio as of the last day of the fiscal year immediately
preceding such date was greater than 3.75 to 1.0, the Loan Parties shall permit
the Administrative Agent (and/or one or more of its Related Parties or
contractors) to conduct up to two (2) field exams and appraisals of the Loan
Parties and their respective Subsidiaries during the then current fiscal year,
all at the expense of the Company. The Loan Parties shall cooperate with the
Administrative Agent (and/or one or more of its Related Parties or contractors)
in the completion of such field exams and appraisals.
7.11    Use of Proceeds.


Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital, capital expenditures and Permitted
Acquisitions and (c) for other general corporate purposes, provided that in no
event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.
7.12    Additional Subsidiaries.


(a)Within thirty (30) days after the acquisition or formation of any Subsidiary
(it being understood that any of C&H Design or VCS Properties ceasing to be an
Immaterial Subsidiary and contemporaneously therewith becoming a Material
Subsidiary shall be deemed to be an acquisition of a Domestic Subsidiary for all
purposes of this Section 7.12), notify the Administrative Agent thereof in
writing, together with the (i) jurisdiction of formation, (ii) number of shares
of each class of Equity Interests outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Company
or any Subsidiary and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto; and
(b)Within thirty (30) days after the acquisition or formation of any Subsidiary
(or such later date as the Administrative Agent may agree in its sole
discretion), if such Subsidiary is a Domestic Subsidiary, cause such Person to
(i) become a Guarantor by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Administrative Agent shall deem
appropriate for such purpose, and (ii) deliver to the Administrative Agent
documents of the types referred to in Sections 5.01(f) and (g) and





--------------------------------------------------------------------------------





favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
satisfactory to the Administrative Agent.


7.13    ERISA Compliance.


Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Law;
(b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code.
7.14    Pledged Assets.


(a)Equity Interests. Cause (i) one hundred percent (100%) of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than, C&H Design
and VCS Properties, in each case, for so long as such Person is an Immaterial
Subsidiary) and (ii) sixty-six percent (66%) (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign
Subsidiary directly owned by a Loan Party or any Domestic Subsidiary to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
satisfactory to the Administrative Agent.
(b)Other Property. Cause all property (other than Excluded Property) of each
Loan Party to be subject at all times to first priority, perfected and, in the
case of real property (whether leased or owned), title insured Liens in favor of
the Administrative Agent to secure the Obligations pursuant to the Collateral
Documents or, with respect to any such property acquired subsequent to the
Closing Date, such other additional security documents as the Administrative
Agent shall request (subject to Permitted Liens) and, in connection with the
foregoing, deliver to the Administrative Agent such other documentation as the
Administrative Agent may request including filings and deliveries necessary to
perfect such Liens, Organization Documents, resolutions, Real Property Security
Documents, landlord’s waivers and favorable opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to the Administrative
Agent. With respect to real property (other than Excluded Property) acquired
after the Closing Date, the Loan Parties shall have sixty days (or such later
time as agreed by the Administrative Agent) to deliver Real Property Security
Documents with respect thereto.
    
7.15    Post-Closing Obligations.


Deliver to the Administrative Agent, not later than ninety (90) days after the
Closing Date (or such longer period as may be approved by the Administrative
Agent in its sole discretion), each of the Real Property Security Documents,
bailee waivers and other items described on Schedule 7.15, in each case in form
and substance satisfactory to the Administrative Agent.


7.16    Anti-Corruption Laws.


Conduct its businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.







--------------------------------------------------------------------------------







ARTICLE VIII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
8.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)Liens pursuant to any Loan Document;


(b)Liens existing on the Eighth Amendment Effective Date and listed on Schedule
8.01 and any renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);


(c)Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
or, if due and payable, are unfiled and no other action has been taken to
enforce the same or are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established;


(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;


(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);


(i)Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost (negotiated on an arm’s length basis) of the property





--------------------------------------------------------------------------------





being acquired on the date of acquisition and (iii) such Liens attach to such
property concurrently with or within ninety (90) days after the acquisition
thereof;


(j)leases or subleases granted to others not interfering in any material respect
with the business of any Loan Party or any of its Subsidiaries;


(k)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;


(l)normal and customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions, including any Lien arising under articles 24
or 25 of the General Terms and Conditions (Algemene Bankvoorwaarden) of any
member of the Dutch Bankers’ Association (Nederlandse Vereniging van Banken) or
any similar term applied by a financial institution in the Netherlands pursuant
to general terms and conditions;


(m)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;


(n)Liens of sellers of goods to the Company and any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(o)Liens on assets of Foreign Subsidiaries created or deemed to exist in
connection with any Securitization Transaction permitted under Section 8.03(f),
but only to the extent that any such Lien relates to the applicable assets of
Foreign Subsidiaries actually sold, contributed or otherwise conveyed pursuant
to such Securitization Transaction;


(p)Liens securing Indebtedness permitted by Section 8.03(i), so long as such
Liens (i) only attach to the insurance policies being financed, including any
return premiums, dividend payments and loss payments that reduce unearned
premiums and (ii) are expressly subject to the Administrative Agent’s rights as
a loss payee and mortgagee in such insurance policies;


(q)Liens solely on equipment of the Company and its Subsidiaries (and not, for
the avoidance of doubt, extending to any other property or asset of the Company
or any Subsidiary) securing Indebtedness permitted under Section 8.03(j);
provided, that, (i) such Liens do not at any time encumber any property other
than the equipment (and proceeds thereof) financed by such Indebtedness and (ii)
such Liens attach to such equipment concurrently with or within ninety (90) days
after the acquisition thereof;


(r)Liens, if any, in favor of the Administrative Agent on Cash Collateral
delivered pursuant to Section 2.14(a);


(s)[Reserved]; and


(t)other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding.
    
8.02    Investments.


Make any Investments, except:
(a)Investments held by the Company or such Subsidiary in the form of cash or
Cash Equivalents;
(b)Investments existing as of the Eighth Amendment Effective Date and set forth
in Schedule 8.02;





--------------------------------------------------------------------------------





(c)(i) Investments by the Company and its Subsidiaries in Loan Parties, (ii)
Investments by the Company and its Subsidiaries in their respective Subsidiaries
outstanding on the Eighth Amendment Effective Date and (iii) Investments by the
Loan Parties in any Subsidiary that is not a Loan Party, in an aggregate amount
for all such Investments in reliance on this clause (c)(iii) not to exceed at
any one time outstanding, $30,000,000;
(d)Investments by any Subsidiary of the Company that is not a Loan Party in any
other Subsidiary of the Company that is not a Loan Party;
(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)Guarantees permitted by Section 8.03;
(g)Investments made with the portion, if any, of the Cumulative Credit on the
date that the Company elects to apply all or a portion thereof to this
Section 8.02(g), such election to be specified in a written notice of a
Responsible Officer of the Company calculating in reasonable detail the amount
of Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided that (x) immediately before and immediately
after giving Pro Forma Effect to any such Investment, no Default or Event of
Default shall have occurred and be continuing and (y) such amount is Not
Otherwise Applied;
(h)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 8.05;
(i)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or upon foreclosure or other transfer of title with respect to any secured
investment, loan or advance permitted hereunder, in each case in the ordinary
course of business;
(j)Permitted Acquisitions;
(k)Investments consisting of the acquisition of revenue bonds acquired solely as
a means of implementing government tax incentive programs in connection with the
business of the Company and its Subsidiaries and Permitted Government Revenue
Bond Indebtedness; and
(l)the Finnveden Acquisition;
(m)Investments by (i) the Company and its Domestic Subsidiaries in Magnum C.V.
in an aggregate amount not to exceed $17,000,000 and (ii) the Dutch Borrower in
Shiloh Holdings Sweden AB in an aggregate amount not to exceed $65,000,000;
provided, in each case that such Investment shall be for purposes of
consummating the Finnveden Acquisition;
(n)Investments made by the Company in the Dutch Borrower (i) on the Eighth
Amendment Effective Date and (ii) after the Eighth Amendment Effective Date, in
an aggregate amount not to exceed $25,000,000, so long as, in each case, one
hundred percent (100%) of the proceeds of such Investments are used by the Dutch
Borrower to repay Revolving B Loans on the date such Investments are made;
(o)Investments made by the Company after the Eighth Amendment Effective Date in
one or more Subsidiaries or joint ventures domiciled in the People’s Republic of
China, in an aggregate amount not to exceed $20,000,000; and
(p)    additional Investments by Loan Parties in Subsidiaries of the Company
that are not Loan Parties solely for purposes of making Consolidated Capital
Expenditures permitted under Section 8.17 so long as after giving effect to such
Investment and the proposed Consolidated Capital Expenditure being funded by
such Investment on a Pro Forma Basis, the Consolidated Leverage Ratio is less
than or equal to 2.75 to 1.0.


8.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:
(a)Indebtedness under the Loan Documents;
(b)Indebtedness of the Company and its Subsidiaries existing as of the Eighth
Amendment Effective Date set forth in Schedule 8.03;
(c)intercompany Indebtedness permitted under Section 8.02;





--------------------------------------------------------------------------------





(d)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Company or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof, provided that (i) the total of all such Indebtedness for
all such Persons taken together shall not exceed an aggregate principal amount
of $10,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
(f)    non-recourse Indebtedness and obligations of Foreign Subsidiaries in
connection with Securitization Transactions; provided, that, the outstanding
principal amount for all such Securitization Transactions entered into by
Foreign Subsidiaries shall not exceed $5,000,000 in the aggregate at any one
time outstanding;
(g)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount at
any one time outstanding for all such Persons taken together not to exceed
$5,000,000;
(h)    Guarantees with respect to Indebtedness of any Loan Party permitted under
this Section 8.03; provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;
(i)    Indebtedness consisting of the financing of insurance premiums (with an
insurance premium financing company) in the ordinary course of business;
(j)    Indebtedness incurred by the Company or any of its Subsidiaries pursuant
to government loan programs (including, for the avoidance of doubt, the Advanced
Technology Vehicles Manufacturing (ATVM) Loan Program provided by the U.S.
Department of Energy) to finance the purchase of equipment, and renewals,
refinancings and extensions thereof, provided, that, (i) the total of all such
Indebtedness for all such Persons taken together shall not exceed an aggregate
principal amount of $20,000,000 at any one time outstanding; (ii) the
Administrative Agent shall have received the definitive documentation for the
applicable government loan program pursuant to which such Indebtedness is
incurred, certified as true and complete by a Responsible Officer of the Company
and otherwise in form and substance satisfactory to the Administrative Agent;
(iii) no such Indebtedness shall be refinanced for a principal amount in excess
of the principal balance outstanding thereon at the time of such refinancing
plus the aggregate amount of any unpaid and accrued interest thereon and any
fees or premiums relating thereto; and (iv) such Indebtedness shall in no event,
for the avoidance of doubt, be considered “Permitted Government Revenue Bond
Indebtedness” for purposes of this Agreement or any other Loan Document;
(k)    Foreign Currency Obligations in an aggregate amount not to exceed
$5,000,000 at any one time outstanding;
(l)    [reserved];
(m)    [reserved];
(n)    Permitted Government Revenue Bond Indebtedness; and





--------------------------------------------------------------------------------





(o)    unsecured Indebtedness of the Company and its Subsidiaries in an
aggregate principal amount at any one time outstanding for all such Persons
taken together not to exceed $50,000,000.


8.04    Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) any
Borrower may merge or consolidate with any of its Subsidiaries provided that
such Borrower shall be the continuing or surviving corporation, (b) any Loan
Party other than a Borrower may merge or consolidate with any other Loan Party
other than a Borrower, (c) any Subsidiary that is not a Loan Party may be merged
or consolidated with or into any Loan Party provided that such Loan Party shall
be the continuing or surviving corporation, (d) any Subsidiary that is not a
Loan Party may be merged or consolidated with or into any other Subsidiary that
is not a Loan Party and (e) any Subsidiary that is not a Loan Party may be
dissolved or liquidated so long as (i) such dissolution or liquidation, as
applicable, could not reasonably be expected to have a Material Adverse Effect
and (ii) the residual assets of such Subsidiary shall be transferred to a Loan
Party.
8.05    Dispositions.


Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value (as
reasonably determined by the applicable Borrower or the applicable Loan Party in
good faith) of the property disposed of, (b) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 8.15, (c) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (d) no Default or
Event of Default has occurred and is continuing both immediately prior to and
after giving effect to such Disposition, (e) such transaction does not involve a
sale or other disposition of receivables other than receivables owned by or
attributable to other property concurrently being disposed of in a transaction
otherwise permitted under this Section 8.05, and (f) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Company and its
Subsidiaries in all such transactions (other than Sale and Leaseback
Transactions permitted by Section 8.15(b)) occurring during any fiscal year of
the Company shall not exceed $10,000,000.
8.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
(a)each Subsidiary may make Restricted Payments to the Company or any Guarantor;
(b)the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person; and
(c)the Company may make additional Restricted Payments in an aggregate amount
not to exceed an amount (which shall not be less than zero) equal to the
portion, if any, of the Cumulative Credit on the date of such election that the
Company elects to apply to this Section 8.06(c), such election to be specified
in a written notice of a Responsible Officer of the Company calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that (x)
immediately before and immediately after giving Pro Forma Effect to any such
Restricted Payment, no Default shall have occurred and be continuing and (y)
such amount is Not Otherwise Applied.


8.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Company and its Subsidiaries on the Closing Date or
any business substantially related or incidental thereto.





--------------------------------------------------------------------------------





8.08    Transactions with Affiliates and Insiders.


Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the
ordinary course of business and (e) except as otherwise specifically limited in
this Agreement, other transactions which are entered into in the ordinary course
of such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director or Affiliate.
8.09    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)‑(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.
8.10    Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
8.11    Financial Covenants.


(u)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any fiscal quarter of the Company to be greater than the ratio set forth
below corresponding to such fiscal quarter:
Calendar Year
January 31
April 30
July 31
October 31
2017
N/A
N/A
N/A
3.75 to 1.0
2018
3.75 to 1.0
3.75 to 1.0
3.75 to 1.0
3.75 to 1.0
2019
3.75 to 1.0
3.75 to 1.0
3.50 to 1.0
3.50 to 1.0
2020
3.50 to 1.0
3.50 to 1.0
3.25 to 1.0
3.25 to 1.0
2021
3.25 to 1.0
3.25 to 1.0
3.25 to 1.0
3.25 to 1.0
2022
3.25 to 1.0
3.25 to 1.0
3.25 to 1.0
N/A



provided, that, in connection with a Material Acquisition, upon prior notice
from the Company to the Administrative Agent, the numerator of the otherwise
applicable maximum Consolidated Leverage Ratio (i) for each of the three
consecutive fiscal quarters, beginning with the fiscal quarter in which such
Material Acquisition occurs, shall be increased by an amount equal to 0.50 and
(ii) for the fourth fiscal quarter ending immediately after the Material
Acquisition occurs (such period, together with the preceding three consecutive
fiscal quarters, the “Leverage Increase Period”), shall be increased by an
amount equal to 0.25; provided,





--------------------------------------------------------------------------------





further, that, (x) such election shall be made no more than two times during the
term of this Agreement; (y) only one such election may be given effect during
any Leverage Increase Period; and (z) the maximum Consolidated Leverage Ratio
shall revert to the otherwise applicable Consolidated Leverage Ratio (without
giving effect to any such increase) for at least two fiscal quarters following a
Leverage Increase Period before another increase may be invoked.


(v)Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.50 to 1.0.
    
8.12    Prepayment of Other Indebtedness, Etc.


Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of any Loan Party or any Subsidiary
(other than (x) Indebtedness arising under the Loan Documents and (y)
Indebtedness permitted by Section 8.03(e) (so long as immediately after such
transaction the underlying asset becomes subject to a first priority Lien in
favor of the Administrative Agent pursuant to the terms of the Collateral
Documents)).
8.13    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.




(a)Amend, modify or change its Organization Documents in a manner adverse to the
Lenders.
(b)Change its fiscal year.
(c)Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state of formation or form of organization.


    
8.14    Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than any Loan Party or any Wholly Owned Subsidiary of
the Company) to own any Equity Interests of any Subsidiary of any Loan Party,
except to qualify directors where required by applicable Law or to satisfy other
requirements of applicable Law with respect to the ownership of Equity Interests
of Foreign Subsidiaries, (b) permit any Loan Party or any Subsidiary of any Loan
Party to issue or have outstanding any shares of preferred Equity Interests or
(c) create, incur, assume or suffer to exist any Lien on any Equity Interests of
any Subsidiary of any Loan Party, except for Permitted Liens.
8.15    Sale Leasebacks.
Enter into any Sale and Leaseback Transaction except (a) pursuant to a
transaction described in clause (l) of the definition of “Disposition” and
permitted by Section 8.05 or (b) for Sale and Leaseback Transactions in an
aggregate amount not to exceed $10,000,000 during any consecutive twelve month
period.
8.16    Sanctions.


Directly or indirectly, use the proceeds or any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities or
business with any individual or entity, or in any Designated Jurisdiction that,
at the time of such funding, is the subject of any Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Lead Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, Dutch Swing
Line Lender or otherwise) of Sanctions.





--------------------------------------------------------------------------------





8.17    Consolidated Capital Expenditures.


Permit Consolidated Capital Expenditures; provided that the Loan Parties and
their Subsidiaries may make Consolidated Capital Expenditures (a) in an
unlimited amount so long as after giving effect to any such Consolidated Capital
Expenditure on a Pro Forma Basis, the Consolidated Leverage Ratio is less than
or equal to 2.75 to 1.0, (b) in an amount not to exceed six percent (6%) of the
net revenues of the Company and its Subsidiaries for the four fiscal quarter
period mostly recently ended for which financial statements have been delivered
pursuant to Section 7.01(a) or 7.01(b), if after giving effect to any such
Consolidated Capital Expenditure on a Pro Forma Basis, the Consolidated Leverage
Ratio is greater than 2.75 to 1.0 (provided that any Consolidated Capital
Expenditure made pursuant to the preceding clause (a) shall not reduce
availability under the basket in this clause (b)) and (c) made with the portion,
if any, of the Cumulative Credit on the date that the Company elects to apply
all or a portion thereof to this Section 8.17(c), such election to be specified
in a written notice of a Responsible Officer of the Company calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied (provided that (x)
immediately before and immediately after giving Pro Forma Effect to any such
Consolidated Capital Expenditure, no Default or Event of Default shall have
occurred and be continuing and (y) such amount is Not Otherwise Applied).
8.18    Anti-Corruption Laws.
 
Directly or indirectly use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or other similar anti-corruption
legislation in other jurisdictions.


ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or


(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, 7.12 or 7.14 or Article VIII or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or


(e)Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of





--------------------------------------------------------------------------------





any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Company or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than the Threshold Amount; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or the Dutch Borrower gives notice to the Dutch
tax authorities under section 36(2) of the Dutch 1990 Tax Collection Act
(Invorderingswet 1990); or
(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution (including any Dutch executoriaal beslag or conservatoir
beslag) or similar process is issued or levied against all or any material part
of the property of any such Person and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of any Loan Party under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Company or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or


(j)Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or





--------------------------------------------------------------------------------





satisfaction in full of all the Obligations, ceases to be in full force and
effect or ceases to give the Administrative Agent any material part of the Liens
purported to be created thereby; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or


(k)Change of Control. There occurs any Change of Control; or


9.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;
(c)require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and
(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or any similar law), the obligation of each Lender to make Loans
and any obligation of the L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Agreement, ratably among the Lenders, the
Swap Banks and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;





--------------------------------------------------------------------------------





Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Secured Swap Agreement, (c) payments of amounts due under any Secured Treasury
Management Agreement or any Foreign Currency Agreement and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders, Swap Banks, Treasury
Management Banks and the L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
In carrying out the foregoing, all amounts collected or received by the
Administrative Agent or any Lender from the Dutch Borrower shall be applied
exclusively to the Dutch Obligations.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.
Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Treasury Management
Bank or Swap Bank, as the case may be (unless such Treasury Management Bank or
Swap Bank is the Administrative Agent or an Affiliate thereof). Each Treasury
Management Bank or Swap Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.


ARTICLE X
ADMINISTRATIVE AGENT
10.01    Appointment and Authority.


(a)Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Company nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), Dutch Swing Line Lender (if applicable), potential
Swap Banks and potential Treasury Management Banks) and the L/C Issuer





--------------------------------------------------------------------------------





hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.


10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.


Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or the L/C Issuer.





--------------------------------------------------------------------------------





Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.05    Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
10.06    Resignation of Administrative Agent.




(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law by notice in





--------------------------------------------------------------------------------





writing to the Company and such Person remove such Person as the Administrative
Agent and, in consultation with the Company, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.
(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as L/C
Issuer, Swing Line Lender and Dutch Swing Line Lender. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c). If Bank of America resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). If Bank of America resigns as Dutch Swing Line Lender, it
shall retain all the rights of the Dutch Swing Line Lender provided for
hereunder with respect to Dutch Swing Line Loans made by it and outstanding as
of the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Dutch
Swing Line Loans pursuant to Section 2.16(c). Upon the appointment by the
Company of a successor L/C Issuer, Swing Line Lender or Dutch Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer,
Swing Line Lender or Dutch Swing Line Lender, as applicable (ii) the retiring
L/C Issuer, Swing Line Lender and Dutch Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.





--------------------------------------------------------------------------------





10.07    Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts, Treasury Management
Agreements or Foreign Currency Agreements to which the Administrative Agent is
not a party) that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under





--------------------------------------------------------------------------------





Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or any
similar Laws in any other jurisdictions to which a Loan Party is subject, (b) at
any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the holders thereof shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)(i)
through (a)(viii) of Section 11.01, and (ii) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Equity Interests
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Lender or any acquisition
vehicle to take any further action.
10.10    Collateral and Guaranty Matters.


Without limiting the provisions of Section 10.09, each Lender (including in its
capacities as a potential Treasury Management Bank and a potential Swap Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
(a)to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;
(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);
(c)to execute and deliver one or more lien priority agreements in connection
with the Company’s or a Subsidiary’s participation in a customer’s supplier
financing program permitted hereunder; and
(d)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.







--------------------------------------------------------------------------------





10.11    Treasury Management Banks and Swap Banks.


No Treasury Management Bank or Swap Bank that obtains the benefit of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Treasury
Management Agreements, Secured Swap Agreements and Foreign Currency Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations (or,
with respect to Foreign Currency Obligations, copies of all Foreign Currency
Agreements with respect thereto), together with such supporting documentation as
the Administrative Agent may request, from the applicable Lender, Treasury
Management Bank or Swap Bank, as the case may be. The Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Treasury Management Agreements, Secured Swap Agreements and Foreign Currency
Obligations.
10.12    ERISA Matters.




(a)Each Lender (x) represents and warrants, as of the Eighth Amendment Effective
Date or the later date such Person became a Lender party hereto, as applicable,
to, and (y) covenants, from the Eighth Amendment Effective Date or the later
date such Person became a Lender party hereto, as applicable, to the date such
Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, MLPFS and each other Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of





--------------------------------------------------------------------------------





the Eighth Amendment Effective Date or the later date such Person became a
Lender party hereto, as applicable, to, and (y) covenants, from the Eighth
Amendment Effective Date or the later date such Person became a Lender party
hereto, as applicable, to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, MLPFS and each other Joint
Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that:
(i)none of the Administrative Agent, MLPFS or any other Joint Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),
(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and
(v)no fee or other compensation is being paid directly to the Administrative
Agent, MLPFS or any other Joint Lead Arranger or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.
(c)The Administrative Agent, MLPFS and each other Joint Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.




ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
the Company or the





--------------------------------------------------------------------------------





applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that
(a)no such amendment, waiver or consent shall:
(i)extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);
(ii)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;
(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest or Letter of Credit Fees at the Default Rate;
(iv)change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(v)change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
(vi)except in connection with a Disposition permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender directly affected thereby;
(vii)release any Borrower or, except in connection with a merger or
consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); or
(viii)amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Lender;
(b)unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;
(c)(i) unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement and (ii) unless also signed by the Dutch Swing Line Lender, no
amendment, waiver or consent shall affect the rights or duties of the Dutch
Swing Line Lender under this Agreement; and
(d)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter and any Auto Borrow Agreement may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (ii) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender, (iii) only the consent of the Borrowers and the Lenders and
L/C Issuer that have agreed to





--------------------------------------------------------------------------------





issue such Extensions of Credit in the applicable Alternative Currency shall be
necessary to amend the definition of “Eurocurrency Rate” to provide for the
addition of a replacement interest rate with respect to such Alternative
Currency, (iv) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (v) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
(e)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Company and the other Loan Parties (i) to add one or more additional
credit facilities to this Agreement, to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and to include appropriately the Lenders holding such credit facilities
in any determination of the Required Lenders and (ii) to change, modify or alter
Section 2.13 or Section 9.03 or any other provision hereof relating to the pro
rata sharing of payments among the Lenders to the extent necessary to effectuate
any of the amendments (or amendments and restatements) enumerated in clause
(e)(i) and/or clause (f) below.
(f)Notwithstanding anything to the contrary contained herein, in order to
implement any additional Commitments in accordance with Section 2.02(f), this
Agreement may be amended for such purpose (but solely to the extent necessary to
implement such additional Commitments in accordance with Section 2.02(f)) by the
Company, the other Loan Parties, the Administrative Agent and the relevant
Lenders providing such additional Commitments.
(g)    Notwithstanding anything to the contrary herein, if following the Closing
Date, the Administrative Agent and the Company shall have jointly identified an
inconsistency, obvious error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within ten (10) Business Days following receipt of notice
thereof.
(h)    Notwithstanding anything herein to the contrary, as to any amendment,
amendment and restatement or other modifications otherwise approved in
accordance with this Section, it shall not be necessary to obtain the consent or
approval of any Lender that, upon giving effect to such amendment, amendment and
restatement or other modification, would have no Commitment or outstanding Loans
so long as such Lender receives payment in full of the principal of an interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, amendment and restatement or other
modification becomes effective.
(i)    Notwithstanding any provision herein to the contrary, this Agreement may
be amended with the written consent of the Administrative Agent, the L/C Issuer,
the Borrowers and the Lenders obligated to make Credit Extensions in Alternative
Currencies to amend the definition of “Alternative Currency”, “LIBOR Quoted
Currency”, “Non-LIBOR Quoted Currency” or “Eurocurrency Rate” solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.08.
Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.







--------------------------------------------------------------------------------





11.02    Notices and Other Communications; Facsimile Copies.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Company or any other Loan Party, the Administrative Agent, the L/C
Issuer, the Swing Line Lender or the Dutch Swing Line Lender, to the address,
facsimile number, e-mail address or telephone number specified for such Person
on Schedule 11.02; and
(ii)if to any other Lender, to the address, facsimile number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the Dutch Swing Line Lender, the L/C Issuer or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for





--------------------------------------------------------------------------------





losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet.
(d)Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer, the Swing Line Lender and the Dutch Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number or e-mail address for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer, the Swing Line Lender and the Dutch Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and e-mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States federal or state securities Laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications, Swing Line Loan Notices, Dutch Swing Line Loan Notices and
Notices of Loan Prepayment) purportedly given by or on behalf of any Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party; provided that such indemnity shall not, as to any such Person, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person, if the Company or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
    
11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as





--------------------------------------------------------------------------------





Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer, the Swing Line Lender or the Dutch Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer, Swing Line Lender or Dutch Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04    Expenses; Indemnity; and Damage Waiver.


(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have





--------------------------------------------------------------------------------





resulted from the gross negligence or willful misconduct of such Indemnitee, if
the Company or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender, the Dutch Swing Line Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing
Line Lender, the Dutch Swing Line Lender or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender or the Dutch Swing Line Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), the L/C Issuer, the
Swing Line Lender or the Dutch Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer, the Swing Line Lender and the Dutch Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
    
11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency





--------------------------------------------------------------------------------





of such recovery or payment. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations, Swing Line Loans and Dutch Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignment) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans, (B) apply to the Dutch Swing Line
Lender’s rights and obligations in respect of Dutch Swing Line Loans or (C)
prohibit any Lender from assigning all or a portion of its rights and
obligations in respect of its Revolving Commitment (and the related Revolving
Loans thereunder) on a non-pro rata basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that, the Company shall
be deemed to have consented to any





--------------------------------------------------------------------------------





such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment of the Revolving A Commitments; and
(D)the consent of the Dutch Swing Line Lender shall be required for any
assignment of the Revolving B Commitments.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person) or (D) solely with respect to an assignment of the Revolving B
Commitments and/or Revolving B Loans, to a Person that does not qualify as a
professional market party within the meaning of the Dutch Act on financial
supervision (Wet op het financieel toezicht), or to a Person that forms part of
the term “public” within the meaning of the Capital Requirements Regulation
(EU/575/2013)).
(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit, Swing Line Loans and Dutch Swing Line Loans in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer





--------------------------------------------------------------------------------





by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Company, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Company or the Administrative Agent, sell participations to any Person
(other than a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations, Swing Line Loans and/or Dutch Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Company, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vii) of Section 11.01(a) that affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered





--------------------------------------------------------------------------------





form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving A Commitment and Revolving A Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Company and the Lenders, resign as L/C Issuer and/or (ii)
upon thirty (30) days’ notice to the Company, resign as Swing Line Lender. In
the event of any such resignation as L/C Issuer or Swing Line Lender, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
(g)Resignation as Dutch Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Revolving B Commitment and Revolving B Loans pursuant to
subsection (b) above, Bank of America may, upon thirty (30) days’ notice to the
Company, resign as Dutch Swing Line Lender. In the event of any such resignation
as Dutch Swing Line Lender, the Company shall be entitled to appoint from among
the Lenders a successor Dutch Swing Line Lender hereunder; provided, however,
that no failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as Dutch Swing Line Lender. If Bank of America
resigns as Dutch Swing Line Lender, it shall retain all the rights of the Dutch
Swing Line Lender provided for hereunder with respect to Dutch Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Dutch Swing Line Loans pursuant to Section
2.16(c). Upon the appointment of a successor Dutch Swing Line Lender, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Dutch Swing Line Lender.


11.07    Treatment of Certain Information; Confidentiality.


(a)Treatment of Confidential Information. Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, its auditors and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory





--------------------------------------------------------------------------------





authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or (i)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from a Loan Party or any Subsidiary
relating to the Loan Parties or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary, provided that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b)Non-Public Information. Each of the Administrative Agent, the Lenders and the
L/C Issuer acknowledges that (a) the Information may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
    
11.08    Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Company
or any other Loan Party against any and all of the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender or the L/C
Issuer different from the branch office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and





--------------------------------------------------------------------------------





their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness.


This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.
11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent,





--------------------------------------------------------------------------------





the L/C Issuer, the Swing Line Lender or the Dutch Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.13    Replacement of Lenders.


If the Company is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
(a)the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. This Agreement and the other Loan Documents (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.
(b)SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE





--------------------------------------------------------------------------------





JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
11.16    Electronic Execution of Assignments and Certain Other Documents.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary neither the Administrative Agent, the
L/C Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.





--------------------------------------------------------------------------------









11.17    USA PATRIOT Act.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers in accordance with the Act. The Borrowers
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
11.18    No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers, and the Lenders are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent, the Joint Lead Arrangers and the Lenders on the other
hand, (ii) each Loan Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Administrative Agent, each Joint Lead Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not and will not be
acting as an advisor, agent or fiduciary, for the Loan Parties or any of their
respective Affiliates or any other Person and (ii) neither the Administrative
Agent, nor any Joint Lead Arranger or Lender has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Joint Lead
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent, nor any Joint Lead Arranger or Lender has any obligation to disclose any
of such interests to the Loan Parties or their respective Affiliates. To the
fullest extent permitted by Law, each Loan Party hereby waives and releases, any
claims that it may have against the Administrative Agent, any Joint Lead
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
11.19    Judgment Currency.
    
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Loan Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from such Loan
Party in the Agreement Currency, the Loan Parties agree, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent





--------------------------------------------------------------------------------





or such Lender, as the case may be, against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable Law).


11.20    Nature of Obligations of the Borrowers.


The obligations of the Company and the Dutch Borrower hereunder shall be several
(and not joint) in nature. In addition, the obligations of the Dutch Borrower
shall be limited to the Dutch Obligations and any obligations of the Dutch
Borrower to indemnify the Administrative Agent, the Lenders or any other Person
shall be limited to matters arising out of or in connection with the Dutch
Obligations, provided that the Dutch Borrower expressly waives any requirement
that the Administrative Agent, the L/C Issuer or any Lender, or any of their
Related Parties, exhaust any right, power or remedy or first proceed under any
of the Loan Documents or against any other Loan Party, any other Person or any
Collateral with respect to the Dutch Obligations.
11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.22    Subordination of Intercompany Indebtedness.


Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to any such obligations and indebtedness, provided, that in the event
that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such payment is prohibited by





--------------------------------------------------------------------------------





this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent.
[SIGNATURE PAGES REDACTED]





--------------------------------------------------------------------------------




















SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Revolving A Commitment
Applicable
Percentage of Revolving A Commitment
Revolving B Commitment
Applicable Percentage of Revolving B Commitment
Bank of America, N.A.
$51,071,428.58
18.571428574%
$13,928,571.42
18.571428559%
JPMorgan Chase Bank, N.A.
$47,142,857.14
17.142857142%
$12,857,142.86
17.142857147%
CIBC Bank USA
$35,357,142.86
12.857142858%
$9,642,857.14
12.857142853%
Compass Bank
$35,357,142.86
12.857142858%
$9,642,857.14
12.857142853%
The Huntington National Bank
$31,428,571.43
11.428571429%
$8,571,428.57
11.428571427%
BMO Harris Bank, N.A.
$19,642,857.14
7.142857142%
$5,357,142.86
7.142857147%
KeyBank National Association
$19,642,857.14
7.142857142%
$5,357,142.86
7.142857147%
Associated Bank, N.A.
$19,642,857.14
7.142857142%
$5,357,142.86
7.142857147%
Siemens Financial Services, Inc.
$15,714,285.71
5.714285713%
$4,285,714.29
5.714285720%
TOTAL
$275,000,000.00
100.000000000%
$75,000,000.00
100.000000000%










--------------------------------------------------------------------------------











SCHEDULE 6.10


Insurance
Line of Coverage
Carrier
Policy Number
Policy Term
Amount
USD
Deductible USD
All Risk Property
Zurich American Insurance Co.
PPR9297971-16
06-30-17/18
$250,000,000
$200,000
Ocean Cargo
AGCS Marine Insurance (Allianz Global)
OC91555100
06-30-17/18
$5,000,000
$5,000
Commercial General Liability
Zurich American Ins. Co.
GLO 0384718 00
06-30-17/18
$2,000,000
$250,000
Auto Liability & Physical Damage
Zurich American Ins. Co.
BAP 0384720 00
06-30-17/18
$1,000,000
$1,000
Workers Comp./ Employers Liability (AOS)
American Zurich Ins. Co.
WC 0384723 00
06-30-17/18
$1,000,000 each accident
$500,000
Workers Comp./ Employers Liability (WI)
American Zurich Ins. Co.
WC 0384726 00
06-30-17/18
$1,000,000 each accident
$500,000
Excess Workers Comp. & Employers Liability (OH)
Arch Insurance Company
WCX-0056864-00
06-30-17/18
$1,000,000 each accident
$400,000
Foreign Liability (DIC/ Excess)
Vigilant Ins Co (Chubb)
35340540
06-30-17/18
Various coverages up to $2,000,000
$1,000
General Liability - Mexico
Chubb De Mexico
35970365
06-30-17/18
Various coverages up to $2,000,000
$1,000
Umbrella Liability
Travelers Property Casualty Co of America
ZUP-13S20046-17-NF
06-30-17/18
$25,000,000
$10,000
Excess Liability -
Federal Insurance Co (Chubb)
9363-79-41
06-30-17/18
$25,000,000
N/A
Excess Liability - Layer 2
The Ohio Casualty Ins. Co.
ECO (18) 58047400
06-30-17/18
$25,000,000
N/A
Business Travel Accident
National Union Fire Insurance Co of Pittsburgh, PA (AIG)
GTP9113368-A
06-30-17/18
$2,500,000
$0
Directors and Officers
Beazley Insurance Co, Inc.
V15U6X160901
06-30-17/18
$10,000,000
$250,000
Directors & Officers
- Layer 1
Federal Insurance Co (Chubb)
8211-9561
06-30-17/18
$10,000,000
N/A
Directors & Officers
- Layer 2 (Side A- Sweden & Poland)
Beazley Excess Liability Insurance
W1F40E170101
06-30-17/18
$10,000,000
N/A
Directors & Officers
- Layer 3
Illinois National Ins. Co. (AIG)
01-603-4616
06-30-17/18
$5,000,000
N/A
Crime/Fiduciary/Special Crime
Federal Ins. Co. (Chubb)
8151-9205
06-30-17/18
$10,000,000
$100,000
Employment Practices Liability
Continental Casualty Co. (CNA)
592418174
06-30-17/18
$5,000,000
$25,000
Pollution Legal Liability
Navigators Specialty Insurance Company
CH16ESP0BDJULNC
04-28-16/19
$3,000,000
$150,000






--------------------------------------------------------------------------------





SCHEDULE 6.13


Subsidiaries
DOMESTIC SUBSIDIARIES OF SHILOH INDUSTIRES, INC.
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Greenfield Die & Manufacturing Corp.
100%
100
1
Michigan
Ohio
Jefferson Blanking Inc.
100%
1,000
1
Georgia
Alabama, South Carolina
Shiloh Automotive, Inc.
100%
100
1
Ohio
N/A
Shiloh Corporation
100%
27,515
045 and 046
Ohio
Indiana, Michigan
Shiloh Industries, Inc. Dickson Manufacturing Division
100%
100
1
Tennessee
Alabama
Medina Blanking, Inc.
22%
44
6 and 8
Ohio
Kentucky, Missouri
Shiloh Holdings International, Inc. (f/k/a Shiloh Incorporated)
100%
100
1
Michigan
N/A
C&H Design Company*
100%
1,000
1
Michigan
N/A

* Non-Loan Party
DOMESTIC SUBSIDIARIES OF SHILOH CORPORATION
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Liverpool Coil Processing, Incorporated
100%
100
5
Ohio
N/A
Medina Blanking, Inc.
78%
155
3, 7 and 11
Ohio
Kentucky, Missouri
The Sectional Die Company
100%
80
8
Ohio
N/A
VCS Properties, LLC*
100%
1,500
Uncertified
Ohio
N/A
Shiloh Die Cast LLC
100%
100
1
Ohio
N/A
Shiloh Manufacturing Holdings LLC
100%
100
1
Ohio
N/A

* Non-Loan Party


DOMESTIC SUBSIDIARIES OF SHILOH HOLDINGS INTERNATIONAL, INC.
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
FMS Magnum Holdings LLC
100%
100
1
Ohio
N/A



DOMESTIC SUBSIDIARIES OF THE SECTIONAL DIE COMPANY
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Sectional Stamping, Inc.
100%
5
1
Ohio
N/A








--------------------------------------------------------------------------------





DOMESTIC SUBSIDIARIES OF SHILOH DIE CAST LLC
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Albany-Chicago Company LLC
100%
375 Voting and 34,211.4 investment units
Uncertificated
Wisconsin
N/A
Shiloh Die Cast Midwest LLC
100%
100
1
Ohio
Michigan, Tennessee, Indiana



DOMESTIC SUBSIDIARIES OF SHIILOH MANUFACTURING HOLDINGS LLC
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Shiloh Manufacturing LLC
100%
100
1
Michigan
N/A



FOREIGN SUBSIDIARIES OF SHILOH INDUSTRIES, INC.
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Shiloh de Mexico, S.A. de C.V.*
99.99%; .01% owned by Medina Blanking, Inc.
5,000 Series A, 27,075,803 Series B
N/A
Mexico
N/A
Shiloh International, S.A. de C.V.*
98%; 2% Owned by Shiloh de Mexico, S.A. de C.V.
5,000
N/A
Mexico
N/A

* Non-Loan Party
FOREIGN SUBSIDIARIES OF SHILOH CORPORATION
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Radar Stamping Technologies, S. de R.L. de C.V.*
1%
2 Equity Interests
N/A
Mexico
N/A
Radar Services Celaya, S. de R.L. de C.V.*
1%
2 Equity Interests
N/A
Mexico
N/A

* Non-Loan Party


FOREIGN SUBSIDIARIES OF SHILOH MANUFACTURING LLC
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Radar Stamping Technologies, S. de R.L. de C.V.*
99%
2 Equity Interests
N/A
Mexico
N/A
Radar Services Celaya, S. de R.L. de C.V.*
99%
2 Equity Interests
N/A
Mexico
N/A

* Non-Loan Party







--------------------------------------------------------------------------------





OTHER FOREIGN SUBSIDIARIES
Subsidiary
Ownership
Shares Issues
Certificate Number
State of Incorporation/Organization
Foreign State Qualifications
Magnum CV*
99.99% Owned by Shiloh Holdings International, Inc.;
0.01% Owned by FMS Magnum Holdings LLC
N/A
Not Certificated
Netherlands
N/A
Shiloh Holdings Netherlands B.V.
100% Owned by Magnum CV
1
1
Netherlands
N/A
Shiloh Holdings Sweden AB*
100% Owned by Shiloh Holdings Netherlands B.V.
50,000
Not Certificated
Sweden
N/A
Shiloh Industries AB (fka Finnveden Metal Structures)*
100% Owned by Shiloh Holdings Sweden AB
982,000
Not Certificated
Sweden
N/A
Shiloh Industries China Holding AB*
100% Owned by Shiloh Industries AB
50,000
Not Certificated
Sweden
N/A
Shiloh Industries, SP. Z O.O.*
100% Owned by Shiloh Industries AB
25,054
Not Certificated
Poland
N/A
Shiloh Automotive Components (Shanghai) Ltd., Co.
100% Owned by Shiloh Industries China Holding AB
None
N/A
China
N/A
Shiloh Holdings Hong Kong Ltd.*
100% Owned by Shiloh Holdings Netherlands B.V.
1
1
Hong Kong
N/A
Shiloh Industries UK Ltd.*
100% Owned by Shiloh Holdings Netherlands B.V.
1,000
1
United Kingdom
N/A
Shiloh Automotive Components (Nantong) Co., Ltd.*
100% Owned by Shiloh Holdings Hong Kong Ltd.
None
N/A
China
N/A

* Non-Loan Party
 





--------------------------------------------------------------------------------





SCHEDULE 6.20(a)


Locations of Real Property


Property
880 Steel Drive, Valley City, Ohio 44280
(Medina County)
5580 Wegman Drive, Valley City, Ohio 44280
(Medina County)
5569 Innovation Drive, Valley City, Ohio 44280
(Medina County)
350 Maple Street, Wellington, Ohio 44090
(Lorain County)
234 South Holland Drive, Pendergrass, Georgia 30567
(Jackson County)
7295 Haggerty Road, Canton, Michigan 48187
(Wayne County)
One Shiloh Drive, Dickson, Tennessee 37055
(Dickson County)
250 Adams Street, Alma, Michigan 48801
(Gratiot County)
1200 Power Drive, Auburn, Indiana 46706
(DeKalb County)
310 Jody Richards Drive, Bowling Green, Kentucky 42101
(Warren County)
901 Alfred Thun Road, Clarksville, Tennessee 37040
(Montgomery County) (Leased)
5 Arnolt Drive, Pierceton, Indiana 46562
(Koscuisko County)
12400 Stephens Road, Warren, MI 48089
(Macomb County) (Leased)
27101 Groesbeck Highway, Warren, MI 48089
(Macomb County) (Leased)
28101 Groesbeck Highway, Roseville, MI 48066
(Macomb County) (Leased)
8100 and 8200, 100th Street, Pleasant Prairie, WI 53158
(Kenosha County) (Leased)
47632 Halyard Drive, Plymouth, MI 48170
(Wayne County) (Leased)
1718 Layard Avenue, Racine Wisconsin, 53158
(Racine County) (Leased)
15176 Beck Road, Plymouth, MI 48170
(Wayne County) (Leased)






--------------------------------------------------------------------------------





SCHEDULE 6.20(B)


Taxpayer and Organizational Identification Numbers


 
Company
Tax Payer Identification Number
Organizational Identification Number
1.
Shiloh Industries, Inc.
51-0347683
2334696
2.
Greenfield Die & Manufacturing Corp.
38-3258114
327858
3.
Jefferson Blanking Inc.
31-1557850
9727998
4.
Shiloh Automotive, Inc.
34-1901339
1082845
5.
Shiloh Corporation
34-0775101
242205
6.
Shiloh Industries, Inc. Dickson Manufacturing Division
62-1825835
389645
7.
Medina Blanking, Inc.
34-1510707
671832
8.
Shiloh Holdings International, Inc.
(fka Shiloh Incorporated)
34-1941146
35297A
9.
Liverpool Coil Processing, Incorporated
34-1610571
744378
10.
The Sectional Die Company
34-1203562
488650
11.
Shiloh Die Cast LLC
46-1665814
2160960
12.
Shiloh Manufacturing Holdings LLC
47-1840853
2325725
13.
FMS Magnum Holdings LLC
47-1186471
2306143
14.
Sectional Stamping, Inc.
34-1558967
702537
15.
Albany-Chicago Company LLC
37-1564687
M072358
16.
Shiloh Die Cast Midwest LLC
46-2894114
2200827
17.
Shiloh Manufacturing LLC
47-1841628
E4871G
18.
Shiloh Holdings Netherlands B.V.
8540.33.075
60724064














--------------------------------------------------------------------------------





SCHEDULE 8.01


Liens Existing on the EIGHTH AMENDMENT EFFECTIVE Date


Debtor
Secured Party
Collateral
Jurisdiction
Original File Date and Number
Related Filings
Albany-Chicago Company LLC
General Motors LLC
Tools, dies, fixtures and gauges being manufactured for Secured Party in respect
to which Secured Party is making progress payments. Secured Party also owns and
provides Debtor on a bailment basis tools, dies, fixtures and gauges used in the
manufacturing of parts for Secured Party
Wisconsin Department of Financial Institutions
8/8/2011
#110009683026
Continuation; 8/8/2016
Albany-Chicago Company LLC
BMO Harris Equipment Finance Company
Equipment Lease
Wisconsin Department of Financial Institutions
10/23/2012
#120013726726
Continuation
; 5/17/2017
Albany-Chicago Company LLC


General Die & Engineering,
Inc.
Equipment Lien
Wisconsin Department of Financial Institutions
11/19/2014
#140015087627
 
Albany-Chicago Company LLC


General Die & Engineering,
Inc.
Equipment Lien
Wisconsin Department of Financial Institutions
3/9/2015
#150002919829
 
Albany-Chicago Company LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lien
Wisconsin Department of Financial Institutions
8/4/2015
#150009859738


Collateral
Change;
12/30/2015
Albany-Chicago Company LLC
BMO Harris Equipment Finance Company
Equipment Lien
Wisconsin Department of Financial Institutions
8/4/2015
#150009866433
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Albany-Chicago Company LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Wisconsin Department of Financial Institutions
8/4/2015
#150009917329
Collateral
Change;
12/24/2015
Albany-Chicago Company LLC
General Die & Engineering,
Inc.
Equipment Lien
Wisconsin Department of Financial Institutions
11/17/2015
#150014450620
 






--------------------------------------------------------------------------------





Albany-Chicago Company LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Wisconsin Department of Financial Institutions
3/2/2016
#160002792525
 
FMS Magnum Holdings LLC
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187922321
Collateral Change;
3/3/2016
Amendment; 2/27/2017
FMS Magnum Holdings LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187926581
Collateral
Change;
12/30/2015
FMS Magnum Holdings LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/5/2015
#OH00187956958
Collateral
Change;
12/24/2015
FMS Magnum Holdings LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198342293
 
Greenfield Die & Manufacturing Corp.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Michigan Secretary of State
8/4/2015
#2015110474-9
Collateral
Change;
12/30/2015
Greenfield Die & Manufacturing Corp.
BMO Harris Equipment Finance Company
Equipment Lease
Michigan Secretary of State
8/4/2015
#2015110583-0
Collateral Change;
3/3/2016
Amendment;
2/28/2017
Greenfield Die & Manufacturing Corp.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Michigan Secretary of State
8/4/2015
#2015110880-0
Collateral
Change;
12/24/2015
Greenfield Die & Manufacturing Corp.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Michigan Secretary of State
3/2/2016
#2016028092-0
 
Jefferson Blanking Inc.
BMO Harris Equipment Finance Company
Equipment Lease
Georgia Superior Court Clerk Central Index


8/4/2015
#007-2015
025332
Collateral Change 3/4/2016
Amendment 2/28/2017
Jefferson Blanking Inc.
Firstmerit Equipment Finance, Inc.
Equipment Lease
Georgia Superior Court Clerk Central Index
8/4/2015
#007-2015
025364
Collateral Change;
12/28/2015
Jefferson Blanking Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Georgia Superior Court Clerk Central Index
3/2/2016
#007-2016-
006223
 






--------------------------------------------------------------------------------





Jefferson Blanking Inc.
Firstmerit Equipment Finance,
Equipment Lease
Georgia Superior Court Clerk Central Index
8/4/2015
#007-2015
025245
Collateral Change
12/30/2015
Liverpool Coil Processing Incorporated
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187926369
Collateral
Change;
12/30/2015
Liverpool Coil Processing Incorporated
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187935580
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Liverpool Coil Processing Incorporated
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187946836
 
Liverpool Coil Processing Incorporated
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198341514
 
Liverpool Coil Processing Incorporated
Bank of America, N.A., as Agent
Bailee/Bailor
Steel and substrate
sipped in the
past/future
Ohio Secretary of State
4/11/2016 #OH00199785656
Assignment;
4/19/2016 Amendment;
6/2/2016 Amendment;
6/2/2016 Amendment;
6/2/2016 Amendment;
6/2/2016 Assignment;
6/3/2016
Medina Blanking, Inc.
Magid Glove and Safety MFG.
CO. LLC
Equipment identified in the Z.I.I.P. Agreement
Ohio Secretary of State
7/22/2015 #OH00187617667
 
Medina Blanking, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187919384
Collateral
Change;
12/30/2015
Medina Blanking, Inc.
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187935368
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Medina Blanking, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187946947
Collateral
Change;
12/24/2015
Medina Blanking, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198341625
 






--------------------------------------------------------------------------------





Medina Blanking, Inc.
Arcelormittal Burns Harbor
LLC; et al.
Bailee/Bailor
Steel and substrate
sipped in the
past/future
Ohio Secretary of State
6/6/2016
#OH00201534054
Assignment;
6/6/2016
Sectional Stamping, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187919495
Collateral
Change;
12/30/2015
Sectional Stamping, Inc.
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187934578
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Sectional Stamping, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198341847
 

Shiloh Automotive, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187926258
Collateral
Change;
12/30/2015
Shiloh Automotive, Inc.
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187936047
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Shiloh Automotive, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187946614
Collateral
Change;
12/24/2015
Shiloh Automotive, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of Stat
3/2/2016
#OH00198341403
 
Shiloh Corporation
United States Steel
Corporation
Steel products owned
by the Secured Party
and delivered to
Debtor
Ohio Secretary of State
11/17/2014 #OH00181050831
 
Shiloh Corporation
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187922765
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Shiloh Corporation
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187925468
Collateral
Change;
12/30/2015






--------------------------------------------------------------------------------





Shiloh Corporation
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187945935
Collateral
Change;
12/24/2015
Shiloh Corporation
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198341392
 
Shiloh Corporation; et
al.
Competition Engineering, Inc.
Equipment Lien
Ohio Secretary of State
3/20/2017 #OH00209150290
 
Shiloh Corporation; et
al.
Competition Engineering, Inc.
Equipment Lien
Ohio Secretary of State
4/3/2017
#OH00209644500
 
Shiloh Corporation; et
al.
Competition Engineering, Inc.
Equipment Lien
Ohio Secretary of State
10/11/2017 #OH00215733678
 
Shiloh Die Cast LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187919506
Collateral
Change;
12/30/2015
Shiloh Die Cast LLC
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187922432
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Shiloh Die Cast LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187949539
Collateral
Change;
12/24/2015
Shiloh Die Cast LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198341958
 
Shiloh Die Cast Midwest LLC
General Die & Engineering,
Inc.
Equipment Lien
Ohio Secretary of State
3/9/2015
#OH00183517388
 
Shiloh Die Cast Midwest LLC; Shiloh Industries, Inc.
QME, Inc.
Equipment Lien
Ohio Secretary of State
4/20/2015 #OH00184734521
 
Shiloh Die Cast Midwest LLC
General Die & Engineering,
Inc.
Equipment Lien
Ohio Secretary of State
5/26/2015 #OH00185858837
 
Shiloh Die Cast Midwest LLC
General Die & Engineering,
Inc.
Equipment Lien
Ohio Secretary of State
7/10/2015 #OH00187303804
 






--------------------------------------------------------------------------------





Shiloh Die Cast Midwest LLC
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187922210
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Shiloh Die Cast Midwest LLC
Firstmerit Equipment Finance, Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187926470
Collateral Change; 12/30/2015
Shiloh Die Cast Midwest LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187949751
Collateral
Change;
12/24/2015
Shiloh Die Cast Midwest LLC; et al.
QME, Inc.
Equipment Lien
Ohio Secretary of State
12/7/2015 #OH00191386208
 
Shiloh Die Cast Midwest LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198342071
 
Shiloh Die Cast Midwest LLC
General Die & Engineering,
Inc.
Equipment Lien
Ohio Secretary of State
3/10/2016 #OH00198698892
 
Shiloh Die Cast Midwest LLC
Midwest Die, Corp.
Equipment Lien
Ohio Secretary of State
4/25/2016 #OH00200154916
 
Shiloh Die Cast Midwest LLC
QME, Inc.
Equipment Lien
Ohio Secretary of State
4/29/2016 #OH00200352138
 
Shiloh Die Cast Midwest LLC
QME, Inc.
Equipment Lien
Ohio Secretary of State
7/20/2016 #OH00202803278
 
Shiloh Die Cast Midwest LLC
QME, Inc.
Equipment Lien
Ohio Secretary of State
9/30/2016 #OH00204611152
 
Shiloh Die Cast Midwest LLC
DMG Mori USA Inc
Equipment Lien
Ohio Secretary of State
12/14/2016 #OH00206574043
 
Shiloh Die Cast Midwest LLC; et al.
WinTrust Commercial Finance, a division of WinTrust Asset Finance, Inc.
Equipment Lien
Ohio Secretary of State
4/12/2017 #OH00210011613
Assignment;
4/20/2017
Shiloh Holdings International, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Michigan Secretary of State
8/4/2015
#2015110490-3
Collateral
Change;
12/30/2015
Shiloh Holdings International, Inc.
BMO Harris Equipment Finance Company
Equipment Lease
Michigan Secretary of State
8/4/2015
#2015110560-2
Collateral Change;
3/3/2016
Amendment;
2/28/2017
Shiloh Holdings International, Inc.
Firstmerit Equipment Finance, Inc.
Equipment Lease
Michigan Secretary of State
8/5/2015
#2015110979-9
Collateral
Change;
12/24/2015






--------------------------------------------------------------------------------





Shiloh Industries, Inc.
Taylor Leasing Corporation
Equipment Lease
Delaware Department of
State: Division Of
Corporations
3/23/2012
#20121118118
Continuation
; 2/13/2017
Shiloh Industries, Inc.
Citibank NA
All rights title and interest of Supplier in and to all forms of obligations
(“Accounts Receivable”) owning to Supplier by Account Debtor…. To the extent
such Accounts Receivable are covered under that certain Supplier Agreement
between Secured Party and Supplier
Delaware Department of
State: Division Of
Corporations
4/13/2012
#20121430703
Continuation; 1/3/2017
Shiloh Industries, Inc.
JPMorgan Chase Bank, National Association
All accounts receivable arising out of the sale of goods or services by the
debtor to Johnson Controls Inc.
Delaware Department of
State: Division Of
Corporations
4/16/2012
#20121592874
Continuation; 2/28/2017
Shiloh Industries, Inc.
Taylor Leasing Corporation
Equipment Lease
Delaware Department of
State: Division Of
Corporations
8/24/2012
#20123291384
Continuation
; 7/14/2017
Shiloh Industries, Inc.
Dienamic Tooling Systems,
Inc.; Tooling Systems Group
Inc.
Equipment Lien
Delaware Department of
State: Division Of
Corporations
2/10/2015
#20150579739
 
Shiloh Industries, Inc.
Dienamic Tooling Systems,
Inc.; Tooling Systems Group
Inc.
Equipment Lien
Delaware Department of
State: Division Of
Corporations
2/16/2015
#20150657501
 
Shiloh Industries, Inc.;
Radar Industries Inc.; et al.
STM MFG, Inc.
Equipment Lien
Delaware Department of
State: Division Of
Corporations
3/25/2015
#20151249704
 






--------------------------------------------------------------------------------





Shiloh Industries, Inc.;
General Motors LLC
QME, Inc.
Equipment Lien
Delaware Department of
State: Division Of
Corporations
4/20/2015
#20151678712
 
Shiloh Industries, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Delaware Department of
State: Division Of
Corporations
8/4/2015
#20153360202
Collateral
Change;
12/30/2015
Shiloh Industries, Inc.
BMO Harris Equipment Finance Company
Equipment Lease
Delaware Department of
State: Division Of
Corporations
8/4/2015
#20153363206
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Shiloh Industries, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Delaware Department of
State: Division Of
Corporations
8/4/2015
#20153376646
Collateral
Change;
12/24/2015
Shiloh Industries, Inc.
Globe Tech, LLC
Equipment Lien
Delaware Department of
State: Division Of
Corporations
12/9/2015
#20155916225
 
Shiloh Industries, Inc.
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Delaware Department of
State: Division Of
Corporations
3/2/2016
#20161253457
 
Shiloh Industries, Inc.
JPMorgan Chase Bank, N.A.
Equipment Lien
Delaware Department of
State: Division Of
Corporations
3/14/2016
#20161517794
Collateral
Change;
4/3/2017






--------------------------------------------------------------------------------





Shiloh Industries, Inc.
JPMorgan Chase Bank, N.A.
Accounts receivable
arising out of the sale
of goods and services
by the debtor
“Supplier” to Adient
Limited and accounts
receivable are now or
in the future assigned
and sold by Supplier to
the Investor Agent
party to the Purchase
Agreement
Delaware Department of
State: Division Of
Corporations
9/13/2016
#20165594120
 
Shiloh Industries, Inc.
Taylor Leasing Corporation
Equipment Lease
Delaware Department of
State: Division Of
Corporations
11/28/2016
#20167356320
 
Shiloh Industries, Inc.;
Ford Motor Company
STM Manufacturing, Inc
Equipment Lien
Delaware Department of
State: Division Of
Corporations
3/15/2017
#20171694188
 
Shiloh Industries, Inc.;
et al.
Competition Engineering, Inc.
Equipment Lien
Delaware Department of
State: Division Of
Corporations
3/20/2017
#20171823084
Amendment;
3/23/2017
Shiloh Industries, Inc.;
Shiloh Die Cast Midwest LLC
WinTrust Commercial Finance, a division of WinTrust Asset Finance, Inc.
Equipment Lien
Delaware Department of
State: Division Of
Corporations
4/12/2017
#20172390364
Assignment;
4/20/2017
Shiloh Industries, Inc.
Taylor Leasing Corporation
Equipment Lien
Delaware Department of
State: Division Of
Corporations
8/18/2017
#20175500092
 
Shiloh Industries, Inc. Dickson Manufacturing Division
Dienamic Tooling Systems,
Inc.; Tooling Systems Group
Inc.
Equipment Lien
Tennessee Department of
State
2/10/2015
#422787361
 
Shiloh Industries, Inc. Dickson Manufacturing Division
Dienamic Tooling Systems,
Inc.; Tooling Systems Group
Inc.
Equipment Lien
Tennessee Department of
State
2/16/2015
#422806788
 






--------------------------------------------------------------------------------





Shiloh Industries, Inc. Dickson Manufacturing Division
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Tennessee Department of
State
8/4/2015
#423636825
Collateral
Change;
12/30/2015
Shiloh Industries, Inc. Dickson Manufacturing Division
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Tennessee Department of
State
8/4/2015
#423642370
Collateral
Change;
12/24/2015
Shiloh Industries, Inc. Dickson Manufacturing Division
Magic Glove and Safety MFG.
CO. LLC
Equipment Lien
Tennessee Department of
State
8/17/2015
#423704803
 
Shiloh Industries, Inc. Dickson Manufacturing Division
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Tennessee Department of
State
3/2/2016
#424605360
 
Shiloh Manufacturing LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187919617
Collateral
Change;
12/30/2015
Shiloh Manufacturing LLC
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187933455
Collateral Change;
3/3/2016
Amendment;
2/27/2017
Shiloh Manufacturing LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/5/2015
#OH00187970352
Collateral
Change;
12/24/2015
Shiloh Manufacturing LLC
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198342526
 
The Sectional Die Company
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187923777
Collateral
Change;
12/30/2015
The Sectional Die Company
BMO Harris Equipment Finance Company
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187934912
Collateral Change;
3/3/2016
Amendment;
2/27/2017
The Sectional Die Company
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
8/4/2015
#OH00187949317
Collateral
Change;
12/24/2015
The Sectional Die Company
Firstmerit Equipment Finance,
Inc.
Equipment Lease
Ohio Secretary of State
3/2/2016
#OH00198341736
 






--------------------------------------------------------------------------------













SCHEDULE 8.02


Investments Existing on the EIGHTH AMENDMENT EFFECTIVE Date


Balances as of September 30, 2017:


Owner
Entity
Investment in Sub Amount USD
Loan/IC Note
Shiloh Holdings, Netherlands, B.V.
Shiloh Holdings Sweden AB
            27,007,422.25
            77,785,719.69
Shiloh Holdings, Netherlands, B.V.
Shiloh Holdings Hong Kong Limited
              4,800,000.00
-
Shiloh Holdings, Netherlands, B.V.
Shiloh Industries UK LTD.
                  500,000.00
-
Shiloh Holdings, Netherlands, B.V.
Shiloh Automotive Components (Shanghai) Ltd. Co.
-
              1,806,530.77
 
 
 
 
Shiloh Industries, Inc.
Shiloh Holdings Netherlands, B.V.
-
                  187,417.81
Shiloh Industries, Inc.
Shiloh Holdings Sweden AB
-
                       5,913.01
Shiloh Industries, Inc.
Shiloh Industries AB
-
                  157,711.02
Shiloh Industries, Inc.
Shiloh Automotive Components (Shanghai) Ltd. Co.
-
                    77,624.77
Shiloh Industries, Inc.
Shiloh De Mexico, S.A. De C.V.
-
            36,704,420.33
Shiloh Industries, Inc. 99.99%, 0.01% Medina Blanking, Inc.
Shiloh De Mexico, S.A. De C.V.
              6,145,000.00
-
Shiloh Industries, Inc. 98%, 2% Medina Blanking, Inc.
Shiloh International, S.A. De C.V.
-
-
 
Total
38,452,422.25
116,725,759.65










--------------------------------------------------------------------------------





SCHEDULE 8.03


Indebtedness Existing on the EIGHTH AMENDMENT EFFECTIVE Date


Balances as of September 30, 2017:


Obligee
Obligor
Nature of Debt
Balance + Interest
First Insurance Funding Corp
Shiloh Industries, Inc.
Insurance
$742,059.50
PNC Equipment Finance, LLC
Shiloh Industries, Inc.
Equipment - Capital Lease
$386,540.74
Huntington National Bank
Albany-Chicago Company LLC
Equipment - Capital Lease
$255,017.11
Huntington Equipment Finance
Albany-Chicago Company LLC
Equipment - Capital Lease
$114,037.32
Bank of America, National Association
Shiloh de Mexico, S.A. de C.V.
Equipment Security Note
$481,719.24
Swedbank Finans AB (publ)
FINNVEDEN METAL STRUCTURES AB
Equipment - Capital Lease
$3,168,234.72














--------------------------------------------------------------------------------












EXHIBIT E


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date: ___________, 20__


To:    Bank of America, N.A., as Administrative Agent


Re:
Credit Agreement dated as of October 25, 2013 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among Shiloh
Industries, Inc., a Delaware corporation (the “Company”), Shiloh Holdings
Netherlands B.V., a besloten vennootschap organized under the laws of the
Netherlands, the Guarantors, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent, Swing Line Lender, Dutch Swing
Line Lender and L/C Issuer. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the _______________ of the Company, and that, in [his/her] capacity
as such, [he/she] is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the fiscal year‑end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Company ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Credit Agreement for the fiscal quarter of
the Company ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Company and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year‑end audit adjustments and
the absence of footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a detailed review of the
transactions and condition (financial or otherwise) of the Company and its
Subsidiaries during the accounting period covered by the attached financial
statements.


3.    The financial covenant analyses, the calculation of the Consolidated
Leverage Ratio, the Consolidated Interest Coverage Ratio and Consolidated
Capital Expenditures and the other information set forth on Schedule 2 attached
hereto are true and accurate on and as of the date of this Certificate.


4.    Attached hereto as Schedule 3 is the written summary of material changes
in GAAP, if any, pursuant to Section 1.03(b) of the Credit Agreement.





--------------------------------------------------------------------------------









    






IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________, 20__.


SHILOH INDUSTRIES, INC.,
a Delaware corporation
                        
By:
 
Name:
 
Title:
 








--------------------------------------------------------------------------------





Schedule 2
to Compliance Certificate




For the fiscal quarter/fiscal year ended ______________, 20__ (the “Statement
Date”)


1.    Consolidated Leverage Ratio


(a)    Consolidated Funded Indebtedness as of the Statement Date:     
$_____________        


(i)
all obligations, whether current or long-term, for borrowed money (including the
Obligations) and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments
$____________
(ii)
all purchase money Indebtedness
$____________
(iii)
the principal portion of all obligations under conditional sale or other title
retention agreements relating to property purchased by such Person or any
Subsidiary thereof (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of business)
$____________
(iv)
all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (but only to the extent of drawn but unreimbursed amounts)
$____________
(v)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than sixty (60) days after the date on
which such trade account payable was created), including, without limitation,
any Earn Out Obligations
$____________
(vi)
the Attributable Indebtedness of Capital Leases, Securitization Transactions and
Synthetic Leases
$____________
(vii)
all obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends
$____________
(viii)
all Funded Indebtedness of others secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed
$____________
(ix)
all Guarantees with respect to Funded Indebtedness of the types specified in
items (a)(i) through (a)(viii) above of another Person
$____________
(x)
all Funded Indebtedness of the types referred to in items (a)(i) through (a)(ix)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person
$____________
(xi)
Consolidated Funded Indebtedness
[(a)(i) + (a)(ii) + (a)(iii) + (a)(iv) + (a)(v) + (a)(vi) + (a)(vii) + (a)(viii)
+ (a)(ix) + (a)(x)]
$____________










--------------------------------------------------------------------------------





(b)    Unrestricted Cash as of the Statement Date:             $___________


(c)    Consolidated EBITDA for the period of the four fiscal quarters
ending on the Statement Date:                     $___________        


(i)
Consolidated Net Income for such period
The following (without duplication) to the extent deducted in calculating such
Consolidated Net Income (or, in the case of item (c)(xiii), to the extent not
already included in Consolidated Net Income), all as determined in accordance
with GAAP:
$____________
(ii)
Consolidated Interest Charges for such period
$____________
(iii)
the provision for federal, state, local and foreign income taxes payable by the
Company and its Subsidiaries for such period
$____________
(iv)
consolidated depreciation and amortization expense for such period
$____________
(v)
all non-cash charges or expenses for such period (excluding any non-cash charges
or expenses related to accounts receivable) that do not represent a cash item in
such period or any future period
$____________
(vi)
non-cash stock based employee compensation expenses for such period
$____________
(vii)
to the extent not capitalized, fees, costs and expenses (including appraisal
costs and fees) for such period related to the closing of the Credit Agreement
and any amendment, consent or waiver related thereto
$____________
(viii)
unusual or non-recurring cash charges or expenses for such period
$____________
(ix)
to the extent not capitalized, fees, costs, premiums, charges or expenses for
such period in connection with any issuance or amendment of Indebtedness by the
Company or any Subsidiary permitted by Section 8.03 of the Credit Agreement, any
issuance of Qualified Capital Stock of the Company or any Subsidiary, any
Permitted Acquisition, any Investment permitted by Section 8.02 of the Credit
Agreement or any Disposition permitted by Section 8.05 of the Credit Agreement
$____________
(x)
cash restructuring, transition and business optimization fees, costs and
expenses (including, without limitation, costs associated with exit or disposal
activities, employee retention, severance and termination benefits, costs to
open, close, integrate or consolidate facilities, costs to relocate employees,
executive search and recruiting, costs to terminate contracts and other similar
costs) for such period
$____________
(xi)
non-recurring cash charges or expenses related to production materials for such
period, including pricing and scrap recovery below $225.00 per gross ton;
provided, that, the aggregate amount of all such non-recurring cash charges and
expenses added back pursuant to this item (c)(xi) shall not exceed $3,500,000
during the term of the Credit Agreement
$____________
(xii)
net losses from discontinued operations for such period
$____________






--------------------------------------------------------------------------------





(xiii)
the amount of net “run rate” cost savings, operating expense reductions and
synergies for such period projected by the Company in good faith to be realized
as a result of specified actions which have been taken, which are committed to
be taken or which are expected to be taken in connection with Acquisitions,
divestitures, other specified transactions, restructurings, cost savings
initiatives and other initiatives, in each case, after July 31, 2016, net of the
amount of actual benefits realized during such period from such actions;
provided, that, (A)  the Company hereby certifies that such cost savings,
operating expense reductions and synergies (x) are reasonably anticipated to be
realized within twelve (12) months after the consummation of the Acquisition,
divestiture, specified transaction, restructuring, cost saving initiative or
other initiative which is expected to result in such cost savings, operating
expense reductions or synergies and (y) are factually supportable as determined
in good faith by the Company, (B) no cost savings, operating expense reductions
or synergies shall be added pursuant to this item (c)(xiii) to the extent
duplicative of any amounts otherwise added to, or included in, Consolidated Net
Income, whether through a pro forma adjustment or otherwise, for such period,
and (C) projected amounts (that are not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this item (c)(xiii) to the extent
occurring more than four (4) full fiscal quarters after the specified action
taken in order to realize such projected cost savings, operating expense
reductions or synergies
$____________
(xiv)
solely until, with respect to any joint venture, the J/V Start-Up Date for such
joint venture, to the extent not capitalized, fees, costs, charges or expenses
for such period in connection with start-up operations for joint ventures to the
extent such fees, costs, charges or expenses are paid with amounts contributed
by the Company’s joint venture partner with respect to such joint venture
$____________
(xv)
any non-cash losses attributable to the mark-to-market movement in the valuation
of Swap Contracts
The following (without duplication) to the extent included in calculating such
Consolidated Net Income, all as determined in accordance with GAAP:
$____________
(xvi)
all non-cash income or gains for such period
$____________
(xvii)
net income or gains from discontinued operations for such period
$____________
(xviii)
all federal, state, local and foreign income tax credits of the Company and its
Subsidiaries during such period
$____________
(xix)
any non-cash gains attributable to the mark-to-market movement in the valuation
of Swap Contracts
$____________
(xx)
Consolidated EBITDA for the period of the four fiscal quarters ending on the
Statement Date
[(c)(i) + (c)(ii) + (c)(iii) + (c)(iv) + (c)(v) + (c)(vi) + (c)(vii) + (c)(viii)
+ (c)(ix) + (c)(x) + (c)(xi) + (c)(xii) + (c)(xiii) + (c)(xiv) + (c)(xv) -
(c)(xvi) - (c)(xvii) - (c)(xviii) - (c)(xix)] ¹
$____________



(xvii)    (d)Consolidated Leverage Ratio
[((a)(xi) - (b))/(c)(xx)]                            ________:1.0


2.    Consolidated Interest Coverage Ratio


(a)    Consolidated EBITDA for the period of the four fiscal quarters
ending on the Statement Date (1)(c)(xx) above)                $____________









--------------------------------------------------------------------------------





(b)    the cash portion of Consolidated Interest Charges for the
period of the four fiscal quarters ending on the Statement
Date        $____________


(c)    Consolidated Interest Coverage Ratio    
[(a)/(b)]                                        :1.0


3.    Consolidated Capital Expenditures


(a)    Consolidated Capital Expenditures for the relevant period
ending on the Statement Date                         $____________


(b)    Consolidated Leverage Ratio (item 1(d) above) less than
or equal to 2.75 to 1.0?                            [YES][NO]
[If NO, proceed to item (3)(c) below]
[If YES, Consolidated Capital Expenditures permitted]


(c)    Six percent (6%) of net revenues of the Company and its
Subsidiaries for the four Fiscal quarter period ending on
the Statement Date:                            $____________    
[If (3)(a) exceeds item (3)(c), proceed to item (3)(d) below]
[If (3)(a) is less than or equal to item (3)(c), Consolidated Capital
Expenditures permitted]


(d)    The amount of the Cumulative Credit elected to be applied to
permit excess Consolidated Capital Expenditures (if applicable,
attach calculation of Cumulative Credit):                $____________    








————————————
¹Notwithstanding the foregoing, it is understood and agreed that the aggregate
amount added back (or, for the avoidance of doubt, in the case of item
(c)(xiii), added) pursuant to items (c)(viii), (c)(x), (c)(xiii) and (c)(xiv)
for any period shall not exceed fifteen percent (15%) of Consolidated EBITDA for
such period prior to giving effect to all such add-backs (or, for the avoidance
of doubt, in the case of item (c)(xiii), additions) for such period.





